Mr President, I have learned from Guatemala that Ricardo de León Regil, the candidate for the Guatemalan National Revolutionary Unity, was brutally murdered on 16th of the month.
Ricardo de León Regil was a doctor whose work was widely recognised and valued. He was a victim of the violent situation which developed in Guatemala in the past and which is becoming more acute now that the election process is under way.
The people of Guatemala, like other peoples in Latin America, have been tragically tried by foreign intervention and exploitation by the local oligarchy. The people of Guatemala have been forced to follow the path of armed struggle in order to defend their fundamental rights. Their hard fight led to the peace process and the government which emerged promised to promote certain reforms. Six years later, not only have these reforms not been promoted, but poverty rules, while the leaders of the people are being murdered by paramilitaries who go unpunished.
Together with my condemnation, I should like to ask you to approach the Guatemalan authorities so that this heinous crime is fully investigated.
I am certainly pleased to do that on behalf of the House, Mr Alyssandrakis.
Mr President, I have taken the floor to speak about the internal organisation of Parliament. I asked for access to these buildings for a , a person who is working with me on a voluntary basis, and the request was refused. The reason I was given was that only accredited assistants are allowed access to the Strasbourg buildings outside part-sessions. I feel this is a particularly absurd decision, Mr President. The fact that we have two places of work is already absurd; for the Strasbourg site then to be completely closed to any possibility of work outside part-sessions for people who are not necessarily European Union employees, people officially registered as assistants, seems to me to be excessively bureaucratic. I would ask you, Mr President, to do something about this kind of rule which has been established and get it changed.
Mr Cappato, it is probably too early in the morning to start me on the subject of the two places of work, but concerning the specific request you make, I will ask the services today to make contact with you to try to examine the details of the case. In consultation with you, we will endeavour to come to an appropriate solution that complies with the Rules of Procedure.(1)
The next item is the Council and Commission statements – progress report on the Intergovernmental Conference including budgetary aspects.
I should like to inform colleagues in the House that over the past several weeks I have been making intensive political visits to a number of the capital cities of the countries whose Finance Ministers, at Ecofin, had sought to enter through the back door and remove from Parliament the delicate balance we had negotiated through the Convention. This is an area where we, as an institution, need – to borrow a phrase – to 'put down some red lines'.
This is important for this Parliament, not for corporate reasons. It goes to the very heart of the role of parliamentary democracy, of representative democracy and of public accountability. The power of the purse has been a key defining issue in the history of parliamentarianism as it has evolved and we cannot countenance in this Parliament any institution by going backwards in the name of European progress for tomorrow.
.  Mr President, ladies and gentlemen, I am pleased to return to this House for an exchange of views on the developments that have taken place in the context of the Intergovernmental Conference since my last hearing on 5 November, directly following the IGC Ministerial Meeting of 18 November and just a few days before the Naples Conclave.
I feel I must begin by reiterating that the overall approach of the Italian Presidency remains that which my government has expressed many times in this House and in the context of the IGC itself. We remain convinced that an ambitious agreement which meets the needs and expectations of an enlarged Europe can only be achieved by a text which strays as little as possible from the Convention's draft.
Periodic meetings with Parliament and with representatives of the national parliaments, as well as requests arriving from various European civil society structures, are confirmation of this conviction. Some Member States within the Intergovernmental Conference seem, at times, to want to take a different direction and to be seeking to reopen the debate on many aspects of the Convention’s draft. I would, however, like to express a tentatively positive view in this regard. For the legitimate purposes of negotiation tactics, some countries are maintaining reserved positions and insist on requesting changes – some of them substantial – to the balance achieved by the Convention. Nevertheless, no Member State has called into question the objective – which is also an imperative political need – of bringing the Intergovernmental Conference to a successful conclusion within the timeframe suggested at Thessaloniki and confirmed at Brussels in October by our Heads of State and Government. The very way the IGC is progressing is confirmation, moreover, of the intrinsic value of the Convention’s draft: we have observed, on almost all the points discussed thus far, that a revisionist approach seeking to amend the Convention’s draft text does not lead to consensus on alternative solutions but just widens the gaps between opposing positions. It is my opinion, therefore, that, as we enter the final straits of the negotiations, each country will recognise the common benefits of an ambitious constitutionalisation of the integration process, despite the minor, specific sacrifices that some provisions may involve.
During yesterday's meeting, we debated, in particular, the role of the Union Foreign Minister and the issue of the revision of the Constitutional Treaty, taking note as well of a number of recommendations from the Danish government concerning the protocol relating to the opt-out clauses by which that country benefits with regard to Justice and Home Affairs. The first point had already been addressed in previous meetings of the IGC. The Presidency decided, therefore, to present a number of specific proposals based on the following principles: preserving the ‘double-hat’ formula devised by the Convention, with the clarification that the independence of the Commission Vice-President/Foreign Minister concerns the aspects associated with their Commission responsibilities and does not concern Council activities (for example, implementation of the common foreign and security policy and the Presidency of the General Affairs and External Relations Council); specifying the implications for the Foreign Minister in the event that the European Parliament were to adopt a motion of censure against the Commission; laying down explicitly that the President of the Commission cannot call for the resignation of the Vice-President/Foreign Minister without the agreement of the European Council; strengthening the provision giving the Vice-President/Foreign Minister the responsibility of ensuring consistency between the CFSP and the Union's external relations.
The presentationof these points – fully in keeping with the approach defined by the Convention – was welcomed by many Member States. Of significance is the fact that the Presidency's proposals are headed in the right direction, including for those delegations hostile to the Convention’s text. Clearly, a definitive agreement on the duties of the future Foreign Minister cannot be taken out of the context of the agreement on the overall future institutional framework of the Union. This is a matter to which we will return in the context of the Ministerial Conclave of 28-29 November and, subsequently, in the concluding session of the IGC at the level of Heads of State and Government.
The solution envisaged by the Convention for future revision of the Constitutional Treaty is based on two fundamental principles: the need for unanimous adoption and ratification for the formal revision of all the constitutional provisions, and the existence of , both general and specific, that, in clearly defined sectors, allow voting rules to be changed, to make the transition from unanimous to qualified majority voting, or the legislative procedure to be changed, moving from special to ordinary, which ensures absolute parity between the Council and the European Parliament, subject to the common agreement of all Member States in the European Council, consultation of the European Parliament and prior notification of the national parliaments.
The Presidency has proposed some adjustments to these mechanisms defined by the Convention, in order both to increase the involvement of the national parliaments in the process of activating the escalator clauses and to confirm the option of making the procedure for revising the Constitutional text less unwieldy with regard to a limited number of specific sections of the third part of the Constitutional Treaty. Indeed, as Parliament has rightly pointed out, the procedure laid down by the Convention seems excessively rigid and is in danger of making the enlarged Union incapable of updating its own constitutional regulations even where minor provisions are concerned.
Yesterday's exchange of views confirmed that positions remain divergent on this point. Nevertheless, we must persevere in our efforts to find common ground for an agreement which, taking the Convention as a starting point, reconciles the need for timely, effective involvement of the parliaments, essential for democratic legitimacy in a Union of States and citizens governed by the rule of the law, with the need to prevent rigidity in revision procedures that could impede the future development of a Union which now has a large number of Members.
In the course of yesterday's meeting, the Danish Foreign Minister drew the Conference's attention to the question of the Protocol governing the participation of Denmark in the Union's Justice and Home Affairs activities. Indeed, the new structure of the Constitutional Treaty – which leaves behind the dysfunctional, outdated pillar structure – requires the revision of this Protocol, which was drawn up when judicial cooperation in criminal and police matters was still subject to intergovernmental procedures. On the basis of the recommendations of the Danish government, in the next few days, we will draft an updated version of the Protocol that will have to fulfil a number of key requirements: adequate adaptation of the present ‘opt-out’ system to the legal framework that emerges from the Constitutional Treaty; the option for the Danish government to adopt an ‘opt-in’ formula in future on the basis of its own constitutional rules; compatibility of the Protocol with the pursuit of effective Union action in the field of justice and home affairs, to which the Convention text rightly attributed central importance.
Mr President, ladies and gentlemen, we are on the eve of the decisive phase of the negotiations underway in the Intergovernmental Conference. In the forthcoming Naples Conclave, the Presidency will be presenting the text of the draft Constitutional Treaty reviewed by the group led by the Council’s Legal Service with the input of all the Member States, the European Parliament and the Commission. This impressive legal fine-tuning operation has produced an excellent result, improving the overall editorial quality of the Constitutional text as compared with the content approved by the Convention.
Again in Naples, the Presidency will submit a comprehensive proposal on the points which are still causing dispute in the constitutional negotiations in an effort to bring the positions of the Member States closer together. The basis for this action will, in any case, remain adherence to the Convention’s draft, which may be adapted, supplemented, clarified and elucidated, where necessary, but which can on no account be rewritten. I would like to stress here, on behalf of my government, our determination to avoid watered-down compromises and to seek high-minded, noble solutions which are worthy of the democratic, open and transparent dialogue which took place in the Convention. We are aware that the task we will have to carry out between now and the deadline of 12-13 December is sensitive and complex. However, we have faith in the ability of Member States’ governments to meet the European citizens’ expectations of a more cohesive, authoritative and inclusive Europe: the expectations that Parliament has succeeded in interpreting so effectively, first in the Convention and then in the context of the Intergovernmental Conference, in which it has been fully involved.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the Commission views the progress of the work of the Intergovernmental Conference with a feeling of growing concern and disquiet. It is, of course, normal for the shape of a genuine compromise not to emerge until fairly late on in an intergovernmental conference, but what is not normal is for us to have an Intergovernmental Conference at which every meeting throws up more questions than it answers. The Commission totally shares the view often heard in public debate that the very success of the Intergovernmental Conference is now at stake. I support the observations of the Italian Presidency. The IGC is now moving into a crucial phase, and one thing is quite clear: we need to prevent the overall compromise worked out by the Convention from being damaged in a tug of war between the interests of individual Member States, and we need to protect the institutional balance arrived at over 16 months of debate.
Let me remind you that there was a good reason why this draft Constitutional Treaty was worked out by a Convention, and not, as is usually the way, by a conference of diplomats and officials. It was the result of the shock caused by the Nice process. We need to be fully aware that we cannot steer a course towards a summit at which the Heads of State and Government once again sit together night after night nitpicking over the figures, only to achieve a result that they themselves find shocking.
We accepted the Treaty of Nice – and both Parliament and the Commission had reservations about it – because we needed it. We needed that treaty in order to bring the massive historical project of enlargement to a conclusion on time. I believe, however, that no one in this Chamber believes that the Treaty of Nice would be adequate to really make a European Union of 25 or 27 Member States genuinely viable. We all know that we need a better treaty, and that time is pressing. That is why the Commission is anxious for the work to be brought to a conclusion on time. The enlargement process will be completed by 1 May 2004, and by then we need to have reached political agreement on how we are to work together.
As regards the work now ahead of us, as the Commission sees it the main issue is to maintain and defend the considerable progress represented by the draft Constitutional Treaty. In our view, the key progress made relates to the double majority, the introduction of the 50/60 rule, the extension of the use of majority voting, and giving the European Parliament a stronger role in the legislative process.
Given that overall the Constitutional Treaty represents a very carefully balanced compromise, each of the various sections in it must also be seen as striking a balance with its own internal logic, the details of which cannot be put at risk. With reference to the discussion at yesterday's meeting of Foreign Ministers and to the statement we have just heard from the Italian Presidency, I would like to make the dual role of the future EU Foreign Minister very clear. If we want to guarantee that the Union's foreign policy actions and its internal policies are coherent, it is essential for the EU Foreign Minister not only to have a mandate from the Council, but also, as Vice-President of the Commission, to be an integral part of the Commission, with full voting rights. A Foreign Minister with, as it were, guest status within the Commission cannot play the required role here. Any sort of special status for the Foreign Minister within the Commission would not sit well alongside his double legitimacy.
The finely balanced outcome of the Convention is also reflected in the three components of the Union's finances: own resources, multiannual financial framework, and the annual budget process. Anyone concerned about a successful outcome from the Intergovernmental Conference should be careful not to unpick these agreements again. In this area the Commission totally supports the idea that the Convention's draft also needs to be protected against the interests of those who see their national responsibilities as being pre-eminent, to put it very delicately.
The Italian Presidency referred to a very important point that I would like to specifically support, namely the simplified treaty amendment procedure. The Commission sees this as being essential.
The Union should not let itself be forced into a constitutional corset that could become too tight for it in just a few years' time. I believe that the Italian Presidency's proposals point in the right direction.
Finally, I would like to make one more comment about the political difficulties we will face if the Intergovernmental Conference reaches a successful conclusion, something we all hope for and support. We will then find ourselves in a situation in which a very far-reaching, very complicated and very fundamental treaty will have to be ratified in 25 Member States, and will have to overcome the hurdle of a referendum in a good many Member States. No one would be surprised if it proved quite difficult to clear this hurdle, particularly in the new Member States. We need to be aware of that.
I would also like to ask honourable Members to have some sympathy for the position of the new Member States in the Intergovernmental Conference, a position that sometimes attracts criticism. I hope you will understand that it has not been all that easy for the governments and parliaments of the new Member States, just a few weeks after successful referenda on membership of the European Union, with referendum campaigns based on the Treaty of Nice, to have to explain to their electorate now that the basic principles of their accession to the European Union are about to change again.
In saying that, I have the interests of my Polish friends in particular at heart, as they are adopting a very robust position on majority voting. It seems to me that there has been a misunderstanding during the public debate in Poland, to the effect that what is at stake is the relative importance of the individual Member States. That is not the case. The new arrangements are based on the principle that all the Member States are equal in status. A decision is only valid if it is supported by a majority of the Member States, which means that each and every Member State has the same rights, and that Poland has the same rights as all the others.
The second factor – the concept that this majority must also represent a majority of the population of the Union – provides the democratic legitimacy needed for such a process. The larger we become, the greater our responsibility will be, and the more important the substance of the decisions we have to take, the more necessary democratic legitimacy will be. That is the heart of the matter here. I hope that in the time remaining this point will influence the debate in Poland.
Finally, I would like to say that in reaching a compromise it will ultimately have to be taken into account that this draft Constitutional Treaty has to be ratified in 25 countries. I am mentioning that with particular reference to the debate about the size and composition of the Commission.
I would like to reassure this House that the Commission backs Parliament when it comes to translating the essential architecture and balance of the draft Constitutional Treaty into reality, and to achieving the correct relationship between the Community method and the sovereignty of the Member States, and between action at national level and the democratic legitimacy of the Community institutions. The Convention's draft points in the right direction. The Commission will do everything in its power to make sure that this process is pursued to its conclusion.
Mr President, I believe we are all happy with the quality of this Parliament’s delegation to the Convention’s contribution. Today, our only points of contact are our two representatives within the Intergovernmental Conference.
I would like to ask you the following question, Mr President: do you believe that the little arrangements behind closed doors within one of our groups contribute to consolidating the authority which our two representatives require within this Conference? Why, Mr President, has the group you belong to not represented the candidature of Mr Duff, which would have had a certain legitimacy, I believe, in terms of representing us in this Conference?
Mrs Berès, I shall make some comments in respect of the point of order you raised, but first I turn to our colleague Mr Méndez de Vigo. I thank him for the leadership he has shown on behalf of the European Parliament through the work of the Convention and as our representative on the IGC. We deeply appreciate that work.
Second, Mr Méndez de Vigo recently tendered his resignation as Parliament's representative on the IGC. I was informed of that and I believe I did my duty correctly. I took that information to the Conference of Presidents. There, we exchanged views on what the response should be, and the Conference of Presidents – with an accord short of unanimity but nonetheless an accord – decided to appoint Mr Brok as Parliament's representative.
This was done transparently, in accordance with the procedures. Views not far removed from those you raised in your point of order, Mrs Berès, were expressed; there was a plurality of views at that Conference, and a plurality of positions as regards the different group leaders. Nonetheless, there was sufficient momentum to confirm the appointment of our colleague, Mr Brok, to that position on behalf of Parliament. I underline 'on behalf of Parliament'.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I think that yesterday's meeting made it clear that agreement by December is achievable. I say that because ultimately there are only a few issues that are really controversial, and they are unlikely to be resolved next year either. We should therefore encourage the Italian Presidency to maintain its present course and to stick as closely as possible to the text produced by the Convention, because that text represents a balance that would be hard to replicate. The same also very much applies to the document to be presented in the ministerial conclave next week. I believe that subject to that condition there is a chance of bringing the IGC to a successful conclusion.
Nevertheless, we need to recognise that opposing forces are still at work attempting to prevent this. That is something that we have already discussed here in connection with the Legislative Council. However, this House, too, has quite rightly taken a number of decisions this week about European budgetary rights, as you have pointed out, Mr President. In both cases – as regards the Legislative Council, which is to prevent any transparency and allow the national bureaucrats to carry on working as before, and as regards undermining Parliament's rights in relation to the budget – I am reminded of a series of films, the second of which is called "The Empire Strikes Back". The empire I am thinking of is the empire of national ministerial bureaucracies. In the third film in the series, good triumphs over evil, so there is a good chance that we can avert this danger. At the last but one meeting the Italian Presidency took the appropriate steps to safeguard our budgetary rights, and I hope that position will survive through to the end.
Nevertheless, one thing needs to be made very clear: both legislative bodies must meet in public; we owe that to Europe's citizens in the name of transparency. And it also has to be accepted that budgetary rights are the key rights of any parliament, and war will undoubtedly be declared if changes are made to those budgetary rights that are unacceptable to Parliament. I am sure that will also be borne in mind.
Then there are the so-called questions of power: voting rights in the Council, the composition of, and voting rights in, the Commission, and associated issues around the composition of the European Parliament. I am very conscious that this is probably something that the Heads of State and Government will be unable to sort out until the last night. However, there are a few issues we need to keep in mind, such as whether the threshold should be raised from 60 to 66, and other issues relating to the Commission. When it comes to overall willingness to compromise, there is one thing that should not be overlooked, and that is efficiency. It must be evident that the Council's ability to reach decisions in an enlarged Union must be guaranteed, and that is why the Convention proposed what it did, a fact that we must not lose sight of. We criticised the Treaty of Nice because we considered that the voting procedure in the Council was not adequate for an enlarged Union, and that must have been clear to our Polish friends from the outset, Mr Verheugen. People in the accession countries cannot now say that the details and mechanisms of the Treaty of Nice were presented in their referenda, and cite those as a source of legitimacy in the context of the discussions in the Intergovernmental Conference. If this is to succeed, efficiency must always be a priority, combined, of course, at all times with the required degree of democratic legitimacy. I sometimes worry deeply that many governments do not think, "How can the European Union achieve a majority for a required decision?" but rather "How easily can I block a decision?" That kind of thinking is a cause for concern, and we should try to resolve this.
With regard to the office of Foreign Minister, which was mentioned at our last sitting, I would like to point out that we are talking about a triple role, and not just a double one. The Foreign Minister would wear three hats: Member of the Commission, High Representative of the Council and President of the Council. All three need to be combined if this is to work. This House would not be happy about an arrangement whereby he was not a full Member of the Commission. It is extraordinarily important for him to be a full Member of the Commission, because only in that way is it possible to achieve true democratic control and a democratic appointment procedure, and the legitimacy which this House confers. Nor do we wish to see the Commission losing any of its foreign policy influence, if full responsibility is not given here for the area for which it is currently responsible, which would also mean Parliament indirectly losing responsibility in this area. For that reason we shall be lobbying hard for these three aspects to be interlinked. The Foreign Minister must also preside over the Council of Foreign Ministers, because only in that way can we simultaneously achieve coherence and continuity, and because only then will it really make sense to create this position in this way.
Lastly, I would like to make a comment about the review clause. I would like to remind you that the proposal put forward in the letter from Mr Amato, Mr Duff and myself should in fact be addressed again. There should be an opening, with the exception of the "Changes in Competence" and "Charter of Fundamental Rights" areas, which must, of course, continue to be covered by the existing procedure. However, we should remember something that was considered in the Convention: a review clause with opening and at the same time a secession clause. The only thing now outstanding is the secession clause, and I think that something is amiss here, and that we still need to consider that.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I have taken good note of the complicated statement of the President-in-Office of the Council. To put it clearly, what you want is for the text not to be touched. Amongst other things, it cannot be touched: if 80% are in agreement and then there are 150 amendments which are not supported by a sufficient majority, your duty is to maintain it. Furthermore, we must remember the governments that were present and participated in the Convention. The problem is that they have now locked the doors and left Parliament and the Commission outside.
The members of the Convention from the Socialist family met last week and we reached the conclusion that we do not want any backtracking in relation to the Convention. We expect there to be progress and improvements – we agree on that – and our priorities are: firstly, that the binding nature of the Charter of Fundamental Rights should not be called into question; that the secular nature of European integration is a founding principle, and, in this regard, we believe that the text of the Constitution is absolutely correct and must not be modified.
We also believe that the legislative powers, not only of Parliament but also of the Council, must not be weakened in the legislative field or in the budgetary field, and we believe that the legislative Council must be maintained. We also believe that the economic and social governance of the Union should be turned into a reality, which means that the progress made in the first part of the Constitution should be reflected in the third part, dedicated to the Union’s policies, and furthermore that the legal basis for the protection and development of public services must be maintained, and then it will be able to be enshrined in a framework law.
With regard to the issues which you have pointed out and which were dealt with yesterday, the Foreign Minister must be a member and Vice-President of the Commission. With regard to the review, you yourself have said that the Danish Government – and Denmark was the home of Hamlet – after opting-out, wants to opt-in. We must not close doors; we must provide the possibility of review.
With regard to an issue which was raised yesterday by President Prodi, which is highly topical, we believe, specifically with regard to the budgetary powers – and we address this to Ecofin – that it is time for Ecofin to have a Community culture. Perhaps we should give the Finance and Economics Ministers a copy of the Treaties. We cannot systematically act on an intergovernmental basis.
Furthermore I would like to stress that Parliament, with regard to the budget, is as responsible, or even more so, as the Council, and we have demonstrated this repeatedly. It is unacceptable to try to modify the Treaties by this means. I believe we should protest and demonstrate our indignation very clearly to Ecofin, which has taken ten years to accept the Delors plan for infrastructures. Why has this been paralysed for ten years? Why does Ecofin have power over the European Council? I believe that this issue is absolutely fundamental for all of us.
Mr President, I will end by mentioning a topical issue, the issue of enlargement. I would agree with the comments of Commissioner Verheugen: I would say to our current members, because they are already here, that we voted for the Treaty of Nice in Parliament because we wanted enlargement, not because we liked the Treaty. We never liked the Treaty of Nice. But what we cannot now say is that France and Germany understand each other, after centuries of concern for Europeans because France and Germany were enemies. I believe that we should show the minimum of coherence.
I would ask the Commission to maintain its approach in order to demonstrate that nobody is privileged with regard to pacts, and I am referring to the Stability and Growth Pact. I believe, Mr President, that that message should be made absolutely clear to the Conference. Maintain your position so that we may have a Constitution for all Europeans.
I shall add one remark on the issue of the budget. Mr Barón Crespo is correct to point out that since 1988 – when we signed an interinstitutional agreement with the Council on financial perspectives – in terms of discretionary expenditure adjustments, the Council has outspent Parliament by a ratio of three to two. This Parliament has acted with responsibility when given responsibility.
Mr President, thank you for stealing one of the points I was just about to make. I thank you for your fight to save parliamentary prerogatives in the matter of the financial system.
On a personal note, I am most grateful for Mrs Berès' moral support. However, the Conference of Presidents has made a decision, which I accept, and I offer my full support to Mr Brok, whose work and qualities we know.
The Council presidency has confirmed its intention of presenting a global compromise before the 'conclave' meeting in Naples. One hopes that this is a wise decision. Experience would suggest that it is not at the level of foreign ministers, still less officials, that the final deal will be cut. The great patriotic questions that so obsess some of our Member States, such as a percentage point here or there on their voting weights in the Council, can only be resolved at 4 a.m. on Sunday, 14 December, by the top guys.
What the foreign ministers appear to be clever at is unpicking the essential ingredients of the Convention's proposals. Yesterday several of them challenged the famous clause, which permits the steady development of the Constitution and of a decrease in the number of exceptional, non-normal decision-making procedures. But there have been many previous examples of this approach in previous and existing Treaties. Therefore, their consolidation into a single general clause is clear, simple and straightforward. The presidency is quite right in standing firm on this issue and the issue of the Foreign Minister and defending the proposals from the Convention. It knows that the European Parliament is right behind it.
We also support the efforts of the presidency to open up the issue of the future revision clause. However, there can be no trade-off between the two, the clause and the softer revision procedures needed for a Constitution to work well and fluently in practice.
Apologies for stealing your lines in advance, Mr Duff!
Mr President, we are approaching the term initially set for the work of the IGC. The Presidency-in-Office of the Council has just reminded us of the main sticking points still remaining: the membership of the Commission, the duties of the Foreign Minister, the definition of the qualified majority in the Council, the role of the European Parliament in the budgetary procedure and the procedure for reviewing the Constitution. These are not minor issues. Some of them involve the distribution of powers between institutions and Member States, others involve the highly sensitive issue of national identities and others are aimed at not locking ourselves within almost unchangeable institutional structures.
Anybody who imagined that this type of friction would not arise in my opinion was guilty of a lack of realism. For my part, I am in no way surprised nor disturbed by these conflicts. If they were the only obstacles to be overcome in order to be able to celebrate the success of the Conference, then I would say, as the Italian Foreign Minister, Mr Frattini, has done in other places, that today we have a solution to 95% of the problems. Alas, that is not the case. Because there is clearly a dimension of this draft Constitution which appears to be as taboo for the Heads of State and Government as it was for the President of the Convention. They are the Union’s policies and, in particular, what I called on 3 September, on talking with Mr Giscard d'Estaing, the constitutionalisation of the liberal model or, to use another register, the establishment, in a fundamental law for the future Europe, of a genuine act of allegiance with NATO.
The Union only has significance for the citizens by means of the implementation of its policies. It is not me who says this; it is the Commission, in its communication of 17 September on the Constitution. However there is never any questioning of the Union’s policies, which represent three quarters of the draft Treaty. Do you believe therefore that there is unanimity on this point within public opinion? That would clearly be foolish. I will perhaps make some of you laugh by referring, to this end, to the European social forum which has just taken place in the region of Paris. It would be a great mistake, therefore, to take an ironic or indifferent view of the appeal that has just been addressed to the Union. Hundreds of debates involving 50 000 young people from every part of Europe has demonstrated their thirst for knowledge, for understanding, for change and for concrete action, expressing, at the same time as totally rejecting the liberal model, a profound desire for Europe. How should we respond to this? In view of the continuation of all the Community acquis on the single market and of the Treaty of Maastricht, they will not be satisfied with a subparagraph 2 of Article 3 which promises paradise on earth. They call for genuine changes, and it is on this basis that large numbers of the public demonstrate their sympathy.
In certain countries, such as France, the debate, which did not exist until 3 September, when we raised right here the problem of the hidden face of the draft Constitution – which you have mentioned, Mr President – has continued to spread and deepen ever since. To the extent that there are numerous observers in these countries who do not rule out the possibility of a victory for the ‘no’ in the event of the ratification of the Treaty by means of a referendum. As a general rule, you will tell me, we have not reached that point. For the moment calm still reigns within public opinion in numerous countries. Well! Should we rejoice at this? We should not trust still waters. The silent unease of today risks creating landslides in the elections of tomorrow. I much prefer a rather disordered response, though showing generosity and solidarity, and without any chance of things become worse.
This is why I would like, on behalf of my group, to appeal to those of you who shared this approach. Europe has for too long been built from the top. That is no longer the case today. We must demand vigorously that the calls from our societies be heard and taken seriously. We have little time left to react and give sense to the European project in the eyes of our citizens.
– Mr President, the Convention was set up because the Heads of State and Government themselves had failed to make the European Union more democratic, more transparent and more efficient. National governments took part in the Convention’s public discussions and have rubberstamped the end result. Now, however, safely behind the IGC’s closed doors, they feel free again to modify the outcome. For example, there is an amendment that aims to change the annual budget procedure so that the lowest amount will automatically apply in respect of budget items on which the Council and Parliament have failed to reach agreement. The Dutch Government is justifying this by stating that in so doing, the Council and Parliament become equal, for indeed, whoever suggests the lowest amount, then that amount is final. At the same time, the Dutch Government claims, with a straight face, that it is fighting for Parliament’s full budgetary rights. One of two things could be at work here. Either the ministers do not understand the implications of their proposal and are therefore not that intelligent, or else they are trying to fog this issue to such an extent that they need not give public account for destroying Parliament’s democratic right to reject the budget, a right that has obtained for almost thirty years. In which case they are leading everybody up the garden path.
Another painful area is the financial perspectives for the multiannual budget. They have been in place since 1988, but in the form of interinstitutional agreements. Parliament can breach such an agreement at any time, and thus has an important means of power at its disposal. The financial perspectives will now be included in the Treaty. As a consequence, this means of power will be taken away. What is worse is that some governments, in imitation of the Economic and Financial Affairs Council, would like Parliament, from now on, to have only an advisory right when the multiannual budget is laid down, even though we are now equal partners.
Not only Parliament, but also our own ministers competent in all the different fields are at risk of falling victim to the undisguised takeover attempt on the part of the Finance Ministers. I find it bizarre that these national ministers still have not caught on to this. Let me give you an example. If the European Parliament and the Culture Ministers have an agreement on a European multiannual cultural programme, then the Finance Ministers can ultimately wipe this off the table simply by suggesting a lower amount and demanding that legislation be adapted to the budget instead of the other way round. Who exactly is calling the tune in Europe? The legislative authority that Parliament has acquired could become an empty shell when it has little power to ensure that sufficient funds are available to implement legislation. The Heads of State and Government are threatening to replace thirty years of budgetary right by the omnipotence of the Finance Ministers behind closed doors, and this shows little evidence of democracy or transparency.
Mr President, I should like to express my support for the Italian Government in its efforts to conclude the EU Treaty negotiations by the Council meeting on 13 December.
We all recognise that this is an ambitious timeframe, but it is one that can be met. The draft Treaty by Mr Giscard d'Estaing and the Convention lays the groundwork for the enactment of the new European Union Treaty. Needless to say the EU governments negotiating this new Treaty have individual concerns and reservations relating to certain aspects of that Treaty.
The negotiations focus on two central elements. The first relates to institutional reform and the second to policy matters. From an institutional viewpoint, it is important that there is equality for smaller Member States with regard to representation on the European Commission.
There is broad agreement on extending qualified-majority voting and codecision powers to a range of different policy matters in the domain of both the European Council and the European Parliament. However, the European Union must be sensitive to the needs of individual Member States when it comes to foreign policy matters.
The European Union should not have overriding power in the area of dictating taxation policy across the territories of the European Union. Decisions on taxation policy are best left to individual Member States. That is a view shared by many in this House and also one shared by many European Union governments.
There are serious challenges facing the European Union in the field of justice and home affairs. We need to cooperate more closely to combat organised crime and international terrorism. We need to work more closely together to combat the scourge of human trafficking. However, I do not believe it correct for all decisions concerning justice and home affairs matters to be taken by qualified majority voting. This is because of the sensitive issue of differences between legal systems within the European Union at this particular time.
Mr President, to return briefly to the speech by Mrs Berès just now, I believe it is particularly clumsy – to put it mildly – that the European Parliament is represented in the Intergovernmental Conference by two Members of the same nationality, that is of German nationality, which demonstrates a point which had often been raised during the Convention, the overrepresentation of Germany within the European Parliament, which is undoubtedly one of the most dangerous consequences of the Treaty of Nice.
I confess that I do not know how the Conference of Presidents takes its decisions, but the fact that this point, which does not seem to be secondary, had not been mentioned, seems to me to be regrettable in terms of the image of Parliament and of Europe in the years to come.
While it is difficult at this stage to pass judgment on the IGC, I nevertheless believe that we should share the Commission's concern, since it seems to me that we are moving from Charybdis to Scylla. The Convention tried hard initially to study the content of European policies – economic, social, monetary, foreign – and then finally settled, it is true, for a modest institutional compromise. Having said that, I believe that in comparison, the Intergovernmental Conference is moving even further away from the concerns of the European citizens and becoming a kind of free-for-all on quotas of votes and seats, at the very same time that the European citizens are in the process – and this has not escaped you, Mr Wurtz mentioned it – of turning more directly against Europe and contesting the very foundations of European integration, as we have seen with this European social forum which I would personally have re-named ‘European Sovereigntist Forum’, given the debates which took place there.
Finally, we talk a lot about the , which are in fact dark tunnels, in which the last prerogatives of the national democracies are going to get lost. I would, though, like to return to an incident which took place yesterday in order to demonstrate a little to this Parliament the extent to which it can appear schizophrenic from time to time. One group, the largest in our institution, has reprimanded Mr Prodi for his involvement in Italian politics, despite the fact that all the representatives of this Parliament have argued, during the Convention, for the President of the Commission to be elected by Parliament and that consequently it should be possible to campaign. I remember that this issue was mentioned several times. In fact, it would be interesting to be able to campaign for Prodi or for Aznar during the European elections.
Yesterday, Mr Prodi simply anticipated a decision which I believe to be regrettable, which consists of politicising the role of President of the Commission.
Mr President, the meeting of Foreign Ministers of the IGC, held on 18 November, has in particular dealt with a very important problem which the Convention had never really discussed: the revision clauses of the draft European Constitution. Some people have proposed a move towards reducing the obligation for unanimity in the case of certain revisions, in particular that relating to the third part of the draft, which relates to the Union’s policies.
Those revisions are unacceptable to the majority because they would impose changes to the constitutional act on minority peoples. Unanimity must be conserved and differentiated cooperation must respond to any possible situations of deadlock. I would stress also that this third part contains essential provisions; that it has hardly been looked at by the Convention and that the Intergovernmental Conference looks likely to take the same route. All of this demonstrates well that this huge ambition to rewrite all the Treaties in one go risks leading to the endorsement of contested policies without real democratic debate.
The meeting of Foreign Ministers has also examined the numerous clauses, specific or general, of which there are many in the draft. We reject these clauses that seek to bypass the official review procedure, which will rule the national parliaments out of the procedure and will make it even less transparent in the eyes of the citizens. Clearly, things would be different if each national parliament considered separately, or each population by means of a referendum, had the formal right to opposition.
Mr President, this new revision of the Treaties should have been aimed at resolving the democratic deficit, at bringing Europe closer to the citizens and re-evaluating the role of the national parliaments. The Intergovernmental Conference is taking this approach, since it is likely to accept the Convention’s draft in its entirety, which does not deal with the real problem of democracy and which moves Europe further away from its people. We would appeal to it to put this right: there is still time before the compromise of 28 November.
Mr Antonione, the Presidency’s position seems to be quite clear and is essentially in line with Parliament’s position; that is precisely why the brokerage endeavour seeking to bring about a high-minded, noble compromise that is in harmony with the text adopted by the Convention must be supported; the overall balance of the text cannot and must not be altered.
Mr Frattini’s statements on the speech you made in this House give us great hopes, as stressed by Mr Brok, of the final outcome of the work of the Intergovernmental Conference: I remain, therefore, one of those who are passionately optimistic. I am sure that we will achieve the goal towards which we are all working; I am absolutely convinced that no one will have the courage, no-one will want to risk being held politically accountable for giving Europe a heart attack and shattering a long-held dream.
Mr Antonione, I believe, however, that it is right to bring to the Presidency’s attention a number of issues, which really do require some thought. Firstly, the role of the European Parliament. It would be a serious mistake to limit the role of the House which represents the peoples of the Union; I believe that the provisions of the text adopted by the Convention are appropriate and should not be altered. Secondly, the composition of the Commission: the accession countries – representatives of which are in this Chamber – have great hopes of the Europe of the tomorrow. We must not let them down by keeping them out of the Executive. That is why it is right for there to be a Commissioner with full rights for each country, at least during the initial phase of tomorrow’s Europe.
Now, Mr Antonione, for a matter which has been the subject of much debate, and I feel that its importance must not be underestimated by the House. I feel – I am absolutely convinced of this, and not because I am a strong supporter of the Church – that the preamble to the Constitution should include an explicit reference to Europe’s Judeao-Christian roots. We must not deny a fundamental part of our history, we must not deny our deepest roots, we must not renounce the Europe of principles, we must not renounce this explicit reference, precisely because we want – and many countries understand this – secular institutions. This has been taken on board, Mr Barón Crespo, by the German Chancellor, the Social Democrat, Mr Schröder, who has decided not to block a proposal which seeks to make the individual, the central importance of the individual, the central importance of the citizen, the focus of tomorrow’s Europe.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, Commissioner Verheugen said that some of what we are hearing about the discussions gives us cause for concern. I can certainly confirm that my own group feels that way, particularly as regards the impact on one of the fundamental rights of a parliament in a democracy.
Discussions are taking place on budgetary rights, the essential right of any parliament, which represent the origins and the starting point of any process of democratisation: the right of Parliament, the directly elected representatives of the people, to make decisions on financial resources. The very foundations of this right are being attacked. I admit that we were not all happy about the outcome of the Convention, because we had, of course, expected more. We had hoped for more democratisation, so as to provide greater transparency for Europe's citizens about who is responsible for what, where the money comes from and how it is spent. More transparency is needed here, and the public have a right to expect it.
In accordance with the outcome of the Convention, we have a financial framework that sets an upper limit and therefore puts a cap on expenditure. This framework will in future be set by the Council, subject to the approval of Parliament. That means that there is a predetermined planning procedure.
When it comes to income, the Council has the last word. Nothing has changed there. We have criticised that, but that is how it is. As regards expenditure, and this is the small step forward that we have identified, in accordance with the Convention's draft the final decision is to be taken by Parliament. This is now being attacked by some Member States and also by the Finance Ministers. What is this all about? The message that gives is that this House is not able to make objective decisions on behalf of the public. What impression do these governments' representatives expect to create in six months' time at the next European elections, if they do not trust their own candidates to vote responsibly on expenditure at European level?
We have already heard the criticism that parliaments do not know how to deal with money. That has always been the case down the centuries. But we have never heard it before from a democratically elected government referring to a democratically elected parliament. This is something new, and it really is intolerable if you take a look at the facts. The rate of budgetary increases approved in some areas – well over 8% in one area decided by the Council, agricultural expenditure, compared with the maximum increase of 2.5% envisaged for the overall budget – do not suggest that the Council, which up to now has been able to decide on its own, is particularly thrifty.
Just look at the Council's administrative budget for next year. The Council is claiming an increase of 20.8% for itself, more than any other institution, in order to build up and enlarge its administration. We, on the other hand, have always kept within our upper limits. We do not need any coaching on how to manage the funds that Europe's citizens entrusted to us properly. We will hold our ground across the board if anyone tries to undermine Parliament's fundamental democratic right to set the budget. They will soon find out that no parliamentarian who takes his job seriously will go along with that. As Mr Brok put it, that really would be a declaration of war on this House.
I would like to thank the presidency for saying that it wishes to respect the outcome of the Convention and to fight for its implementation. I would like to thank all those national governments that are supporting that. But I warn all those who are toying with the idea of attacking this right that they are opening themselves up to accusations that they do not want to use the Constitution to extend democracy in Europe, that they do not want to strengthen or further democracy, but that they want to bypass it and undermine it, by depriving Parliament of one of its central rights.
Mr President, Mr Antonione, Commissioner, the democratic deficit in the EU is, in fact, often talked about. Decisions are taken behind closed doors by a circle of ministers, without ourselves, as citizens, being guaranteed political influence via an open debate and without ministers being held directly responsible to the voters for the decisions they make. That is the deficit that we in Parliament must make up, and Parliament’s influence on the budget and budget control are crucial in this area. It is, of course, not the governments that we see taking the lead in demanding reforms and better management of EU finances. It is Parliament that does this.
The proposal by the finance ministers, whatever status it may have, involving a desire to uncouple Parliament from the budget process, is therefore a very embarrassing attack on democracy, and I hope that the EU Heads of State and Government will acknowledge this and reject the proposals. I hope that they accept the Convention’s proposal concerning the budget procedure, for it is balanced in a way with which they can be satisfied. At present, Parliament has, of course, real influence, both upon the annual budget and the financial estimates. Under the Convention’s proposal, we should be surrendering a little of the latter form of influence, for we can, at present, say at any time that we do not accept the multiannual budget framework but are returning to annual budgeting, for that is what is specified in the Treaty.
Parliament has voluntarily entered into multiannual agreements, and we can accept these agreements in future becoming law, but on condition that we are given influence over the financial estimates and, of course, on condition too that we are given influence over the agricultural budget. That is the balance in the Convention’s proposal. Parliament gives something and receives something in return.
I also look forward to the Danish Government’s denying press reports that it would support one of the finance ministers’ proposals, namely the proposal to introduce unanimity in the European Council when the financial estimates are adopted, for that cannot be right. We are in danger of deadlock in which the work of reform, including the reform of agricultural policy, is blocked. Denmark’s point of departure is that the European Parliament must have greater, not less, influence over the budget. This is something on which we must stand firm.
– Mr President, Mr President-in-Office of the Council, Commissioner, before enlargement was on the cards, the debate was already being held in Europe of whether or not this issue would stand in the way of deepening. That debate has now faded and we have, in fact, all become enthusiastic about this enlargement. However, if the IGC debates go the same way, and if people really want to undermine the power of the European Parliament, which is very limited as it is, the question will once again be raised of whether Europe is not being hindered by this enlargement. In the past, the IGC has not managed to establish efficient, transparent and democratic structures, and at this rate, if the results of the Convention are now being brushed aside, we are at risk of ending up in a debate that is altogether different. It is a disgrace that people should want to undermine the power of the European Parliament in the budgetary field.
A number of questions remain. Mr Verheugen, the protection of minorities was a condition for accession, but how will we protect the minorities once they form part of the European Union? This question remains unanswered because this issue has not been solved for current EU Member States either. How will the European Union deal with the regions that have legislative powers but cannot intervene in matters that are regulated at European level and are nonetheless of vital importance to them? Scotland and the fisheries issue spring to mind. How can this be referred to the Committee of the Regions, given that that Committee is totally inadequate in terms of composition, power and functioning? Consider, too, the activities of Parliament’s Committee on Budgetary Control. The Committee of the Regions is not the answer to the regions’ laments. It should be reformed or else abolished.
Mr President, Mr Antonione, Commissioner, ladies and gentlemen, these debates of ours, of course, follow the emotional cycle of the ICG itself and what we are experiencing now, therefore, is basically a feeling of expectation, and our attention is fully focused on the ministerial meeting that will take place in Naples on 28 and 29 November, where a proposal to overcome the difficulties and the points of difference and controversy with which we are all familiar will be presented.
In this context, I am also extremely curious to see how difficulties in guaranteeing the principle that all Member States are equal will be overcome, especially as regards the composition and workings of the Commission, how the primacy of national constitutional law will be ensured and, to be specific, the fact that no Community law must provide a derogation from the constitutional law of the Member States. I would furthermore be curious to see how we would overcome the understandable obstacle that raised its head recently in the clauses, as I had predicted it would and which comes as a breath of fresh air in terms of a general clause and, above all, when it also affects essential core issues of sovereignty.
I hope that this conceptualising is productive and above all that, ultimately, we do not stray from the agenda that has been announced. There are now areas of considerable concern, for example, it has been said that the aim of this reform is to bring Europe closer to the peoples and the citizens but the outcome that has been announced means the end of the rotating presidencies, without providing any satisfactory alternative. It has also been said that the purpose of the reform is to enhance democracy, transparency and awareness of the legislative process – aims with which I agree – and yet what we now have before us is the ‘requiem’ announced by the legislative Council, which would represent a return to a totally secretive legislative process, hampering public and parliamentary control. as well as constituting a regrettable further attack on the budgetary process.
We fervently hope that a reform of the Treaties will only take place if it is a sound and potentially sustainable reform.
Mr President, ladies and gentlemen, today, it may be that we have the promise of clearer positions. This morning, both the Council Presidency and the Commission’s speeches were more specific and took a harder line: could it be that they are indicative of what will happen in Naples? A Europe with clam sauce or a more-or-less Neapolitan pizza which will be served up to the European public for next year? At this juncture, taking into account the hourly developments like the finance ministers’ initiative, maybe the Council Presidency should review things in Italy with some urgency, if these are Mr Tremonti’s contributions, and also, moreover – and nobody has mentioned this, not even the general affairs ministers – the Italian and European shift of position on Israel just a few hours ago. I suppose we will take note of it but only in a few hours’ time, I fear.
At this point, we would like to give two pieces of advice or express two hopes. For the forthcoming European elections, why should we not devise a political – I repeat, political – initiative and hold a European consultative referendum? You will win it and you will also be able to raise awareness about the subsequent institutional referenda that will be held. On the other hand, Mr President-in-Office of the Council and Commissioner, are you, maybe, looking into the possibility of doing something new before 15 December? Are you trying to resolve the most serious problem which you seem to have, giving more power – with a US or UK flavour – to the Commission President? It is not a question of having 15 or 20 or 25; quite the opposite, it is a question of focusing less on ethnic representation and more on issues of programmatic, cultural and political representation. Have a little more confidence in yourselves rather than continuing to try and produce more rules, extensions and derogations, a strategy which is typical of canon law, not of secular law or the kind of law which creates rules which all can follow, including in the customs of society in general.
Mr President, I wish to begin by thanking Commissioner Verheugen for his address. He very helpfully reminded us that we had the Convention because of the shock of Nice. I recall that earlier this week, Mr President, you and I were addressing a meeting of the CBI in the United Kingdom and I made the same point then. This whole process is one that goes back to the Nice Treaty and the shock of the outcome of the referendum in Ireland – I do not ask you to comment on that, Mr President.
What we talked about at Laeken was engaging with European citizens and explaining what Europe is about to citizens who are feeling remote from Europe. Yet the headline in the last week was: 'Campaign launched to save Constitution'. MEPs are reported to be so concerned about the activities of national governments in the IGC that they felt it necessary to take to the streets in defence of the Convention's plans. We have heard in the debate today that the Convention must be defended against something wicked that is called national self-interest. Those who have launched this campaign will find it rather difficult to rally the electorate to their cause; according to a recent opinion poll, 61% of the European electorate have never heard of the Convention at all and in the UK 83% of people have never heard of it.
What people in my country and the rest of Europe want is a referendum on the Constitution. In a Eurobarometer poll published last week of the people polled in the 15 Member States and 10 accession countries wanted a referendum. In the UK that number is 86%. Mr Duff is amongst them: his party also wants a referendum. He and I might differ significantly about the implications of this Constitution, but as democrats we should be in a position to argue our case with the people and to see what the outcome of that debate should be. What message is being sent in my own country by the continued refusal to listen to the people whose interests we are elected to serve?
I should like to clarify a couple of points relating to the Convention. I would be grateful for clarification from the Council on the position outlined by the Maltese Prime Minster, who said recently that there had been some agreement from those countries that do not have to hold referenda that they will not allow referenda. That is not a democratic situation.
I am very grateful to President Prodi, who has accepted that the Constitution amounts to a big change from the basic concept of nation states, a position confirmed by the German, Spanish and French Governments but denied by my own government.
Finally, on the Charter of Fundamental Rights, Mr President, you and I heard a UK minister putting forward the view that there was nothing to worry about. A former UK minister said that in the United Kingdom the Charter of Fundamental Rights will have as much legal force as the . The is a comic for children in the United Kingdom. I rather think that this Constitution proposes something different. That is why I believe that the people should have a say in it.
Mr President, ladies and gentlemen, I would specifically like to thank the Italian Presidency for all its efforts to ensure that the result of the Intergovernmental Conference closely reflects the draft Constitutional Treaty. It will have our support, and it will also have the support of some governments, but far too few up to now. We would like to see this group growing larger. Nevertheless I share the concern expressed here by Commissioner Verheugen and also by you yourself, Mr President-in-Office. I share your concern but I do not want to go into individual proposals. I am concerned about something more fundamental that is amiss in the Intergovernmental Conference.
The majority of ministers have not so far proved equal to the task before them. That is the simple truth. There is no will to shape things in the Intergovernmental Conference, but rather a blocking mentality, and that cannot continue if we are to achieve a good result in December. Almost without exception, the proposals being made represent steps backward as compared with the Convention's draft. Every time, during every discussion, the IGC does not build on the result of the Convention, it goes back on the Convention. The ministers are in the process of making things that have been dealt with simply in the draft Constitutional Treaty complicated again and detracting from their clarity and simplicity.
The rejection of the Legislative Council is just one example of this. They are refusing to give the Constitution the flexibility it needs. In fact they are going even further, by dismantling the small number of modest links that we incorporated and blocking them, so that unanimous agreement is to be required again for the medium-term financial perspective, and the European Parliament is being deprived of budgetary rights. In this way they are not just going back on the Convention's draft, they are even going back on the European Parliament's present rights. That is unacceptable. The majority of governments do not understand that a Union with over 25 Member States needs to have a new basis. They are not taking the result of the Convention seriously as a compromise that really is already a compromise and strikes a balance between North and South, large and small, and East and West in the European Union. We hope that the governments will abandon their blocking mentality and remember that they should be a force for shaping the future of Europe.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to stress two points. On the one hand, that Ecofin’s proposals represent a step backwards with regard to the current situation in accordance with the Treaty of Nice. And on the other, that the financial perspectives must be accepted by the European Parliament and that Ecofin's proposals simply establish a consultation with Parliament.
Democracy is also a way to manage disagreements and today the European Parliament has the final word on more than 60% of the annual budget in the event that no agreement is reached with the Council. In Ecofin’s proposals a kind of automatic mechanism according to which the lowest quantity proposed is accepted replaces the political will of the institutions.
Ecofin’s proposals destroy the balance achieved in the Convention, and the European Parliament, knowing this, accepted a formalisation of the financial perspectives in the Constitution, restricting its own budgetary powers, because its power to reject the multiannual framework and to be able to decide against the Council's position by a very high majority of its Members, in the event of a disagreement in relation to the annual budgetary procedure, was recognised.
Ecofin's proposal to adopt the lowest quantity proposed in the event of there being no agreement removes any incentive to reach agreement. Whoever proposes the lowest quantity is bound to win. It is not that this limits the budgetary powers of Parliament, but that it turns the whole procedure into a mere Dutch auction.
My political group had great difficulties and held many discussions in relation to accepting the Convention's final proposal in the field of finances. All the eloquence of Mr Méndez de Vigo was required to convince us that this proposal represented a fair distribution of powers. It would not be advisable today to have to begin the whole process again. This would jeopardise the trust between institutions and would strip Parliament of its capacity to have a say in the drawing up of the Union’s budgetary policies.
My political group calls for the whole of the finance chapter of the draft Constitution to be taken as an indivisible and non-negotiable whole.
Mr President, I am addressing the representative of the Presidency, Mr Antonione. Mr Antonione, I do not doubt the sincerity of your intentions but some of the expressions you used – I might almost way which slipped out – concerned me greatly. You said that some Member States, or government representatives, are standing firm on their requests for change for reasons of negotiating tactics. There is a fundamental misunderstanding here: the Intergovernmental Conference was not supposed to be a negotiating forum, governments should not have been allowed to adopt positions already presented in the Convention – as Mr Hänsch and Mr Brok pointed out – positions already rejected by the Convention because more convincing solutions with wider backing had been found. I am not saying that the Intergovernmental Conference should just have blindly approved the Convention’s draft, as, moreover, the Heads of State and Government were wise to do in the case of the draft Charter of Fundamental Rights; I am saying that the Intergovernmental Conference should purely have checked for shortcomings and contradictions in the Convention’s draft, as it should be doing now, and discussed how to overcome them.
You also said that the Italian Presidency’s position is clear: it advocates a text which departs from the Convention’s draft as little as possible. However, that concept of ‘as little as possible’ is entirely open to interpretation and discretion. We need to be clear: woe betide the IGC if it meddles with the Convention’s most important innovations: the powers of the European Parliament, particularly in budgetary matters; the double majority system; the Legislative Council; the appointment of the Foreign Minister. Do not put the European Parliament in a position where it has to reject the outcome of the Intergovernmental Conference and call upon the national parliaments not to ratify the Treaty.
Mr President, ladies and gentlemen, in the course of these weeks we are shaping the future Constitution of the European Union, and I would like to add that never before has the public had such an opportunity to participate in and influence the creation of a constitution as during the Convention, and we made that possible by means of a European Parliament initiative. What is at stake here is not only effectiveness and transparency, but also greater parliamentarianism, accountability and accessibility for the public. In other words, not only the Union's future sustainability but also its ability to cope with enlargement is at issue.
At this point I would particularly like to emphasise once again that the overall outcome of the Convention was, from Parliament's viewpoint, of course painful in many respects, but ultimately it was a balanced compromise that we are willing to accept in the greater interest. Mr President-in-Office, if there is talk about doing away with the Legislative Council, then let me make a perfectly serious observation: if the accession countries had a legislative body that functions as the Council does at present, then those countries would have been refused membership of the EU, because they would quite simply have failed to meet the basic requirements for legislative process, transparency and parliamentarianism. That is why we are insisting on the Legislative Council.
A great deal has already been said about budgetary rights. On this issue, I also believe that the agreements whereby the final decision on own resources is taken by the Member States, whereby the Council decides on the multiannual budget framework after consulting and gaining the approval of Parliament, and this House has the final say on the annual budget plan, all that is ultimately a compromise. It is not acceptable for the informal Ecofin summit at Stresa to attempt to undermine long-standing parliamentary rights, to torpedo them in fact. Any attempt to restrict Parliament's rights in this area will come up against the combined and energetic resistance of a large majority of this House. That is why I am counting at this point on the presidency adopting a pro-European position, and to take on the faint hearts and the backward-looking members of the Council in order to achieve a satisfactory solution.
Mr President, since I am in agreement with the comments made by Members from my group and several other groups, I wished to use my one minute of this interesting debate to draw attention, like Commissioners Vitorino and Barnier, to a specific issue: the risk of returning to unanimity on such a sensitive issue as judicial and police cooperation on criminal matters.
I have been in this House for almost ten years and remember perfectly well the problems we had before the Treaty of Amsterdam and the total deadlock which intergovernmentality subjected us to in this field. Today, a degree of progress has been made in terms of effectiveness, but unanimity is still a very significant burden.
It is also logical that the lack of parliamentary control – because in this regard we have lost out, the national Parliaments exercise no control over this field and nor do we – creates fear, because we are dealing with a very sensitive area, but the solution is to make decisive progress towards codecision.
The Constitution makes it clear where and how we must intervene. We must show courage in order to offer the citizens an area of security which is also an area that defends freedom.
MrPresident, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, perhaps it is a happy coincidence that the final word from Parliament today will be heard on the content of the Constitution for social Europe.
One of the major steps taken in the draft constitution drafted by the Convention on the future of Europe were the provisions on the social face of Europe, for social Europe. The Convention's preoccupation with this issue is particularly important because it emerged not from the Laeken agenda but from the initiative of the members of the Convention themselves, and rightly so. Because the peoples of Europe are much more interested, I believe, in the announcement of the objective of full employment, in strengthening social dialogue and in reinforcing the legal basis for public utility companies or for public health, than in whether there will be 13 or 23 Commissioners or if Europe will have 1 or 2 ministers for foreign affairs.
The Intergovernmental Conference will need to respect the Convention's text. It will need to intervene to improve one thing. To harmonise the wording between the first and third part of the draft, because we cannot talk of full employment in article 3 and of a high level of employment in part three. '' [nothing really changes] must not become the slogan of this Intergovernmental Conference.
.  Mr President, ladies and gentlemen, I would like to start by thanking you for the requests that you have made in the context of this debate and to say, as I have done on other occasions, that we consider them precious contributions to the work that the Presidency is doing in order to reach an objective that I think could be considered – judging by what has been said in the overwhelming majority of speeches by the Members of the European Parliament – of common interest.
As regards the specific issues, quite frankly, I believe that today's speeches have retraced our debate of last week, so there have been no new developments and I can only reiterate in exactly the same way some points upon which I have already given my response. The Italian Presidency does not accept any intervention from Ecofin – to be quite clear and specific on an issue that you have raised – since it believes that no Council, not even Ecofin, is entitled to present amendments. If a representative of the Intergovernmental Conference wishes to table proposals which might also emerge from the Ecofin debate, it will do so on behalf of the government that it represents but not on behalf of Ecofin. I believe, therefore, that, from this point of view, my answer must be the same as that I gave in the past meeting.
As regards our commitment to safeguarding the fundamental role of the European Parliament, and of parliaments in general, I continue to stress that we believe this to be an essential point. On a more general note, as regards the issue of whether proposals made by governments can be discussed, I have to say that it is difficult to imagine the Presidency totally and absolutely refusing to consider proposals that governments may wish to present. Frankly, I do not believe that is possible. Moreover, it is not as if your representatives – the representatives of the European Parliament to the Intergovernmental Conference – acted any differently from the Presidency; it is not as if the two representatives had got up and walked out because some governments wanted to reopen the debate on issues already discussed in the Convention. This is a phase of negotiation – I reiterate to Mr Napolitano – that I frankly believe to be normal and natural. I cannot see how else we could proceed.
Rather, I want to stress that the work you are doing in support of our undertaking not to depart from the spirit and from the recommendations that emerged from the work of the Convention is fundamental. Surely, however, it cannot be imagined that the Intergovernmental Conference is meeting simply to ratify work that has already been completed, valuable and important though that work is, which some governments clearly feel could be improved upon. The IGC is proceeding in this direction and I genuinely hope that, with everyone's efforts, we will be able to achieve that important, valuable result which, I repeat, is a legacy we all share.
. Mr President, ladies and gentlemen, I would like to comment briefly on two contributions that I thought were particularly important. First, I would like to respond to Mrs Maes. I believe that she made a very important point during the debate when she said that it is now also necessary to demonstrate that enlargement is not a problem for deepening. This is a very old issue and it has certainly not yet been resolved yet, and I would like to take this opportunity to say once again to our future Member States that it is now up to them to demonstrate that these fears are unfounded, and to show that enlargement and deepening can perfectly well go hand in hand.
I must say, however, Mrs Maes, that the example you chose was not a particularly apt one. The new Member States were not involved in the attempt by the Ecofin Council to limit Parliament's budgetary rights. They really did not play any part in that attack, but that does not affect the fundamental problem.
The second person I would like to respond to is Klaus Hänsch. I think he is quite right in his analysis that what we are presently dealing with is a question of political will. It is not as if the problems are insurmountable. It is not as if any major new issues have emerged in the debate over the last few months. Everything that we are now considering was discussed thoroughly and in detail by the Convention, and after an in-depth discussion a decision was taken which we are convinced everyone can live with.
I would like to leave you with one final thought: we need to become aware what the alternative is. You always need to consider what would happen if we cannot achieve anything and the Constitutional Treaty fails. That would imply more than the failure of any other legislative project. It would mean the failure of something absolutely central to the integration project, and the consequences would not just be legal ones. It would be a fatal mistake to imagine that we could then just continue on the basis of the Treaty of Nice. If the Constitutional Treaty failed, it would create whole new political scenarios in the European Union, which could even have a disintegrating effect within the Union. That is why we bear such enormous responsibility, and that is why it is so important to bring this project to a conclusion.
Thank you very much, Commissioner Verheugen.
The vote on the motion for a resolution will take place tomorrow at 12 noon.
The representatives of the European Council and of the European Commission have not concealed their concern about the disagreements which have emerged at the Intergovernmental Conference within the framework of the discussion about the new 'Constitutional Treaty' of the ΕU.
However, the disagreements are about completely secondary issues which do not change the reactionary nature of the text. They are concerned about the role of the foreign minister, without any of them contesting the militarisation of the ΕU and its cohesion with ΝΑΤΟ. No-one is concerned about the further cession of national sovereignty, but they are concerned about exactly how the power is to be redistributed. Not a word against the deification of the 'market economy' or against the strengthening of repressive mechanisms, while the European Parliament is only worried about the role reserved for it. In other words, everyone is fighting their own corner.
In all events, some concern is being expressed about the outcome of the referenda (where they are being held), which shows they are worried about increased grass-roots dissatisfaction, despite the misleading propaganda and the results of the referenda so far.
The peoples do not need a 'Euro-Constitution'; they hardly even need a European Union. They must step up their fight to defend and broaden their rights and demolish the structure being constructed by the exploiters in order to finally change society.
The next item is the statements by the Council and the Commission on Euromed.
.  Mr President, ladies and gentlemen, I am delighted to have the opportunity to illustrate to this House the results we expect from the sixth Euro-Mediterranean Ministerial Conference, which will be taking place in Naples on 2 and 3 December 2003.
Even before taking over the six months’ presidency of the Council of the European Union, Italy had a clear understanding of how big a part the outcome of the Naples Conference would play in the overall assessment of its Presidency. Indeed, within the overall external relations framework of the new enlarged Union, relations with the countries of the southern shore of the Mediterranean continue to occupy a significant place and act as a firm point of reference.
From the outset, the Barcelona Process has provided a means of measuring the state of health of these relations, often serving as a metronome regulating the pace of the dialogue between the two shores of our common sea and acting, therefore, as a force regulating – and, above all, driving forward – the dialogue itself, insofar as this has been possible in view of the events in the Middle East over the years.
In the run-up to the Naples Conference, Italy has been able at all times to count on the fruitful cooperation of all the partners, who, without exception, have demonstrated in recent months that they share our deep expectations that Barcelona VI should genuinely be a time of unmistakable reinvigoration of the Euro-Mediterranean Partnership. This need for reinvigoration is rooted conceptually in the Valencia Action Plan approved under the Spanish Presidency in April 2002. It was confirmed by the ministerial conference in Crete last May under the Greek Presidency and has been taken by us as a clear indication of the mandate to give shape to the common undertaking to place the Barcelona Process on a more solid footing. This seems even more necessary today, when the Union enlargement process on the one hand and the situation in the Middle East on the other are giving rise to a strong demand for Europe on the part of the countries on the southern shore of the Mediterranean.
The European Union has, in the meantime, already given an initial vigorous and cohesive response by launching the new neighbourhood policy, in which it sets out a new unified concept for its external relations with neighbouring areas. It has also launched a more incisive policy on respect for human rights and democracy which, thanks, not least, to the substantial contribution made by the Commission, is already being implemented.
It is in this new and promising context that the Italian Presidency intends to discharge its great responsibility fully by putting every possible effort, and all the energies that such an event requires, into the Naples Conference. This reinvigoration that we have in mind will only, however, be worthy of this name – it will, in other words, be qualitative – if it is able to restore to us a vital, dynamic Euro-Mediterranean Partnership. This exercise must not just involve officials and policy-makers but must ultimately be addressed to public opinion in our countries. It is worth specifying at this point that ‘a solid footing’ means something very simple in this context: giving the Barcelona Process the instruments, structures and mechanisms that will bring the Euro-Mediterranean Partnership into contact with public opinion, giving it the ability to have a positive impact on everyday life and to support and respect the various different viewpoints.
It is only in this way that a genuine, strong partnership between the two shores of the Mediterranean can be consolidated. In this perspective, the outcome that we, the 35 Euro-Mediterranean Partners, hope to see emerge from the Naples Conference is an enhancement of the Barcelona Process through three new instruments designed to bring the Partnership into closer contact with the keenest aspirations of civil societies in the region. I am referring, firstly – and I am particularly pleased to be able to do so here today – to the creation of the Euro-Mediterranean Parliamentary Assembly, which will be given a place with consultative functions in the Barcelona Process; secondly, to the creation of the Euro-Mediterranean Foundation for Dialogue between Cultures and Civilisations; and, lastly, to the new institutional and operational structure that the Partners will be deciding on for the future of the Euro-Mediterranean Investment and Partnership Fund, which was set up within the EIB just over a year ago to promote investment in the private sector – in particular small and medium-sized enterprises – in the countries on the southern shore of the Mediterranean.
We are certain that these measures would give the Partnership a powerful boost, allowing it to forge ahead independently and giving it a capacity for action generated by the demands of civil society as conveyed through the parliamentary channel, by virtuous circles nourished by the mutual respect that synergistic interaction between cultures can instil, and, lastly, by a financial institution that is increasingly in tune with the specific needs of beneficiary countries and endowed with a wider and better organised range of instruments through which to act.
These are the underlying reasons and concerns to which the three key priorities set for the Ministerial Conference in early December correspond, priorities which we have interpreted in the light of the building of a reinvigorated partnership between the two shores of the Mediterranean. The events of recent months have shown this to be increasingly essential if conditions of peace and political, economic and social stability are to prevail in the region.
In this respect, the formal inclusion, with consultative functions, of the Euro-Mediterranean Parliamentary Assembly in the Partnership framework is vitally important, since it is the Assembly, first and foremost, that will be entrusted with the task of bringing the Barcelona Process closer to public opinion and thus making good the participation deficit and, even more importantly, the communication deficit that the Barcelona Process has undoubtedly been labouring under thus far.
We see the Foundation for Intercultural Dialogue as a structure that – combining pragmatism with a sense of perspective – can act as a catalyst on all the initiatives seeking to develop dialogue and mutual understanding on the basis of the ‘Guiding Principles for the Dialogue between Cultures and Civilisations’ approved by the Crete Conference. The Naples Conference itself will have the task of sanctioning the creation of the Foundation and, we hope, makingthe choice of location official at the same time. Finally, we consider it to be fundamentally important to improve the operation of the FEMIP by tailoring its instruments more closely to the needs of small- and medium-sized businesses and the private sector.
Naples will be focusing mainly on these issues, but there is more: the Conference will have the added objective of confirming the undertaking to develop the Partnership in political and security matters as well, introducing fuller cooperation on the ESDP and more in-depth dialogue on the particularly thorny issue of terrorism.
As regards the economic dimension, Naples will – amongst other things – provide an opportunity for convergence and evaluation of the results of the Euro-Mediterranean Conference on Trade held in Palermo in July 2003. It will also give us the chance to consider the outcome of the first Euro-Mediterranean Conference of the Ministers for Agriculture which will be held in Venice on 27 November, and the Conference on Investment, Infrastructure and Energy which will be taking place immediately before Barcelona 6, on 1 and 2 December 2003.
The social and cultural agenda will, inevitably, largely be taken up by the debate on the Foundation but it will certainly provide an opportunity to assess the progress made since the launch of the regional programme on Good Governance and the Strengthening of the Rule of Law, which is a crucial factor for the future of Euro-Mediterranean cooperation in the fields of justice, policing and immigration policy. The debate on this last issue, in particular, will underline the importance of adopting a balanced approach to the management of migratory policy, which, if properly oriented, could make a positive contribution to the socio-economic growth of the entire region.
Again with the objective of bringing the Partnership closer to public opinion, the Naples Conference will welcome the launch of cooperation between the regional authorities in the countries on the two shores of the Mediterranean, a process in which the forthcoming interregional conference in Palermo will be an important landmark. Moreover, Naples should also take note of a mechanism for the involvement of civil society, the special Forum that will be held in that city on the eve of the Conference. The Forum will be open to a wider range of participants and be structured coherently in such a way as to increase the impact and profile of the exercise. Finally, the Conference will record the conclusions of the meeting of the bodies representing the social forces which has just taken place in Malta under the auspices of the European Social Committee.
All this will be included in the powerful message which, we trust, will be sent out from the Naples Conference. To achieve these objectives, we are working to ensure that the positions of all the Euro-Mediterranean Partners on these issues converge at this event. We are doing so in a spirit of pragmatism and following a strategic approach that should make it possible to reconcile diverse interests in order to build and nurture – in the new conceptual framework of the Wider Europe – a more solid relationship between the two shores of the Mediterranean.
On this point, Mr President, ladies and gentlemen, I believe I can say that we are on the right road.
.  Mr President, Mr President-in-Office of the Council, ladies and gentlemen, today is a good opportunity to talk about the Euro-Mediterranean Partnership, better known as the Barcelona Process – a few days before the Mediterranean conference of foreign ministers in Naples. Through its opinions and resolutions adopted ahead of foreign ministers’ conferences, Parliament has made important contributions to the development of this Partnership. It was the driving force in fostering cooperation between the parliaments of the Euro-Mediterranean area.
The Commission welcomes the fact that the working party has now reached agreement on a Euro-Mediterranean Parliamentary Assembly and the Commission looks forward to welcoming it in Naples as an advisory body and as one of the institutions of the Barcelona Process. What role is it to play? It is the view of the Commission that the Assembly will effectively promote respect for human rights and democratisation in the region. The communication which the Commission published on this subject in May was welcomed by Parliament and the Council. We will now be discussing with our Mediterranean partners the action plans that will be implemented with MEDA Programme funding to bring about concrete improvements in human rights and democracy in all partner countries.
The Euro-Mediterranean area is one of the regions of the world that are probably the most seriously affected by the risks of the twenty-first century, be it terrorism, trafficking in human beings, drugs, the problems of globalisation or environmental hazards. It is important for Europe to show solidarity with its neighbouring region in this situation. Solidarity by helping our partners to face these challenges in a way that is compatible with respect for human rights and democratic principles. But we cannot achieve more than our partners themselves want. That is why political reforms must be an essential part of the plan. The new new neighbourhood strategy that will be debated in this House this afternoon sets out very precisely what we can do to get greater progress in political and economic reform in the region. I do not want to say anything about that now, as there will be ample opportunity this afternoon. I would like to point out that we have made progress on a number of fronts, which will be evaluated in Naples, and on which further progress will have to be built. I would also like to point out that North-South integration alone is not enough. We must also continue to support integration between our partners. Here, too, there has been progress in some areas but I am sure we should encourage them to further efforts.
Let me say in conclusion that intercultural dialogue must play a special part in our entire concept. The importance of intercultural dialogue was recognised very early in the Barcelona Process and it has found expression in joint programmes to assist the development of cultural heritage, audio-visual co-productions and youth exchanges. In the run-up to the Valencia conference of foreign ministers, the Commission put forward the proposal, which was finally approved, to complement these programmes with an independent Euro-Mediterranean Foundation for Dialogue between Cultures and Civilisations. I am very pleased that we are close to agreement and I hope that agreement can also be reached at the Naples conference on the location of the Foundation. All the candidates, Rome, Valetta and Alexandria, have points in their favour and I do not want to express an opinion on them here, only to point out that it is important that the Foundation should be able to begin work by the middle of next year. It will make an important contribution to raising the profile of the Euro-Mediterranean Partnership and increasing its visibility and importance for the population.
Mr President, the transformation of the Parliamentary Forum on the agenda for the Naples Summit on 2 and 3 December into a Parliamentary Assembly will be an extremely significant political development, as the House has seen from the ACP experience. The Parliamentary Assembly is an instrument for political cooperation which both reminds the Member States of their responsibilities precisely through parliamentary measures and gathers strength for new measures. The next step in Naples must be swift action on the part of the Council to implement the decisions already taken during the Valencia Ministerial Conference, especially the initiatives based on culture and dialogue between societies – both bilateral and multilateral initiatives – in order to reinvigorate the neighbourhood policy which is the key to the balance and development of the Mediterranean area.
The transformed institution will, moreover, have to adopt a working model for which we can all see the need. Our decisions must be put into practice for, in this area, we must admit that we have failed somewhat. If we consider the Barcelona process, Meda, Meda II and the Valencia Conference, and the past and present expectations raised by these developments, it may be that we have failed somewhat in implementing all the decisions taken. A great deal of work has been accomplished but, without a doubt, there is still some to be completed, and the Assembly is clearly the right body to verify whether we have observed and achieved the objectives we set ourselves, particularly as regards the promotion of democracy and the rule of law, for a genuine, coherent, effective Euro-Mediterranean Partnership must fully incorporate not just the social and economic dimensions but respect for and promotion of human rights as well.
Point by point, we would like to mention a number of developments that must be included on the agenda and seen as priorities. Firstly, a programme for supportive cooperation between the two shores of the Mediterranean in the fight against terrorism and international organised crime. We need to introduce specific measures to stem this flow of – often forced – migration, which is a tragedy for mankind. Secondly, we need to verify the forms of development of the section provided by the EIB for the Mediterranean and the Middle East as an instrument for supporting the goals set by the new strategy, with the financial participation of other Mediterranean countries; I would point out that this Assembly expected a bank to be an active operator in the area. Thirdly, we need to insist on the development of south-south relations. In my opinion, the Agadir agreementis an important means of creating a genuine free trade area. Fourthly, the procedures of the MEDA regulation need to be streamlined in order to increase the effectiveness of the project.
Mr President, Mr Antonione has already pointed out that the Assembly which is to take place in Naples is extremely important in terms of the decision to turn the Parliamentary Forum into a genuine Assembly, the Euro-Mediterranean Bank and the Euro-Mediterranean Foundation for Dialogue between Cultures. I believe that, alongside our work on these goals, we must reassess the Euro-Mediterranean policy in the context of the more general neighbourhood policy, which, at last, places the eastern dimension on the same level as the southern dimension. This is the signal we must send to our consultative partners and we want the regional dimension of the Barcelona Process to be strengthened in the action plans to address cultural and human relations, economic and trade aspects, social aspects, rights and security. I believe that we should preserve the complex nature of the Partnership, which has become very condensed and one-dimensional, focusing purely on free trade.
As regards human rights and democracy, I feel we must stress that these are not just options; these dimensions must be integrated into the strategy and, above all, incorporated into our approach to combating terrorism, for, in order to combat terrorism, we have to break not just the vicious circle of terrorism and war but the vicious circle of terrorism and consolidation of authoritarian regimes as well. In doing this, I believe it is possible to launch democratisation processes with due regard for human rights in these countries too, as called for by the fundamental United Nations development agency report, which we should take as our guide in relations with these countries.
Mr President, I would firstly welcome the policy of good neighbourly relations proposed by the European Commission and the report which will be discussed this afternoon, as a basic instrument for Euro-Mediterranean cooperation. I would also welcome the initiative to turn the Euro-Mediterranean Forum into a parliamentary assembly.
Please allow me, Mr President, to refer specifically to the relations which should be established or improved with a State of the southern Mediterranean. I am referring to Libya, where I recently had the opportunity to chair a delegation from my parliamentary group.
The United Nations Security Council's sanctions on Libya were lifted in September and work is ongoing on resolving the issues relating to the compensation for the UTA aircraft and the attack on the discotheque in Berlin in 1989. Libya is present as an observer in the Barcelona Mediterranean process and has not been integrated into it.
As the Prime Minister, Mohamed Ghanem, said, Libya is taking the route of progressive privatisation of its economy and putting an end to state control. It is also prepared to increase its fight against illegal immigration, which is taking place throughout the length of its 2 000-km Mediterranean coast.
In any event, it will be difficult for the fight against illegal immigration to be carried out if there is no effective cooperation with the States of the European Union and in this regard, we believe that the European Union must reconsider its relations with Libya. This cannot naturally take place without demanding, furthermore, respect for human rights, the abolition of the death penalty and also the abolition of amputations, which are practices which still exist in that country, at least in a legal sense.
Mr President, it is first of all impossible to ignore the Israeli-Palestinian conflict, since it is dramatic for their populations, and also prevents any development of the Euromed partnership.
Only a fair and lasting solution can allow peace to be established in the region. Only an end to the Israeli military occupation, the destruction of the wall of shame and the creation of the Palestinian State beside the Israeli State, will lead to peace and put an end to the unbearable and murderous chain of events suffered by the occupied Palestinian population as well as the Israeli citizens.
A glimmer of hope has been offered by the so-called Geneva accords, negotiated over more than two years by the delegations led by Yossi Beilin and Yasser Abed Rabbo. It would be appropriate for the Foreign Ministers meeting in Naples to offer their support for this plan which demonstrates that there are interlocutors on both sides seeking a fair peace, in contrast to what the politicians, in particular the Sharon Government, ceaselessly demonstrate. The Euro-Mediterranean framework may be a valuable asset in terms of contributing to the establishment of a climate of trust allowing genuine dialogue.
A first signal would consist of high-level delegations from both the Union and from the Arab countries in particular attending the official signing of these agreements on 1 December in Geneva, on the very eve of the ministerial conference. Another undeniable sign would be for the Union to apply all its efforts to persuading the Quartet to support this initiative as well.
With regard to the conference’s tasks in general, the fact that Europe is concerning itself with its future neighbours, particularly in the south, is a good thing, as is the announcement of a Foundation for dialogue between cultures, the creation of which still depends on the allocation of financial resources. Nevertheless, the orientations proposed by the Commission in its preparatory communication are still worrying. It is not certain that the new neighbourhood policy is sufficient to instil ‘a new dynamism into the Barcelona process’, since the approach of simply integrating these countries into the great European market means imposing liberal formulae on them, without taking account of their specific characteristics or the serious economic and social problems they are facing.
Since this model is being increasingly criticised, and since even the French proposals for a relaunch of the partnership mention ‘consequences which could have a serious destabilising effect’, the Commission is not challenged at any point. Without taking account of the impact study of the free trade area which it itself has launched, it is moving in the opposite direction by enhancing the reciprocal liberalisation of agricultural and service exchanges. As for the call to turn to the private sector, it still falls far short of the needs of the Mediterranean countries.
This short-term thinking is extremely dangerous. All of this means that we need joint construction in the Mediterranean, otherwise the almost constant stigmatisation and humiliation which the Arab-Muslim world, in particular, is subjected to, in addition to inequalities, can only feed religious fundamentalism or the use of terrorism by increasingly dangerous groups.
I will end with two further challenges: we must put an end to the obsession with security and establish freedom of movement. With regard to human rights, we should establish genuine specific mechanisms. I would like to express my solidarity with Radhia Nasraoui, the Tunisian lawyer, who has just begun a new hunger strike.
Mr President, it was in Barcelona, the capital of my country, that the process of bringing the peoples of the two sides of the Mediterranean closer together began, eight years ago now. At that time, let us remember, the declaration at the origin of this process gave us great hope. Today, unfortunately, things are very different. The international context has seriously deteriorated and one of the theatres of crisis, one of the most important, is located precisely on one of the coasts of this sea across which we propose building bridges. What in Catalan we call , that is, disenchantment, is today the general dynamic. The living conditions of the peoples of North Africa have not improved in any respect. The Andalusian coasts regularly wash up the bodies of unfortunate North Africans who have fled misery in their notorious rafts. This human tragedy will only come to an end if we deploy all the necessary means to help these people to establish their own social, cultural and economic development. Here, excessive liberalism is quite simply murderous, and I am not sure that the creation of a free trade area will be the solution to these evils. Neither have we seen any real progress towards democracy and the promotion of civil society. Our individualist societies are constantly refining individual rights. That is all very well! But we must not forget collective rights.
Please allow me to mention here the issue of the Western Sahara. I have the feeling that the market here could affect the legitimate rights of these people to self-determination, despite the promises of the United Nations. The legitimate representatives of the Saharan people now accept the new draft solution advocated by Kofi Annan’s special envoy. Morocco, the occupying power opposes it. We must demand that Morocco accept this plan before anything else.
Mr President, I believe we can say with satisfaction that the European Parliament has worked to ensure that Euro-Mediterranean relations are a priority with the European Union’s foreign policy. This very afternoon we are going to deal with the strategy for a broader Europe – the Napoletano report – in which we point out the strategic importance of a more solid and global relationship with our Mediterranean partners and neighbours.
Within this context, the Euro-Mediterranean Foreign Ministers Conference in Naples is going to conclude an objective which has long been pursued by this Parliament, which is the transformation of the Euro-Mediterranean Forum into a genuine assembly. I believe that this represents a clear message in favour of strengthening this relationship in all areas and it must have a fundamental objective, which is to guarantee that Euro-Mediterranean cooperation functions correctly, because this new assembly will allow for the monitoring of the correct application of the European Union's association agreements with each and every one of our Mediterranean partners and that monitoring has been widely requested by the European Parliament. Given the broad content of each of these agreements, which includes clauses of a political nature, which go beyond the purely economic elements, the task of the assembly in practice would be the political control of relationships between each side of the Mediterranean.
From now on, I believe we must make progress in four areas. Firstly, facilitating freedom of exchanges. The closer we get to establishing an area of free trade, the more we will contribute to economic and social development, facilitating the emergence of positive synergies.
Secondly, on the definitive implementation of a Euro-Mediterranean cultural foundation, and I hope that this conference will adopt specific decisions in this area.
Thirdly, we must combat human-trafficking mafias more decisively, and this involves more active participation in the fight against illegal immigration.
Finally, Mr President, I believe we must not forget countries which are not part of the Barcelona process – I am referring to Libya and Mauritania. Parliament’s delegation for relations with the Maghreb is going to make them a priority in its efforts over the coming weeks and months.
I will end, Mr President, by saying that I believe there are reasons for us to be happy with this impulse, which will be given institutional shape in Naples, and which will allow us to work on new initiatives.
Mr President, I believe that this debate must be seen in relation to the one we are going to hold this afternoon on relations with the new neighbouring countries. I believe we are at a key moment to relaunch those aspects which have made least progress in relation to the Barcelona agenda. And of these I am concerned in particular with the cultural and human fields. I believe we must make a great effort here.
There is a field in which we could make this effort, if we are able to work on it in all its complexity: movement of people and immigration. We should try to make immigration a factor which strengthens relations and the stability between countries of origin and destination. We should create positive dynamics which could have an effect in economic terms, introducing concepts such as ‘mobility’, which is more suited to our times than the rigid and bureaucratic rules with which we intend to manage immigration. We should reintroduce onto our agenda the concept of ‘co-development’. We will be able to do a lot of work in this field, creating European Erasmuses or supporting local cooperation in many fields.
On the basis of this global perspective, we could effectively combat illegal immigration and its most horrendous aspect, which has brought us horrifying images, such as the arrival of bodies, one after the other, on our coasts. We could combat illegal immigration organised by human traffickers.
A new agenda, based on the proposals of the Commission and the Greek and Italian Presidencies before Thessaloniki, in relation to immigration and the countries in which it originates, could strengthen the human and cultural pillar of the Conference. Furthermore, so that the people who live amongst us can be a factor in stability and the promotion of our values, we must also work on our integration policy.
Mr President, ladies and gentlemen, I would like to place the emphasis on an important aspect of the preparation of the Naples meeting and I would like to take this opportunity to congratulate the Italian Presidency on having paid particular attention, as is very logical, to the Mediterranean dimension of the European Union’s policy.
It is a question of enhancing and applying the Euro-Mediterranean investment and association fund, based on credits from the European investment bank, in order to facilitate private investment and private enterprise.
As chairman of the Mediterranean Committee of the European League for Economic Cooperation, for years I have been analysing the economic causes of the backwardness of the third countries of the Mediterranean in order to eliminate the imbalances with the European Union. This is a key aspect, that is, ensuring growth based on entrepreneurial spirit and taking advantage of the potential in those societies is fundamental in order to eliminate the existing imbalances.
We believe that the fight against imbalances, against economic and social backwardness is largely based on economic development founded on entrepreneurial and private initiative and I therefore propose that particular attention be paid to this and that we follow recommendation no. 7.
Mr President, from the Barcelona process until today, the whole of the Mediterranean basin has been convulsed by a series of problems, which are not only unresolved, but which in some cases are getting worse in an alarming manner.
From the Middle East conflict to the insoluble situation in the Sahara, from the total lack of control of immigration, with the almost daily tragedies on the coasts of Andalusia and the Canary Islands, to which we can add human trafficking, drug trafficking and fanatical terrorism, which is not only being endured by some of our neighbouring countries, but which is using all its resources to also transfer itself to our European territory, these are some of the serious issues which we should be concerned about, very concerned about, at the Naples conference.
We have common problems and also mutual responsibilities and each party must take on those responsibilities. Immigration, for example, can only be resolved if, as called for in the Euro-Mediterranean Forum in Bari in June 2002, the countries of origin and receiving countries take on joint responsibility for controlling migratory flows and combating the organised mafias which promote illegal immigration. Border control is the task of both sides, not of just one.
Development cooperation? Whatever is needed and more. But the political and administrative structures of the Mediterranean third countries must behave transparently, and must respect human rights in order to promote easy and productive parliamentary and political dialogue such as that which must take place in the new assembly we are discussing today, so that this cooperation is effective, something which is unfortunately not the case in some of those countries, and I will not mention them by name, Mr President.
Mr President, since the reunification of Europe is about to become a reality, even though, as we know, there is still much to do, we are witnessing a page of history being written. Now we have the Mediterranean on the next page. To turn the Mediterranean into an integrated whole containing almost 900 million men and women is our challenge for the next 30 years. In order to respond to this new challenge we need genuine ambition and instruments for dialogue. This instrument for political dialogue, which we need, is the Euro-Mediterranean Parliamentary Assembly, and the Naples Conference must enshrine its birth, because only political dialogue can forge a genuine balanced, in-depth and lasting partnership. It is for that reason that the Euro-Parliamentary Forum has been in place since 1998. But with its informal configuration, it has remained a passive witness, overly dependent on the ups and downs of international events, and hostage to the conflagration in the Middle East.
In Naples, this forum must become a genuine parliamentary assembly in order to acquire a new democratic legitimacy, in order to fulfil its role completely as an instrument of dialogue for peace, stability and regional development. I am convinced that it will be more than that, because it will also be a new departure point for all Euro-Mediterranean relations. This is the opportunity to create a new ambition for the South. The Union appears to have finally realised this, today, by trying to give form to what is known as the concept of neighbourhood. We must not, however, be mistaken in our objective. To distinguish and honour these good neighbours may mean that they will never be part of the family. It is no longer the time for a fool’s bargain for the South. The free trade area and the credo ‘Everything but institutions’, which prevailed until now within the context of Euro-Mediterranean relations, have been left behind. At political level, we must implement the future framework for Euro-Mediterranean relations, a free Union inspired by the Council of Europe, founded upon common objectives and shared values: common security, secularity, the rule of law and democracy. At economic level, we must launch a genuine Marshall plan for the Mediterranean with a view to genuinely establishing this shared prosperity, which was already included in the Barcelona declaration.
With an eye on the clock, Commissioner Verheugen has declined to speak again. We regret that and thank him for it at the same time.
Pursuant to Rule 37(2) of the Rules of Procedure, I have received five motions for resolutions.(1)
The vote will take place tomorrow at 12 noon.
Mr President, on behalf of the European People's Party and European Democrats, I should like to ask for the vote on Mrs Smet’s report to be moved to the first part-session in December. The reason is that the translations into various languages of paragraph 13, which will be incorporated into the report, arrived very late and the political groups wish to have the possibility of tabling amendments or calling for a separate vote. This proposal could not be made in the time available to us, because we followed the procedure under Rule 110a, which is why we are asking for the vote to be moved to the first part-session in December so that we would have the facility for various groups to request a separate vote on this paragraph.
– Pursuant to the rules of procedure I will ask if anyone wishes to speak in favour of this request for a report and if anyone wishes to speak against.
Mr President, as chairman of the Committee on Women's Rights and Equal Opportunities, I think that the procedure followed was absolutely right and that today’s vote should not be postponed. In other words, we should proceed to vote on the report. We therefore do not accept Mrs Kratsa's proposed postponement.
Mr President, I would like to inform the House of the problem that I came across yesterday. I had requested the use of the press briefing room from 3.30 p.m. to 4 p.m. to talk about the case of the Catalan separatists who were on trial in the morning before the European Court of Human Rights on the subject of allegations of torture by the State…
– I am sorry, Mr Mayol i Raynal, but the rules of procedure are very strict: your request should be made to the College of Quaestors and not to the House. If you have information to present to the House then you have time slots for that at the beginning of the sitting. I cannot interrupt the vote for an explanation of this kind. I hope that you will forgive me.
.  Mr President, I would just like to inform the House that, in order to avoid confusion between chemical formulae and abbreviations, the English version of Annex I, part I is the correct text.
– Do not worry, Mr Lisi. The language services will be informed.
. Mr President, I would clarify that some amendments voted by the Committee on Industry, External Trade, Research and Energy have been withdrawn, as shown on the list. I refer to Amendments Nos 11 and 12.
– Indeed, it is, in principle, indicated on the lists. A significant part of Amendments Nos 11 and 12 has been withdrawn and does not form part of the so-called compromise package.
. Mr President, the Commission is fully aware of Parliament's views on this issue and takes them very seriously indeed. The institution is carrying out a thorough examination of the matter and of the appropriate internal procedures. On that basis my colleague, Mrs de Palacio, will be making a recommendation to the college of Commissioners in the near future. She wants me to assure you that we will fully respect our commitments under the framework agreement. You will be informed promptly of the Commission's decision.
. Mr President, this report was adopted unanimously in the Committee on Agriculture and Rural Development. Its aim is to improve traceability in the event of an outbreak of disease, such as the recent outbreak of foot-and-mouth disease.
The committee believes that batch control systems should be allowed as well as the individual control system proposed by the Commission. This is the main point of difference with the Commission. The committee's proposal means that Member States will be able to adopt systems that are in keeping with their own sheep farming methods.
During the debate last night, Commissioner Byrne did not move any closer to the committee's viewpoint. We agree on the need to improve traceability, but the issue dividing us is that harmonisation of the objective does not necessarily mean harmonisation of the method.
By contrast, the Italian presidency has been extremely helpful, and the Council is now very close to the committee's position. For these reasons, after intensive procedural discussions this morning, involving the political groups and especially Mr Parish, the PPE-DE Group's shadow rapporteur, we agreed that we should now conclude this matter during the Italian presidency.
The strongest political signal we can give is that we should follow the unanimous vote in committee by a unanimous vote for the report this morning.
– Very well, I infer from your statement Mr Adam, that this cancels any request for referral back to committee. We shall therefore proceed to the vote, as you requested.
– Ladies and gentlemen, I am pleased to inform you that, in the context of inter-parliamentary relations, the Knesset Delegation for relations with the European Parliament, lead by its chairperson, Mrs Blumenthal, is visiting the European Parliament.
In wishing Mrs Blumenthal and the members of her delegation a warm welcome, I would like to stress the importance that we attach to such a visit, in particular, given the current situation. The tragic events with which the Israeli and Palestinian people are faced on a daily basis, make the resumption of dialogue between these two parties – a dialogue that the European Parliament has always encouraged – more necessary than ever. This is why, and without wanting to go into detail about the conflict that has been affecting your region for too long, I hope that the meetings that you will have with Members of the European Parliament will be fruitful and that they will be able to contribute to better reciprocal information, so as to better bring about conditions, in which just and sustainable peace will finally be able to put an end to this interminable conflict that affects your region and which, day after day, causes the deaths of too many innocent victims amongst the Israeli and Palestinian populations.
Mr Cappato, we are now voting and I would prefer to continue if that is acceptable. Especially after the announcement I have just made, I do not want to reopen the debates.
–Given the time, ladies and gentlemen, I propose that we postpone the votes. They will resume immediately after the formal sitting.
I give the floor to Mr Chichester.
Mr President, there is a little confusion as to why we have been asked to vote twice on this particular Karlsson report for rejection. Could you clarify the situation?
– Very well, you will have all the explanations you require.
For the moment I shall suspend the sitting for a few minutes pending the formal sitting.
(1)
. Mr President, we now come to the vote on Amendment 24, the famous Nisticò compromise. There are some translation problems here. I would like to point out that the English version is the correct one.
– We have taken note of your comment, even though I am not sure that the language of the sitting is English.
.  Mr President, unfortunately I have to report that my efforts to reach a compromise that might also have met with agreement in the Council have failed. I must therefore unfortunately distance myself from the outcome of the vote and ask my fellow Members to vote against the report.
– Very good, we will take note of your declaration, Mr Liese.
The Moderate Party’s delegation to the European Parliament has today voted in favour of the report on women's rights and EU international relations. For us, it is obvious that men and women have the same rights.
The best way of achieving prosperity in the world is through free trade. It is good that the EU sign trade and development agreements with other countries. We also think it good that these agreements include clauses concerning democracy and human rights so that the agreements can help improve the situation for the people of these countries.
We do not wish this report to be interpreted in terms of the European Parliament being in favour of trade boycotts against those countries that do not fully comply with the agreements’ clauses concerning democracy and human rights. Trade boycotts generally harm vulnerable people in poor countries.
The report basically focuses on the ACP countries, as a result of the Cotonou Agreement and on the countries of the Mediterranean, as a follow-up to the Barcelona Agreement. In particular, it addresses physical violence in Muslim countries, such as genital mutilation, mutilation with acid, public castigation, stoning, so-called 'crimes of honour', forced marriage and burnings. The other regions of the world are ignored.
The proposal that calls on the Member States, when considering applications for refugee status, to take into account persecution and/or the fear of persecution which may be suffered by women on account of their gender is to be welcomed and fully deserves our support.
We support the report's call to Member States to adopt specific legislation that bans genital mutilation, but we would draw attention to the need for an active policy for the social inclusion of these communities, particularly in the fields of housing, health, education and training.
Discussions with the relevant institutions and NGOs working in third countries with the aim of gathering information on violence against women must be backed up by greater assistance and by better development aid programmes, specifically to ensure women's emancipation.
Mr President, Mr Lisi’s report concerns the control of major-accident hazards involving the circulation of dangerous substances, particularly where the mining and transport of these products is concerned. I certainly could not vote against the report and so I voted for it, but I wonder and I put it to Mr Lisi: might not the euro be a dangerous substance which ought also to be classed as a dangerous substance against which we need to be protected when it is circulated? Without wishing to shock you, Mr President, I am afraid that, in Italy, the circulation of the euro has brought an increase in the expenditure of all the workers and pensioners because its cost is significantly higher.
I support this report by Mr Lisi recommending the adoption of a joint text agreed on in the Conciliation Committee and updating the Council directive on the control of major-accident hazards involving dangerous substances.
We are particularly pleased that the following amendments by Parliament have been accepted, seeking:
- to extend the scope of the directive to cover hazardous substances such as potassium nitrate, which was the substance that caused the explosion at a factory in Toulouse in 2001, the death of thirty people and the injuries of around two thousand;
- to improve the training of all staff working in a potentially dangerous establishment, including all subcontractors, with priority to be given to initial emergency measures to be adopted in the event of accidents;
- to improve the information given to the public, with particular emphasis on establishing a database for land-use planning that will enable the compatibility of dangerous sites with sensitive areas to be assessed;
- to ensure that operators of dangerous plants draft publicly accessible safety reports, containing maps, images and equivalent descriptions;
Given the introduction of considerable improvements in the common position, which led to much greater progress than could have been predicted at second reading, I support...
Mr President, last night, I dreamt once again about Mr Fatuzzo the sailor who worked on a cruise ship sailing between New York and the Bahamas from 1963 to 1965. Since I had to express a view on Mrs Miguélez Ramos’ report on enhancing ship and port facility security, no one better than myself as a sailor in 1963 was qualified to give good advice. The advice I received, however, is that there needs to be another amendment: in other words, why does Mrs Miguélez Ramos not call next time for pensioners drawing their pension for the first time to be given a free cruise?
The objective of this Regulation is to transpose into Community law amendments adopted by the International Maritime Organisation (IMO) and integrated into a new chapter of the International Convention for the Safety of Life at Sea (SOLAS), as a consequence of 11 September 2001 and of the need to protect vessels and to improve maritime security against possible attacks. This will ensure that the international measures adopted in the IMO for national maritime transport are implemented in a standard manner throughout the European Community.
These amendments to the SOLAS Convention and to part A of the International Ship and Port Facility Security Code (ISPS Code) contains mandatory provisions that are open to differing interpretation and adaptation by the Member States. Part B of this Code consists of recommendations, but the Commission proposes that some be made mandatory provisions. Member States will only be able to adopt specific provisions on ports that only occasionally serve international traffic, although provision is made for a possible exemption from the obligation of security checks prior to entry into a port for ships engaged on a scheduled service within a Member State or between two or more Member States, and these must adopt a national plan to implement the provisions of the regulation.
The report furthermore establishes a single national authority responsible for the safety of vessels and of port facilities, it makes the Commission responsible for checks and assessments and entrusts the European Safe Seas Agency with the task of assisting the Commission in performing these duties.
The Commission presented the proposal now before us in order to incorporate into Community law the provisions adopted by the General Assembly of the International Maritime Organisation, the definitive version of which was adopted in London (December 2002) by the International Diplomatic Conference of the Governments that are signatories to the International Convention for the Safety of Life at Sea (SOLAS Convention of 1974). This is an extremely important convention.
In practice, the principles applied to air transport are transferred to maritime transport, with the Member States having to draw up national maritime security plans that lay down security standards and appoint a competent national authority, which will be the sole authority responsible in this field and will have the specific task of guaranteeing the security of vessels, by issuing certificates.
I am aware of the enormous vulnerability of this sector and taking account of the security measures advocated by the report for vessels and port facilities, as constituted by the vessel/port interface, but not for ports themselves properly speaking, I urge the Commission to persevere with its desire to present a legislative initiative to regulate protection of Community ports.
I share the rapporteur's concern about the financial implications of these safety measures and I support her call to the Commission to present a study of this matter.
I voted in favour.
– Where security is concerned, there can be neither exemptions nor lax tolerance. Maritime transport needs to be dissociated from the laws of maximum profit and another International Maritime Organisation created capable of respecting social needs, workers and the environment. There need to be more regulations and more coercive international laws, and a ban placed on the system of ports of convenience. The loss of the oil tanker scarcely a year ago, together with its human, social and environmental consequences, remind us each day, from La Coruñato Calais, of these necessities.
My priority in this area is not the fight against terrorism but that against the maritime hooligans. I have supported all the amendments aimed at including in the regulation the strengthening of security measures in Community ports, at covering all the personnel concerned, not only seafarers but also all professionals working on a casual basis in port areas, and at extending the scope of the regulation to include ships transporting containers, petroleum products and dangerous materials. For these reasons, I have voted in favour of this report.
Mr Paasilinna’s report calls for a European information network security agency to be established, clearly and, in particular, combating information, computer and electronic communication line piracy. However, I believe, Mr President, that Mr Paasilinna would have produced a better report if there had also been an amendment providing more security against pirates who take money from workers, money which the workers should have been able to keep for themselves for their pensions. It would therefore be better if there were measures to combat the piracy of information networks and to combat theft of pensioners’ money.
– The agency that the Council is preparing to put in place is charged with ‘network and information security’. Its founders are mainly preoccupied with what they call ‘the business community’ and by protecting this little world against ‘cyber crime’.
Certain elements of the aforesaid ‘business community’ will probably enjoy financial spin-offs from this matter, for the agency will call upon their services to deliver information security.
We obviously have nothing against better information security. Since, however, the protection of business secrets in relations between private companies is not among our preoccupations, we have abstained from voting.
I voted in favour of this proposal.
Improving the security of networks at Community level, be they public or private, is becoming increasingly necessary, primarily because of the concerns of citizens, businesses and economic operators in general as a result of the genuine 'explosion' that the Internet has experienced. The almost infinite amount of information available on the Internet, and its amazing capacity for transmitting data, have given users easy and frequent access which, as we know, makes fertile ground for criminal activities, often designed to damage the system, calling into question its reliability and security.
The Commission proposal states, in particular, that ‘the Agency shall facilitate the application of Community measures relating to network and information security. The assistance it provides shall help ensure interoperability of security functions in networks and information systems, thereby contributing to the functioning of the Internal Market’. I fully agree.
I also believe that this Agency must be designed to actively seek solutions to the problems arising from cyber crime, which means, of course, looking very closely at the particular situation of risk and greater exposure with which our children are confronted.
. –Theproposal for a Council recommendation on cancer screening is particularly important for informing and educating the public, raising awareness about premonitory symptoms, timely diagnosis and more effective treatment.
Alongside proposals for mammography screening for women aged 50-69, for faecal occult blood testing of people aged 50-74 and for cervical smears for women aged 20-30, other urgent actions are needed. One of these is special programmes in selected workplaces in which, because of the environment, there is a serious risk of cancer. Another action is special programmes and diagnostic tests in universities and higher education in general, so that watching out for cancer becomes a forced 'routine' from a young age.
– Cancer is a terrible disease that affects millions of Europeans and other human beings on the planet.
I have always said, and I repeat, that, in terms of research funds and of methods of treating patients and supporting the terminally ill, society makes insufficient efforts to combat this disease, given its scale and seriousness.
Screening is part of what is required, and I therefore support this, but it does not solve all the problems.
Once the disease has been diagnosed, it has to be treated so as to cure the patient.
Around one in every four Europeans (totalling approximately one million per year) will fall victim to cancer. This is an enormous burden, both in human terms, for cancer sufferers and their families, and in terms of the resources used in the diagnosis, treatment and care of this disease. Consequently, the fight against cancer through the programme 'Europe against Cancer', set up in 1985, has been a long-standing European priority.
In the opinion of the rapporteur, my friend and colleague, Mr Mussa, who in the debates received the enthusiastic support of the shadow rapporteurs of all groups, ‘it is consequently crucial to develop the action undertaken by the Union through the following means:
(a) information and health education for European citizens
(b) carrying out forms of screening which have already proven their worth
(c) periodic checks on the quality of screening
(d) research into the applicability of new screening methods.
The Commission's document will allow Europe to take unified action against what is a widespread, cruel and socially destructive disease. The urgent need for strategic action to combat cancer at European level is demonstrated by the alarming epidemiological data’.
In this context, my vote was not only favourable but also enthusiastic, hoping that this recommendation will be adopted because, although it is not legally binding, it is a real political priority.
I roundly congratulate Mr Mussa on his excellent report on an issue that is a matter of grave concern to us – cancer and its early detection. This is a terrible disease, which is one of the main causes of death, directly affects many citizens, and consequently also affects their families. We also know, in particular through studies that have been published, that around one in four Europeans will fall victim to cancer.
Although this is a recommendation that is not legally binding, this proposal must be seen as a political priority. An indication of this is the overwhelming vote in plenary: 528 in favour and only 6 against.
I also wish to express my satisfaction at all the support obtained in the specialised Parliamentary committee for this proposal, specifically through the proposals for secondary prevention measures that facilitate early diagnosis and which, consequently, involve therapies that are less aggressive and more bearable.
I also welcome the very clear commitment to promoting an aware and unafraid attitude to screening programmes, and also the commitment to the information campaign designed to teach people how to diagnose themselves.
Mr Adam’s report, Mr President, deals with the identification and registration of ovine and caprine animals. I voted for the motion: it is certainly good to register the development of sheep and goats too, but the wish expressed to me by a pensioner citizen is that Europe would also concern itself – and I hope Mr Adam will do so soon – with the registration and preservation of pension contributions paid in by workers, contributions which often, frequently – as least, this happens in Italy and, I fear, in other European States too – get lost somewhere in the process, disappear, resulting in the workers receiving lower pensions than they are entitled to. We must therefore ensure that years of work are registered and monitored throughout a person’s life.
This proposal for a regulation seeks to provide a response, in the current framework, to the need to record and trace the movements of sheep and goats in order to improve identification of affected animals in the event of an epidemic. This is the system that the European Parliament itself recommended, in its resolution of 17 December 2000, on the basis of the report by the Temporary Committee on Foot-and-Mouth Disease, specifically the priority nature of identification. Although important, these measures do not resolve the problems facing our agricultural model. What is needed, in particular, is to reduce the transport and specifically the export of living animals to the absolute minimum, to combat the disappearance of local slaughterhouses, to encourage local production and short distribution channels, to combat the policy of under-investment in veterinary inspection services and to take account of the problems arising from abolishing internal borders.
This regulation raises three important issues for producers, particularly small producers: the proportionality of the administrative and bureaucratic burden, the feasibility of meeting the deadlines set and payment of the costs. The report proposes some simplification of the system, such as extending deadlines, Community involvement in the future electronic identification system and Community funding of the total set-up costs for individualised identification systems. Only in this way can we avoid seeing the number of producers leaving the sector increase.
The proposal for a regulation sets out a system of individual and batch identification and for the species in question, providing an opportunity for using electronic identification. The intention is to improve the system of identification and to create a computerised system for recording the movements of sheep and goats so as to allow rapid and precise traceability, which is crucial to monitoring diseases and potential problems or incidents affecting public health.
Since the effectiveness of this technology has not been properly tested in all the Member States, and since it is not practical or economical to apply it in all situations, I believe it is important that the Commission produces a report on the experience gained in this field, which would analyse the economic repercussions of the electronic identification system before it is introduced on a universal and mandatory basis.
I share the rapporteur’s concern at the adequacy and feasibility of the proposal that has been made, I agree with the amendments he has tabled and I can vouch for the concern he has demonstrated for with the large specialised workforce, which is rapidly ageing and has a very low level of income. These farmers face having to leave the profession because of the increased costs borne by producers, and this is reason enough for the Union to cover the costs of introducing the individualised identification system.
I voted in favour.
The report demonstrates the need for a common registration system for sheep and goats, using a database and similar to the systems that exist for cattle farming and pig farming. A majority of the European Parliament wishes, however, to make an important distinction where this system is concerned, namely in the way it is funded.
The existing systems are funded from fees, whereas the desire is to fund the new system concerning sheep and goats from Community funds. For this reason, I have voted against the report as a whole.
At a stage when the EU faces the demand for reform of the common agricultural policy, it is unfortunate that Parliament wishes to impose further costs upon the common EU budget.
Recitals 5b and 17a, in particular, make it clear that the costs should be met by the EU. Recital 5b reads: ‘The entire cost of introducing the new electronic identification system should be met from the Community budget since this is a food safety and control measure affecting the whole production chain and since it is the producers who will have to put into operation and manage the system’.
Mr President, with this report, Mr Blokland calls for freedom of movement in Europe for waste – urban waste, industrial waste – and I voted for the motion. However, I would be pleased if European pensioner citizens were to be considered worthy of at least as much freedom of movement as is given to urban and industrial waste. As you know, those who receive a welfare allowance, such as hearing- or visually-impaired people or citizens who need constant assistance, lose the right to draw their disability allowance if they travel in Europe outside their own national state. I would therefore prefer the directive in question to address the movement of pensioner citizens as well as waste.
– The shipment of waste is fundamental to the fight in which we, the developed countries, are engaged to maintain economic development and protect the environment. I therefore subscribe to the line taken by the Blokland report. I nonetheless rebel against the obstacles that impede the recovery of waste, which – supported by the Court of Justice’s judgement in case C-228/00 – will penalise my country’s cement manufacturers. Thirty-six per cent of the alternative sources of energy used for the manufacture of cement comes from waste, which basically comes from neighbouring countries. If such shipment of waste were jeopardised, there would be dual emission of pollutants from Belgian cement works; that is to say, pollutants from waste and those originating from the fuel used in the cement works. This dual emission would be costly and harmful to the environment. Moreover, cement works would be vulnerable to job losses in regions already badly affected (Objective 1).
That is why I am against the amendments opposing recovery. To make use of the precautionary principle when the answers are known is an admission of powerlessness to control pollution. That is certainly the case when it comes to intermediate waste sorting centres, banned because they are unable to monitor the precise destination and traceability of the waste in question.
Although progress has been made since the last report, all the Member States were late in responding to the questionnaire (Portugal and Ireland by more than a year). Progress has been made on drawing up waste management plans, although some countries do not have such plans or are not implementing them, and consequently various legal proceedings have been opened as a result of failure to comply with the directive.
The aim of stabilising waste production to 1985 levels is not affected, because reduction measures have not been defined by the Member States and/or by the Commission, which is urging the Member States to step up the separate collection of recyclable materials and to have sufficient recycling and recovery capacity as well as waste incineration capacity with energy recovery without better processing alternatives.
We broadly support the positions put forward in the report and the measures proposed, particularly those that would lead to countries being self-sufficient in waste processing and to the directive being complied with and revised, in particular as regards conditions for the recovery, disposal, control and use of waste based on minimum criteria that take account of the environmental impact of these operations; regulations on gaseous or other emissions must be equal for all processes.
. I fully support the European Commission in its very strict approach to regulating the shipment of waste on EU territory and in EU waters. Likewise, I commend the rapporteur for his excellent work on the matter. Many of his amendments go towards tightening up even further the rules and controls.
We are all aware of the devastating consequences on our environment – as well as on animal and sometimes human life – that can result when adequate controls are not in place for the transport of waste products.
In recent weeks we witnessed the attempt to bring a flotilla of decrepit decommissioned US warships through EU waters. I hope that appropriate legal measures will prevent the remaining 'rust buckets' laden with hazardous waste from crossing the Atlantic to be dismantled in the UK. Indeed, unless we prevent this deadly cargo from setting out on its journey, it will pass within a very short distance of the south-east coast of Ireland and my constituency of Leinster, Ireland.
I agree that there will be a certain administrative cost associated with implementing the new controls proposed by the Commission.
I welcome this Commission proposal, which I believe meets the expectations of the citizens of the European Union both in terms of increasing levels of environmental protection, and as regards efforts for the treatment, recycling, recovery and transport of waste.
The belief that environmentally responsible waste management is crucial is fortunately now widely accepted. Solid proof of this is the impact on the media that the transport of waste (and pollutants), in particular by sea and inland waterway, has had recently. Waste operators today – whether they are simply transporters or responsible for treatment, recycling or recovery – must be required to meet the highest possible safety and protection standards and procedures. To this end, regulations for control must also be established, depending on the type of waste transported and on the way in which it will be processed at its destination.
I also agree with the proposals for a Red List (more dangerous substances) and a Green List (less dangerous substances).
Lastly, I wish to emphasise the importance, in these matters, of constantly sharing information and best practice because of the frequent doubts, of a scientific and technical nature, about the fate that should be reserved for certain types of waste.
Mr President, we all believe in supporting measures that help to cure diseases in our society. It is also clear that medical scientists are very divided on this issue. I myself believe that there are alternatives to embryonic stem cell research. There are numerous examples of this and it is not fair to say that those of us who are against this research are against finding cures for these diseases.
The Commission's proposals for funding for research activities, which are illegal in some Member States, are flying in the face of the subsidiarity principle, and that should not happen. This is clearly a very sensitive issue. I have tabled amendments to state that we do not support EU funds being made available for embryonic stem cell research in Europe. The European Parliament having expressed its views, this matter now moves into the domain of the Council of Ministers and the national governments.
Mr President, I also voted against the Liese report.
We have to be very careful. Whether we like it or not, we live in Huxley's Brave New World. We need to be very careful about the kind of power and leeway we give to scientists.
I find the kind of lobbying that went on grossly offensive, using illnesses such as Alzheimer's – which my father died from – as an excuse to go ahead with embryo stem cell research. Many scientists have said that in the case of Alzheimer's adult stem cells are more reliable.
It is completely unacceptable that European taxpayers' money should be used to fund something that is not allowed in some Member States. If Member States want to do it, let them use their own taxpayers' money, not funds that are for the whole of the European Union.
If Mr Ó Neachtain feels so strongly about this, let him resign from his party if his government will not vote against this in the Council of Ministers. The Irish Government must vote against this! There is no point in making a lot of loud statements here if the government will not follow through on what it is supposed to do and support Germany and the other countries that are opposed. That is the only logical and honest approach.
Mr President, I voted today to reject restrictions on embryo stem cell research. I am very pleased that the House has decided likewise.
Unlike the previous speaker, I believe we should congratulate those organisations such as the Parkinson's Disease Society, the Progressive Supranuclear Palsy Society and other organisations who worked hard to bring to Members' attention the real benefits that people suffering from those conditions have gained from stem cell research and hope to gain in the future.
This topic keeps coming up in this House and many Members are trying to use the European Parliament to fight a different battle – a battle about banning embryo research and a battle about abortion. I hope that today's vote means they will leave that aside and recognise that this is a proper matter for national competence in the first place, and that it is quite proper that we should use European funding to finance research which can help tackle very serious conditions.
Mr President, ladies and gentlemen, I also voted against today’s proposal because I cannot support the use of common resources for purposes of research that is expressly prohibited in some Member States. Precisely because the Member States’ individual laws differ greatly on the matter of human embryo research, more restrictive positions on embryo research should not be ignored. It must therefore be left to each Member State to take its own decision, in accordance with its own laws, about the kind of research on which it will spend money and about the research purposes for which no funding will be made available. Finally, in view of the fact that, unlike adult stem cell research, there have still not been any unquestionably promising results in embryo research, I cannot understand why funding should be provided from the Sixth Framework Programme.
Mr President, my voters do not want their tax money to be used to kill unborn human beings, even if, unlike in Germany, it is permitted for research purposes in many Member States. For this reason I came out quite clearly against this report as it now stands and have from the outset supported the clear line taken by Parliament’s Committee on Legal Affairs and the Internal Market and by Mr Gargani. We were, however, prepared to go a long way in a compromise motion in order to prevent something worse. I would like to thank Mr Nisticò and Mr Liese for giving this House the opportunity for a compromise that is so far-reaching but which sets limits. Unfortunately, this was turned down by a tiny liberal left majority of this House and I must make it perfectly clear that that is probably the end of compromises in this matter. This House is divided on this important issue and I imagine there is the same division in the Council of Ministers. I do not believe that we should use our in any case meagre research funding to finance such highly controversial research on so divisive an issue; we ought to concentrate on things that are not controversial in the EU and leave this question, to which the principle of subsidiarity should apply, to the Member States.
. I voted for the Liese report because it is a moderately pro-science position, as voted.
My mother died of Parkinson's disease and I watched the long-term degeneration of her life. I hope that future research will help to combat this dreadful condition.
My vote is for my mother, and my colleague Nicholas Bethel.
. We welcome the result of today's vote on the Liese report on the 6th Framework Programme.
The issue of funds for collaborative research projects using human embryonic stem cells and stem cell lines was discussed in depth in the Committee on Industry, External Trade, Research and Energy who reached a consensus view, reproduced today in Parliament. This will allow us to continue with this vital research which has the potential to bring relief to millions of Alzheimer's, Parkinson's and diabetes sufferers.
Several colleagues tabled amendments to the report seeking to express their own, or nationally based views on the matter, which would impose restrictive conditions on deadlines for use of stem cells or stem cell lines. This would discourage or simply prevent innovative research in this area confining scientists and researchers to using ageing supernumerary embryos which are not in the best condition and could even result in an increasing number of stem cells being consumed for this purpose.
There is no ethical consensus on this issue in Europe.
. I support the Liese report because I believe that stem cell research may hold the key to restoring and regenerating many vital bodily functions lost in various devastating illnesses and injuries. This proposal may offer the possibility of treating Huntington's disease, Parkinson's disease, Alzheimer's disease, spinal cord injuries, strokes, burns, heart diseases, diabetes, osteoarthritis and rheumatoid arthritis.
The proposal is to fund research only in Member States where such funding is requested. Research would only involve embryos created before June 2002 for medically assisted IVF treatment but now 'supernumerary' and which would otherwise be destroyed. Embryos would have to be voluntarily donated with informed consent and without payment.
Researchers would have to fully comply with comprehensive ethical and legal rules. Research would only be funded where it meets agreed objectives and where there is no adequate alternative. Furthermore the results would be made public.
In these circumstances, I believe the European Parliament should adopt this proposal and all Member States should support the European Parliament's position in Council on 27th November.
Although I must statethat the debate on defining the priorities and funding of scientific research at Community level in the context of the Sixth Framework Programme is not simply about the important issue of funding for research into stem cells, I agree with the position advocated by my group, which is to:
- reject attempts to prevent Community funding for research based on stem cells, in particular embryonic stem cells, taking place in EU Member States that allow this practice;
- respect the national legislation of the EU Member States that reject this possibility;
- confirm the aim of pursuing, in a regulated way, research in this field in an attempt to alleviate or cure diseases, in particular those caused by the degeneration of specific cells, such as Parkinson’s disease, Alzheimer’s and diabetes.
This being the case, I reject direct or indirect attempts to limit or even to more or less totally prevent the Community funding of research in this field.
– The Commission proposes funding embryonic stem cell research despite the opposition of certain Member States which prohibit this and in contempt, too, of the principle of subsidiarity.
Embryonic stem cell research, which automatically entails the destruction of the embryo, is completely contrary to the principle of human dignity recognised by the Charter of Fundamental Rights (Article 2).
This research also presents technical problems. We are not yet at the stage of research for therapeutic purposes. Even if we are concerned here with fundamental research, nothing justifies using new embryos : that is Mr Liese’s compromise.
Very few of us have talked about the suffering of those who are ill and of the need to find treatments as a matter of urgency. Now, that is in fact the question posed by stem cell research. In the present state of research, only the use of adult stem cells offers hope. It presents no ethical and technical problems, but does not unfortunately have enough financial resources at its disposal. That is why the bulk of European funds should be used to finance this type of research which, alone, will be able to meet the urgent requirements of those who are ill.
For all these reasons, I shall support the Gargani amendments, which I have co-signed.
On matters involving the use of Community funds, but which affect areas that, in terms of their respective legality or illegality, fall within the sphere of national legislation and on which the Member States adopt differing responses, the European Union must refrain totally from providing funding. Otherwise, it will be in breach of the principle of subsidiarity. This is not a question of the European Union’s banning or authorising something that does not fall within its sphere of competence; it is a question of not interfering indirectly, by financial means, in exclusive national competences and of preventing taxpayers’ money from being used to fund programmes and activities which, in their own Member States, are banned or constitute illegal acts.
By not respecting this guideline, the Commission proposal clearly breaches the principle of subsidiarity and I therefore voted against it.
As regards stem cells and the hopes for this research, I suggest that, without prejudice to what each Member State does with its own financial resources, all European funding for research must be channelled towards adult stem cells. This does not raise ethical or legal problems and experiments on this type of cell have brought tangible results that are extremely encouraging, which is not the case with embryonic stem cells.
I congratulate the rapporteur, Mr Liese, on his efforts to reach a compromise limit, and on the clarity of his final statement of rejection the proposal on seeing that a majority would once again make it impossible.
– I am very pleased that, against the advice of the rapporteur, Mr Liese, the European Parliament has today opened the door to the funding of research into embryonic stem cells.
Through this vote, the European Parliament is delivering a genuine message of hope to all patients (diabetics, those suffering from Parkinson’s and Alzheimer’s diseases and people with chronic heart failure and other diseases). It gives researchers the means of finding, and perhaps soon, remedies for incurable diseases.
There are three reasons why I voted as I did. Firstly, my vote was perfectly consistent with the position adopted by the Strasbourg plenary on 15 May 2002 on the Sixth Framework Programme for Research and Development. The creation of embryos from gametes donated for the purpose of obtaining stem cells is therefore prohibited.
Secondly, the five Member States opposed to any funding of embryonic stem cell research will not be able to prevent Europe from advancing, since such funding is in the interests of Europeans awaiting treatment.
Thirdly, the opponents of this form of regenerative medicine find their position to be self-contradictory. They are people who consider that the embryo is an entirely independent living being from the first day but who are in favour, however, of the destruction of supernumerary embryos cultivated for the purposes of fertilisation.
I have supported the rapporteur, Mr Liese, from the Group of the European People’s Party (Christian Democrats) and European Democrats in his ambition to introduce stricter ethical guidelines for the EU’s funding and monitoring of research. In the same spirit, I have voted in favour of Amendments 37 to 44, which were signed by myself and many other MEPs and which have been rejected.
In the final vote, I voted against the report as a whole. It was, however, adopted by 298 votes in favour, 214 votes against and 21 abstentions.
Research into embryonic stem cells is incompatible with the Irish Constitution and banned by law in Germany, Austria and Portugal. In accordance with the principle of subsidiarity and in view of the big differences in the Member States’ legislation on research involving the use of human embryos, it should be up to each Member State to decide for itself whether it is to fund such research using national funds.
It is therefore unfair to those states that ban research into embryonic stem cells to compel their citizens to contribute to the EU’s common research budget for an activity that is illegal in their countries. Such coercion is also contrary to the spirit of European cooperation. My hope is therefore that the Council will reject the European Parliament’s majority view.
We believe that priority should be given to the ethically and legislatively uncontroversial research using adult stem cells.
. As parliamentarians we have a duty to uphold the democratic will of the citizens we represent, in keeping with the laws and constitutions of our sovereign Member States. We must also ensure that in the European Union human dignity is protected and the weakest and most vulnerable are defended. It is unacceptable for human life, whatever its age, to be treated as a commercial product, without regard to that life or the price paid by women in supplying the embryos.
It is deeply disturbing that the European Commission, supported by Members of this Parliament and certain Member State governments, including Ireland, have succeeded in imposing public funding of controversial and unethical research without proper public debate and without the opportunity for national parliaments to respond. There has certainly been no debate in Dáil Éireann. This proposal is against not only laws and constitutions, but also the conscience of millions of citizens. It also pressures applicant and Third World countries to become part of an EU market-place for human embryo research.
This controversial research has no scientifically positive results and, as our rapporteur has pointed out, is high-risk.
Mr President, Mrs Gutiérrez-Cortines, a Spaniard, calls with this report for soil protection through a range of different maps and legislation – so that we preserve our ability to produce top-quality agricultural produce. I welcome this but, reading about soil protection, I had the sudden desire to ask the rapporteur, to ask Europe, whether we ought not to be endeavouring to ensure that, in connection with soil, our governors too, rather than having their heads in the clouds, keep their feet on the ground, that they walk safely with their feet on the ground. All too often, indeed, they think about the stars and the sky rather than the everyday needs of all the citizens.
Mr President, I will conclude, if I may, by saying that we need more presidents like you, for all the states of Europe need presidents called ‘Onesta’ – if you will forgive the play on words – not just France.
– My surname thanks you for that remark, Mr Fatuzzo.
The report addresses basic aspects of the important issue of soil protection, which should be taken into consideration in future resolutions, but it will be hard to comply with the timetable that has been proposed.
Some targets, especially for Portugal, will be difficult to achieve, bearing in mind on the one hand, the reality of the Portuguese situation and, on the other, various scientific and technical issues, specifically the presentation by the Commission, before July 2004, of a thematic strategy for soil protection that should define problems, qualitative and quantitativeobjectives and the means by which they can be achieved, timetables and general principles for evaluation and monitoring. Presenting a strategy of this nature will require the cooperation of the Member States and, given the current state of actions being undertaken by the working groups set up for this purpose, it will be hard to achieve all the stated objectives in time.
By the same token, although there is a need to produce what is being called a ‘scientific soil catalogue’ – a need that has been felt by the various researchers and specialists in this area for a long time – and this must be supported, the proposed timetable nevertheless appears to be very limited. The attempt to harmonise methods of soil analysis in order to obtain comparable data would be even more difficult.
Lastly, the implications of these ‘concerns’ in agri-environmental policies must be evaluated, particularly in social and economic terms, so as to not render the farming sector unviable.
Erosion, the decline in organic matter, contamination, sealing (caused by the construction of houses, roads and other infrastructures), compaction (caused by mechanical pressure resulting from the use of heavy plant, overgrazing, sporting activities), the decline in biodiversity and salinisation (the excessive accumulation of soluble sodium, magnesium and calcium salts), and floods and landslides constitute worrying threats to soil in the Member States.
In this regard, despite the fact that there is no specific European policy on this matter, actions undertaken in the context of other policies, such as environmental, agricultural, regional, transport or research policies, clearly have an effect on soil protection, which is so necessary.
I am voting in favour of this report, although I feel that the Commission has ridden roughshod over the principle of subsidiarity by proposing legislation on this matter. Despite the fact that this strategy is only being announced, we would be entitled to ask what would be the added value of European action beyond exchanging information, knowledge and best practice, and what is the need to look at the of urbanisation and regional planning, given that the issue of soil varies enormously from one Member State to the next, and even within each Member State.
Mr President, Mr Blokland’s report concerns the movement of waste in Europe, waste from towns and from outside towns. I voted for the motion because this certainly represents progress for Europe, but I would like Mr Blokland and Europe to concern themselves more with the free movement of citizens too, particularly pensioners and particularly pensioners with disabilities because, at the moment, I am afraid, under Regulation 1408, people in receipt of social benefits and healthcare allowances – such as hearing- and visually-impaired people and those requiring assistance – lose the right to draw their disability allowance if they travel in Europe. There must be as much freedom of movement for European citizens as there is provided for in this directive for urban and industrial waste.
I voted in favour of this report, because I agree with the principle that when it comes to environmental matters, we must always try to raise stringency levels. The environment recognises no borders and concerns everyone. Data submitted by the Member States on the processing, recovery or recycling of waste must be more reliable and provided more promptly.
I agree in particular that the Member States should be instructed to draw up plans for waste management or for improving existing plans, primarily to promote measures designed to encourage the prevention or reduction of waste production.
I must, however, express my unhappiness at the general tone of the report when it recommends giving the Commission greater powers to punish and to levy taxes in environmental matters, calling for infringement proceedings to be initiated depending on the higher or lower quantity/quality of the data provided by the Member States. It is crucial that such action, which should focus more on monitoring, vigilance and prevention and less on punishment, is based on reliable data, particularly as regards the nature of the waste treated. As the rapporteur himself points out, however, the first harmonised statistics will only be available in 2006. We will not, therefore, have all the elements we need objectively to evaluate the ‘relative’ dimension of waste treatment in the European Union.
– That concludes this morning’s agenda.
The next item is the Council and Commission statements on the outcome of the EU-Russia Summit.(1)
.  Mr President, ladies and gentlemen, the EU-Russian Federation Summit has been one of the most important events to be held during the Italian Presidency in the field of the Union’s relations with third countries because of the strategic significance of relations between the European Union and Russia. Russia, too, attaches great importance to the Summit. Initially created as a forum for political dialogue, over the course of the years the Summit has become an occasion for both parties to review and revitalise at the highest level the entire spectrum of their cooperation.
The Villa Madama Summit gave the go-ahead for the practical implementation of the St Petersburg Declaration, where it lays down that European Union-Russia relations must be built around common spaces, to be created in the medium to long term within the framework of the Partnership and Cooperation Agreement currently in force. The main aim was to make further progress in respect of all the common spaces by making the best use of existing structures and tools with a view to enhancing strategic relations and driving forward the process of integrating the Russian Federation into Europe.
For the European Union, the Summit provided an opportunity to remind Moscow of our common commitment to tackling the current challenges and to discharging in a coordinated manner our shared responsibility for the environmental protection of the continent, and of the need to share information and work together to resolve the problems caused by climate change. The meeting allowed the European Union and the Russian Federation to look at current global issues, including crisis situations and what are known as the frozen conflicts in the region.
The Italian Presidency, however, was concerned with keeping the main emphasis on the creation of the four common spaces and on the positive aspects of EU-Russia cooperation, and therefore focused on the major tangible achievements of the Summit, in particular a Joint Declaration on the CFSP and on cooperation in crisis management, the signing of the Agreement between Europol and the Russian Federation, the start of talks on the visa-free regime and the renewal of the Agreement on Scientific and Technological Cooperation.
The Russians endorsed the approach and the emphasis given to the creation of the four spaces. The Summit, which took place at a sensitive moment in Russian domestic politics – parliamentary elections will be held next December and presidential elections in March 2004 – also afforded President Putin an opportunity to strengthen the ties drawing the European Union and the Russian Federation increasingly close together. To this end, President Putin reiterated the need to activate the Permanent Partnership Council, within which and within whose various formats representatives of key areas of EU-Russia cooperation will be able to exchange views and work together.
Addressing himself to strategic considerations, President Putin expressed Moscow’s concerns at the short- and medium-term consequences of enlargement on both economic and trade relations and political relations between the Russian Federation and former Soviet Bloc countries – with particular reference to the Russian-speaking minorities in the Baltic states – in view of the extension of the Partnership and Cooperation Agreement to the new Member States. In reply to President Putin, we made it quite clear that the extension of the Partnership and Cooperation Agreement is an obligation with which the Russian Federation must comply within the timeframe laid down and is an essential condition for strengthening its relations with the 25-Member State Europe.
The Summit also looked at the state of progress of the talks for the Russian Federation’s future membership of the WTO which, despite significant unresolved issues, both sides hope will be achieved before the end of 2004.
Both the European and the Russian sides looked forward to the ending of current visa regulations, and noted with satisfaction that talks on the preliminaries for a visa-free system had begun and that the current visa regulations were to be relaxed immediately on a bilateral and, of course, reciprocal basis.
One of the key moments in the Summit was the ceremony of the signing of two agreements: the renewed Agreement on Scientific and Technological Cooperation and the Europol-Russia Agreement on the exchange of strategic analyses and cooperation in police training, which is a tangible sign of the willingness of the Russian Federation to work alongside the European Union in the field of Justice and Home Affairs.
In constant association with the Commission and the Secretariat, the Italian Presidency put a great deal of effort into the preparations for this event. It was discussed on 28 October at the meeting of the European Union Troika with the Russian Foreign Minister, Igor Ivanov, as well as at a number of meetings of senior officials of the Italian Presidency and the Russian Federation. It was necessary, in particular, to overcome a twofold difficulty. This consisted, on the one hand, of the Russians’ high expectations of a leap forward in their relations with the European Union, and, on the other, of the more rigid position adopted by the majority of Member States with regard to what they see as Moscow’s inadequate commitment to giving practical effect to the political pledges it has made.
Precisely because of its joint nature, being the result of a compromise, the Joint Declaration issued at the end of the Summit was achieved only after long, hard negotiations between the Russian Federation, on the one hand, and the Presidency, the Commission and the Secretariat on the other. It thus represents the reconciliation of conflicting demands and is a sensitive compromise between the demands of many of the Member States, which had wanted explicit reference to be made to all the controversial issues, and the desire of the Russians for a very pared-down Declaration limited to highlighting the positive aspects of EU-Russia cooperation.
Mr President, ladies and gentlemen, before examining the individual elements of the Summit, I should like to make it clear that all the issues on the agenda were dealt with fully in our talks with President Putin. They included the situation in Chechnya, the failure to ratify the Kyoto Protocol, the issue of Moldova and Transnistria and the implications of the judicial proceedings involving the group.
As regards Chechnya, in particular, I should like to point out that not only was the issue raised at the initiative of the President-in-Office of the Council of the European Union, but ample debating time was dedicated to the subject during the plenary session. If there is no mention of this issue in the final Summit Declaration, this is owing to the considerations that I mentioned a short while ago to the effect that this was a proposal on which agreement had to be reached, and thus the fruit of a brokerage exercise. The Commission, the High Representative, Mr Solana, and the Presidency all agreed that the reference made to the joint declaration was acceptable as an outcome. These, therefore, are the reasons.
In respect of domestic developments in Russia, President Putin described the internal political and economic situation with reference also to the parliamentary elections next December and the presidential elections the following March, and in the light of the events connected with the affair. He reiterated Russia’s clear intention to carry on with its privatisation programme and continue with the process of creating an independent judicial system and strengthening the public institutions. We replied that, although we had absolutely no intention of interfering in Russian domestic affairs, we would continue to follow the affair very closely, and that we were confident that the Russian judiciary would act with complete transparency and in accordance with the law and would give the international community and the business community its full assurance that the ongoing reforms would not be obstructed, and that Russia would continue to follow the principles of the market economy.
In response to a specific request from the Presidency, President Putin illustrated the efforts that Moscow is making to begin political and institutional reconstruction in Chechnya by means of a referendum, amnesty and elections, and invited European representatives to visit the region. For our part, we expressed our solidarity with Russia in the fight against Chechen terrorism as well as our support for a constitutional reform that encompasses ever-wider sections of the Chechen population that are not compromised by terrorism. We renewed our appeal for all possible efforts to be made to speed up the release of Arjan Erkel, the representative who was abducted in the Caucasus in August 2002, and expressed the hope that an ECHO office would be opened in the area. President Putin suggested that one could be opened in Chechnya itself, and that he would personally guarantee its security.
As regards the common economic space, the Summit sanctioned an agreed strategy that, we hope, will increase the level of interdependence between our economies in the coming years. We now have to decide upon the appropriate institutional forum for the operational follow-up, perhaps extending the mandate of the relevant High Level Group. The Summit was supportive of Russian aspirations for WTO membership by the end of 2004, but remains well aware of known difficulties in areas such as energy, air transport issues and insurance, which remain outstanding items on the EU-Russia agenda.
Dialogue on energy will continue, with the EU continuing to encourage progress in the Russian process of reforming the sector, in spite of the difficulties that Russia has in meeting the demands of Europe and the WTO, especially in relation to domestic prices and the privatisation of the energy sector. The European Union also insisted strongly on the need for Russia to ratify the Kyoto Protocol with all speed and on our expectation that Russia would make a determined effort to increase cooperation in matters of protection of the marine environment.
As regards the common space of freedom, security and justice, I should like to draw your attention to the signing of an agreement between Europol and the Russian Ministry of the Interior. This is a significant confirmation of our joint determination to press ahead with implementation of the plan of action against organised crime. In the same context, we were also pleased to record the start of talks at a technical level on issues relating to the liberalisation of visa requirements, and took note of the willingness of both sides to introduce measures to relax the requirements for the issuing of visas under the existing legislation. We also underscored the importance of rapid conclusion of the Readmission Agreement.
The meeting gave the European Union the opportunity to confirm its conviction that internal security is complementary to justice and respect for human rights, and that the strategic partnership between the European Union and Russia continues to be based on shared values such as democracy, the rule of law, human rights and freedom of expression. As regards the common space of external security, the joint declaration on cooperation in the area of crisis management was a clear sign of the willingness of the European Union and the Russian Federation to work together in this area of vital interest for Europe. I believe that this, too, should be recorded as one of the successes of the Rome Summit as regards the creation of a common space of external security. The Russian proposal for closer cooperation in the field of civil protection and the management of natural disasters will be considered in more detail and converted at the earliest possible date into agreements that will enable the Union and Russia to cooperate and strengthen their joint response to future emergencies. An initial step may be the establishment of direct contact between the competent bodies in Brussels and Moscow. The possibility of similar cooperation is also to be explored by the relevant multilateral bodies in relation to weapons of mass destruction.
As regards the common space of research and education, the Summit opened a new chapter in bilateral cooperation, which had been bolstered by the Russian Federation’s joining the Bologna Process, an intergovernmental cooperation mechanism promoting agreements in the field of the mutual recognition of academic qualifications and the harmonisation of university curricula. The Bologna Process paves the way for forms of effective intergovernmental cooperation in the field of the harmonisation of academic qualifications, which is an initial step towards the creation of a common space for university teaching. Moreover, the renewal of the Agreement on Scientific and Technological Cooperation will make it possible for the Russians to take part in European research programmes.
Lastly, the question was explored of the functioning of the Permanent Partnership Council, with the aim of finding a solution based on the values of efficiency and flexibility that reconciles Russia’s desire for discussions of greater depth and reach in matters of common interest with the principle that the decision-making processes of the EU must remain autonomous. I hope that, by building on this foundation, we shall soon be able to reach an agreement that will make it possible to put the Permanent Partnership Council into operation.
As regards international issues, in addition to the debates imposed by current events in Iran, Iraq and the Middle East, on which the two sides are in broad agreement and essentially share the same goals, we also raised the question of the situation in Moldova, in particular, on account of a number of imminent deadlines relating to the Transnistria crisis in which the Russian Federation has a crucial role to play: the definitive withdrawal of Russian military hardware by 31 December, and progress in the five-way negotiations and in the work of the Constitutional Committee responsible for drafting a new model of state for Moldova. We believe that Russia should honour its commitment punctually, without any further postponements. Russia confirmed the undertaking to withdraw, but observed that, since the negotiations for the resolution of the Transnistria crisis had made little headway, further endeavours would be needed.
Mr President, ladies and gentlemen, in conclusion, I think I can say that the Rome Summit was not altogether easy but it was an important moment in the consolidation of our overall relationship with the Russian Federation and enabled us to make progress in the creation of the four common spaces. It was certainly a valuable occasion for an extensive exchange of views on international issues.
.  Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in the preparatory political dialogue for this summit, which took place on 28 October in Moscow, I considered it necessary and right to describe the state of our relations as follows: we have very many action plans but hardly any action. We have grand strategies but small deeds. We have visions but little practice. That is my assessment, and the Russian side agreed with it. The common intent that came out of that preparatory meeting was to become rather more practical in our relations and perhaps to develop fewer great new ideas, but instead to try for once actually to put into practice the ideas we already have. I agree with what the President-in-Office of the Council has already said here. In that respect, the Rome Summit was really almost the beginning of a new form of cooperation because really very precise and clear results were achieved.
Of course, the summit in many respects confirmed the complexity of relations between the European Union and Russia. We reaffirmed the interest of both sides in fostering long-term integration by creating a number of common spaces both within the framework of the Partnership and Cooperation Agreement and in the context of the Wider Europe initiative.
I think it is very important that the concept of the common economic space was given really concrete form at the summit and that the High Level Group was in fact able to make concrete proposals, such as the start of a common programme for the approximation of laws and facilitation of trade. That will now be put into practice very quickly and will be made easier by Russia’s impending accession to the WTO, which we anticipate for 2004. The Commission is very much in favour of Russia joining the WTO, not least in order to drive forward and consolidate economic reform in Russia.
We have extended the Agreement on Scientific and Technological Cooperation, seeing it as one of the most important factors for the growth of our cooperation, building on Russia’s significant scientific and research capacities. Russia is also becoming increasingly involved in European Union initiatives to promote cooperation in research and education.
The President-in-Office of the Council has already drawn attention to the signing of the agreement between Europol and the Russian interior ministry. The Commission welcomes that because it will encourage cooperation in fighting terrorism and organised crime. There will be a joint declaration on cooperation in political and security matters. Those are quite clearly areas of common interest.
We have also, however, seen that there are things that separate the European Union and Russia today and that there are subjects on which we need to intensify our efforts in order to make progress and arrive at common results. I will begin with environmental problems. It is quite clear that we need to do more to deal with common challenges jointly such as climate change.
So far as the Kyoto Protocol is concerned, I see the situation roughly as follows. It is probably realistic to assume that progress in Russia’s preparation for when it will sign the Kyoto Protocol will run parallel to its progress on joining the WTO. Although there is no formal link, it is quite realistic to think that there will be some parallelism between the two processes.
It is also most important that we should be able to reach agreement on matters of safety for maritime shipping and of nuclear safety.
The Commission sees a need for talks concerning Russia’s OSCE obligation to withdraw troops from Transnistria by the end of this year and on extending the Partnership and Cooperation Agreement to the acceding Member States. So far as Transnistria in particular is concerned, I think we can expect significantly more pressure from Russia to get OSCE policy implemented.
In the matter of , the freezing of a large proportion of shares has created much instability and uncertainty on financial markets, and the Commission has made clear, both in the political dialogue in Moscow and at the summit in Rome, that the Russian authorities must in every case apply the laws fairly and without discrimination, observing the principle of proportionality.
In relation to Chechnya, we found that the security situation there has deteriorated further since the constitutional referendum in March and the presidential elections in October. The European Union has issued two statements expressing its concern about allegations of ballot rigging. The facts make clear that a political solution to the problem has still not been found. We will continue to press for a more workable political solution, but that will not be possible without full respect for human rights. That also includes those responsible for serious human rights violations being called to account.
For obvious reasons, the Commission raised the question of humanitarian aid both in the political dialogue and at the summit and noted that humanitarian aid is being hampered by the fact that our personnel are unable to be active on the ground. Talks on this subject have not resulted in a satisfactory outcome as yet. I would like to stress, however, that the Commission still considers it a priority to be present in the region itself with its resources and personnel in order to be able to provide assistance when and where it is needed. We are, after all, the largest provider of humanitarian aid in this conflict.
What conclusions can we draw from all this? Firstly, if we want to build a genuine strategic partnership, the European Union’s policy towards Russia must be balanced and consistent. Selecting topics that are only to the advantage of one partner is not a sufficient basis for a strategic partnership.
Secondly, we must also try to ensure that the Member States and the Union as a whole pursue jointly defined objectives. Questions of visa policy and of a readmission agreement that we want to conclude with our partner Russia ought to be discussed as a common objective under the Union’s umbrella. Let me be perfectly clear: I do not think it is helpful when individual Member States pursue their own policies with Russia in these matters before we have a common policy.
Thirdly, relations between the Union and Russia are of the utmost importance for the future of both partners. We must not allow initiatives that would be to the advantage of both sides, such as extending the Partnership and Cooperation Agreement or cooperation in fighting crime and in environmental matters, to come to grief because of bureaucratic obstacles. It is therefore very important for the European Union and Russia to call the Permanent Partnership Council into being in order to intensify cooperation between respective ministers.
Fourthly and lastly, we should place particular stress on developing a tailored concept, together with Russia as part of our new neighbourhood policy, which will give expression to the importance of the special relationship and the strategic partnership between the European Union and Russia and provide the space to substantially improve and deepen that relationship. I am pleased to be able to say in conclusion that talks have shown that Russia is willing to cooperate in the context of the European Union’s new neighbourhood policy and that we can therefore meaningfully combine our existing strategy with the new neighbourhood policy.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, following European Union enlargement on 1 May 2004 we will have an additional frontier with Russia, not only through Finland, but also through Estonia, Latvia and Lithuania, and our relations with Russia will be even more important. We are very clear when we say that we want to seek a strategic partnership with Russia, because we know that relations between the European Union and Russia are crucial for peace and stability on our continent in the twenty-first century.
I would like to thank my fellow Member Arie Oostlander most sincerely for negotiating a text with the other groups. We have here a text from six groups that reflects our opinion. We expressly recognise the progress that Russia has made on the road to democracy, but it is also a sign of partnership that the deficits we see are addressed openly. The President-in-Office has spoken of the elections in Russia, and elections can only take place if society is free from fear. Elections can only take place if people have enough information. Elections can only take place if the political system is fair. Elections can only take place where there is the rule of law. That is where there are deficits. We have reports that Russian citizens are afraid to protest when they find the state behaving wrongly. In our legal order, it is taken for granted that we can protest against any administrative act, at whatever level. That is why it is important for democratic development in Russia and for stability in Russia – stability is unthinkable without freedom, without democracy – that Russia should make progress in making democracy and the rule of law a reality.
Chechnya is an open wound in Europe, not just in Russia. We must insist that the Chechen people are not equated with terrorists or bandits, but that the Chechen people are granted autonomy within the Russian Federation, as is the case with Tatarstan, for example. It would be a tragedy if, in the necessary fight against terrorism in the world – and we are resolutely for the fight against terrorism –, the Chechen people were ultimately to pay the price of terrorism. I say quite calmly, but my words are addressed to the Council and the Commission, that if we hold a summit with Russia and issue a declaration, then the most important topical issue cannot be left out of the official document.
My plea for the future is therefore that we do this, and I expressly acknowledge that the Council Presidency said something about it in its statement of 8 October. However, it is also important that we agree on a common policy and therefore on a formulation when meeting with the Russian president.
We support the inclusion of Russia in the Bologna process. We need scientific and cultural exchange with Russia to prevent Russia turning away from Europe as it has often done in its history. We want partnership, we want a Russia that is turned towards Europe, and we must include young people in particular here.
We urge Russia finally to sign and ratify the border agreement with Estonia and Latvia and we promise our future Member States Estonia and Latvia support in that, because their concerns are our concerns, the concerns of the European Union. We call upon Russia finally to take the necessary steps.
We want to be Russia’s partner, and if we criticise one thing or another, we do so because we want to see democracy made a reality in Russia and because we want to live in peace, friendship and partnership with the Russian people.
– Mr President, ladies and gentlemen, Russia is becoming an ever more important partner of ours and that importance is increasing all the time. Russian culture is perhaps Russia’s greatest asset, and yet we know little about it. It is a major asset for Europe.
My group is worried by the situation in Chechnya, and it does not seem to be improving. We are in favour of the political solution that Moscow also supports, but the results still seem poor. We fear a civil war and that the conflict will spread outside Chechnya, to a region where there are already any number of good reasons for a conflict. We want the Russians to know that this is harming the development of relations between us and that is a big issue. We demand the implementation of human rights. Should there not be a joint Chechnya conference? We need aid organisations here quickly.
We do not know very much about the case, at least not everything, but the method of arrest gives cause for alarm. What we think is important is that laws are obeyed and that openness, which is vital, is practised, but, of course, we know that there is a lot of shady business going on in the transfer of Soviet property into the hands of just a few and crimes have been committed.
Membership of the World Trade Organisation is very important, as is acceptance of the Kyoto Protocol. Both these will help not just Russia’s development but the growth of its democracy. We also need cooperation on energy; that is the toughest sort of cooperation and the most important. In my opinion, we should combine our transport, telecommunications and energy networks with theirs. This would be the deed of the decade and would create a solid basis for cooperation between us.
Mr President, when Peter the Great wanted to make Russia more Western, he dressed up the Russian aristocracy in Western European clothes and moved the capital of Russia westwards from Moscow to St Petersburg. President Putin's westward-looking government has described the European Union as its 'natural political partner', and until recently Russia has appeared to dress in the clothes of Europe: the clothes of free trade, the clothes of political and civil rights, the clothes of infant democracy.
The ELDR Group welcomed this EU-Russia summit. We are right to look for political and economic spaces where our two societies can work together. Under the right circumstances, we welcome closer economic relations between the European Union and Russia. Easier travel is a necessary and important part of making this work.
Russia and the Union share a common security environment and a high degree of mutual interdependence, so we are right to seek to make our joint borders more secure and our shared hemisphere more safe. We welcome Russia's ambitions to join the WTO and this may be possible, even if it is made more difficult by recent events.
However, Europe is right to rail against Russian repression and governmental meddling in the lives of its neighbours. The issue of Chechnya will not go away, nor will Russia's refusal to ratify Kyoto. It is not enough to wear the clothes of Europe. Closer relations should carry the price of full subscription to modern European values, and at the very least we must continue to be critical and frank.
At this summit, Mr President-in-Office, our position was badly compromised by those charged with representing us. The presidency's ill-considered comments on Chechnya and on the arrest and detention of Mikhail Khodorkovsky were out of line. Mr Berlusconi speaks for Europe and he should choose his words with care. His own presidency drafted a declaration last month that was strongly critical of Russian conduct in Chechnya. However, not only was there no reference to Chechnya in the summit communiqué, but the President of the Council even thought it appropriate to contradict Europe's affirmed position with an improvised display of bluster worthy of a cheap lawyer. In any case, why should we deny the difficulties of the Russian minorities in the Baltic states? They are nothing compared to the persecution of the Chechens.
Internal security may be complementary to justice and human rights, as the President-in-Office said, but as practised in Chechnya it is not. We have condemned Russian action in Chechnya and the attempt to intimidate sources of political opposition in Russia for good reason. Despite their European clothes, it is not clear that Mr Putin's government shares our values of democracy, human rights, the rule of law and freedom of expression. If it does, why is Mr Khodorkovsky in jail?
Mr President, I am very pleased about today’s debate within our Parliament on the latest summit between the European Union and Russia. This is, in a sense, a response to the declarations issued by Mr Berlusconi on Chechnya at the end of the summit, declarations that justified the Russian policy of military intervention in the region.
Such statements do not reflect the positions agreed by the Fifteen, and my group vigorously condemns these declarations. Europe has expressed its disagreement with this justification, but can that be considered enough? I do not think so. I deplore the very relative importance accorded by the Council and the Commission to the issue of Chechnya, as well as the lukewarm nature of the condemnations of the Kremlin during the summit.
Daily life in Chechnya is still an ordeal for the civilian population. Lack of security, disappearances and human rights violations for which the Russian military forces are responsible continue with complete impunity. Over and over again, Moscow uses the fight against terrorism as an argument for justifying everything. That is unacceptable, even if it is, of course, necessary strongly to condemn the attacks by groups of Chechen extremists.
In the opinion of the independent NGO observers, the would-be democratic election held on 5 October was a sham. My group questions the legitimacy of such a consultation, aimed solely at convincing the international community that the situation in the region has been normalised and that the people have been able to exercise their sovereignty. In fact, there is no such sovereignty. It is a matter of urgency that the EU should finally condemn Russia, clearly and in no uncertain terms, for its handling of the war in Chechnya. It will not be possible for the reconstruction of this wounded country to begin until after the Russian forces have withdrawn and full peace has been brought to the region.
Only genuine political negotiations may enable the way to be opened to a process of democratisation and reconstruction, in which Europe must play a major role by exercising much stronger pressure upon Russia. Why not in the framework of the partnership agreements? Another possibility might consist in supporting the UN’s provisional administration plan in Chechnya. Such an attitude should not be interpreted as going against Russia or the development of the partnership between the European Union and Russia but, instead, as placing ourselves at the service of a peace and security awaited by both peoples.
Mr President, I think that, when we talk of Russia, we are all obliged to turn something of a blind eye, or I at least have the impression that, since the fall of the Wall and the collapse of the Soviet regime, everyone feels obliged to turn a blind eye.
At the time, we were very pleased about the democratic development under Mr Yeltsin, and we obviously did not see the unbelievable corruption developing in Russia. Today, we are very pleased about the advances under Mr Putin, and we do not see the deliberate farce of the media monopoly. I shall not for the moment talk about the arbitrary arrests and of Chechnya, to both of which I shall return at the end of my speech.
Why are matters like this? Because the fact is that Russia is a huge power at our borders, and no one knows exactly how to take the bull by the horns, all the more so because everyone wants to have Russia on its side. Mr Poettering, I know it is difficult to criticise one’s friends when they make mistakes. You knew, moreover, how it pained me to see my Foreign Minister constantly beside Mr Putin defending a just position concerning Iraq. In other words, the Chechens were sacrificed for Iraq. On the other hand, it is obvious that the Americans were doing exactly the same thing. If the Americans said ‘yes’ to Iraq, it is because the Chechens no longer interested them either. It is therefore the same situation on both sides.
I believe there is a fundamental problem here. If we believe – on the pretext that we need, as indeed we do, a strategic link with the Russians – that we have to indulge them, then we are mistaken. We are mistaken, moreover, because the results will never be commensurate with what we expect. We say ‘yes’ to the democratic process in Russia, but when extremely significant problems arise and the President in charge of Europe is happy to say to Mr Putin, ‘But what you are doing in Chechnya is fine; your arresting people is not a problem; as for the media monopoly, that too is fine’, then the evil has been done, notwithstanding the host of resolutions you may subsequently produce. Moreover, the evil has been done for a long time to come, because no one in Russia will dream of saying, ‘Yes, that is true. There is the European Parliament. Yes, that is true, there is Mr Verheugen and the Commission’. These things do not count, because they know that, when problems arise, the need to manage them will carry the day. ‘We need you, Mr Putin.’
To summarise, any fuss made by Parliament and the Commission does not bother them, which means that, when it comes down to it, the situation in Russia will not change. That is why I tell you that, if we do not clearly denounce the massacre of a whole people that is being organised in Chechnya, Mr Putin will never listen to us. When Mr Putin moralises, perhaps with good reason, about Iraq, he does not think about what we are saying, because it is of no consequence to him. He is using Iraq as a tool, as he needs to use everything as a tool, in order to establish his power in Russia: a totalitarian power.
– Mr President, Paragraph 10 of the joint resolution is close to my heart. In it, Parliament has asked the Council and the Commission once again to take the fate of Arjan Erkel, the abducted staff member of , to heart. His father has visited me, and many other fellow MEPs, here in Strasbourg. Let us put ourselves in his heartrending situation. I have three children of my own. This is why I am totally behind Parliament’s urgent appeal to the Council and the Commission to emphatically urge the Russian authorities to provide a clarification of this long-lasting abduction, which has now lasted for more than 460 days, and to sort this matter out.
Last night, an authoritative Dutch paper reported that in the Council meeting of the Foreign Ministers, some harsh words were being exchanged about the Italian Presidency protecting President Putin. I am very pleased to hear it. I also welcome the newspaper report to the effect that the Council has agreed to Commissioner Patten’s proposal to set down in writing an unambiguous policy for the EU’s relations with the Russian Federation. Needless to say, as rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am highly intrigued by the way in which the Council mandates the European Commission to make a recommendation to it concerning EU-Russia relations. Does the Commission have any idea when we can look forward to its ideas taking effect?
One thing with regard to the Chechen tragedy is evident: on no account can this be described as providing a basis for common values shared by the European Union and Russia. Similarly, the case is causing us great concern. When high representatives of the European Institutions attempt to cover up, or even justify, these two situations, they encourage the Kremlin to follow the wrong political course. This does not at all serve the interests of Russian society, or those of the European Union, for that matter.
In short, Moscow should not be left in any doubt about what Brussels exactly stands for in the mutual relationship, including where the European Union has its priorities: a good neighbourly relationship which presupposes joint action with regard to problems such as cross-border crime, nuclear risks and illegal migration; the promotion of human rights and the constitutional state, as well as urgent improvement of the nigh hopeless situation in Chechnya; joint action with regard to so-called ‘frozen conflicts’ in the southern Caucasus and a solution to the issue of Transnistria; deepening and broadening complementary trade and economic interests.
True European commitment should be met by Russian reciprocity. Putin and his cronies will therefore need to abandon the traditional attitude of wanting to operate both within and outside of the partnership. You cannot be in it and out of it at the same time. This should, above all, be the clear message from Brussels to Moscow at this time.
– Mr President, the approach that Mr Berlusconi has taken to this issue of human rights and the need for Russian politics to adapt to the canons of our concept of democracy has been dictated, I believe, not just by deeply-felt ideals, which we all share, but also by a healthy realism and a strategic view of European interests, if we adopt General De Gaulle’s prophetic vision of a Europe stretching from the Atlantic to the Urals.
Indeed, from a strategic viewpoint, how could we not recognise that it is in the vital interests of the Russian Federation, a country that we all regard as an essential partner for the European Union, to stabilise a region that is crucial as regards access to the oil from the Caucasus? It is certainly no coincidence that the Chechen guerrillas’ primary target is not Russian military posts but the infrastructure of the oil industry. It is fair to ask, therefore, what interests, apart from ethno-religious motives, lie behind Chechen terrorism and what drives them on. Should we not think about the danger posed by the constantly smouldering fuse of the most aggressive and extremist armed factions of international Islamic fundamentalism? Is it or is it not true that, in November 1998 in Islamabad, the eighteenth assembly of the Islamic Group of Pakistan indicated Chechnya as one of the main axes for the worldwide , together with other areas like Kosovo?
As for human rights, I would remind you that one need only download the images disseminated throughout the world by Osama bin Laden’s networks from the Internet to see the severed heads of Russian soldiers. This, too, is a matter of human rights, if I am not mistaken.
– Mr President, how can one not share in the commitment to defend human rights or to uphold the right of peoples to self-determination? How can one not defend the right of the Chechen people to express their own opinion? That is why I stand behind the words of the President-in-Office of the Council and support the position of the European People’s Party. Nevertheless, although I endorse the general thrust of the compromise resolution on which this House is to vote tomorrow, I cannot agree on one point, where it gives a specious and inaccurate interpretation of the position expressed by the President-in-Office of the Council of the European Union – something that a few Members have also done in this House.
The truth is not what is maintained in this report; the truth is not what Mr Watson has said or what Mr Cohn-Bendit has said; the truth is what the GUE/NGL Members have said. I refer back to the well-known press conference that has been mentioned, because it is only fair that we should also remember what the President of the Russian Federation, Mr Putin, said, to the effect that during the talks, the awkward questions and the doubts about our policy came from Mr Berlusconi himself. This was written by an agency that is certainly not in line with the government’s positions. The press agencies still maintain that it was the Italian Prime Minister who raised the Chechen question. I therefore believe that what happened at the summit should be interpreted very carefully and accurately, especially the spirit and willingness that characterised the efforts of the current Presidency of the European Union. Any other interpretation will be open to use for political ends, especially within Italy.
– Mr President, let me begin with three statements: the war in Chechnya is not Mr Putin’s private affair; the war in Chechnya is not a war against terrorism; and the war in Chechnya still spawns daily acts of violence on a massive scale against the human rights of the civil population. We can only talk to President Putin about advancing the partnership between the European Union and Russia on the basis of these three premises. For this reason, we strongly support the criticism contained in the resolution on which Parliament will vote tomorrow directed at the current President-in-Office of the European Union, for the inadmissible statements made by Mr Berlusconi supporting Mr Putin’s policy in Chechnya. These statements – and I am addressing the under-secretary, Mr Antonione – were utterly unacceptable and totally devoid of any connection with the policy expressed by the European Union up to now. As Mr Poettering has reminded us, the European Union regards Chechnya as an open wound. Mr Berlusconi’s affinities and personal friendships cannot and must not jeopardise the rigor with which Europe must demand that President Putin put an immediate end to the abuses and violence in Chechnya and seek a political solution to that conflict.
Mr President, 3000 deaths since the beginning of the year, 300 people missing, 50 mass graves discovered and elections known to be a farce: this is the balance of the war in Chechnya, and a story of long-standing impunity: the Italian Presidency really ought to call President Putin to account over this. We would have expected some words of regret from Mr Antonione about what has happened and some plain speaking about what will happen in future. We note, Mr President, that these words have not yet come.
Mr President, despite the progress that has been made, our relationship with Russia still seems to be burdened with mistrust, as we have heard in this Chamber. If we are seeking integration and a peaceful Europe, we will not be able to do it without, let alone against, Russia. Russia is and will remain an important political, economic and military factor in the world. We need cooperation, not confrontation. Russia could be an even more effective strategic partner and good neighbour if the EU states would look beyond supplies of oil and natural gas and if the EU would do more to help strengthen economic and social stability, which are essential if democracy is to take shape and develop in a country.
The problem of Chechnya is a serious one, but there is only a political solution and we ought to show more commitment in achieving one. If the USA has a strategic interest in maintaining tension on Russia’s southern borders, that is its own affair. It cannot be in the interests of the European Union.
– Mr President, ladies and gentlemen, I believe that none of us questions the strategic importance of the European Union-Russia relationship. What we are criticising – and our criticisms are directed at both the Council and the Commission, which have both been pressing ahead with the same policy – is an uncritical policy towards Russia, a thoroughly blind policy that does not see the decline in the freedom of the press, which does not see the decline in the independence of the judiciary – the case of Mr Khordokovsky is a clear example – a policy that pretends that a little country called Chechnya just does not exist. Has there not been a massacre in Chechnya? Two hundred and fifty thousand people – how often do we have to say this? – out of one million people equals extermination and something very close to genocide. This is not tolerable; it is not tolerable that the Commission has not had the courage to send its Commissioner for humanitarian aid to Chechnya and that Mr Prodi has not been there either. There is something I must say, and I hope Mr Antonione will pass it on to Mr Berlusconi: it is unacceptable that Mr Berlusconi should call that a myth, and I think many in this Parliament and in the European Union expect Mr Berlusconi to correct what he has said when he comes to this House during the next part-session in December. What is at stake is the dignity of the dead and of those who are still alive in Chechnya, and the dignity of this Parliament and of the whole European Union and its citizens.
As for the future, we can do what we did for Yugoslavia: pretend that the Caucasus issue does not exist. The Chechnya problem is a colonial problem and must be resolved as such. What is happening in Chechnya is infinitely worse than what was done in Algeria and in so many other countries in Africa. The way forward, then, is for Chechnya to join the European Union, and for Georgia, which is another strategic part of the European Union, to join too. This should be the programme carried forward by the Commission and the Council.
– Mr President, Parliament has, in the past, adopted a two-track policy with regard to Russia, and it has done so with total conviction. This translates, on the one hand, into cooperation, where possible, across the board, particularly in all the areas where it can help bring about the cultural change in Russia in order to move towards a constitutional state and more democratic relations. This also, however, entails criticism, where necessary. This is why we must state our opinions in no uncertain terms. This policy, therefore, embraces not just one, but both elements. Listening to the President-in-Office of the Council, I have to say that we in this House have already achieved many of the things he lists, and now they are again included in the resolution. Why is it that you now sound so very different from what we remember from the summit? What strikes me in particular, is that you have specifically mentioned Moldova, and the timeframe for the withdrawal of the troops. You have also spoken about Arjan Erkel. I am very indebted to you for raising this issue and bringing it here today. That is extremely important.
From the press and your statement, however, it seems that Chechnya has not been given much attention. You have given a justification for this. Yet, this is very dangerous, for the public at large is interested in your summit meetings and wants to know what is on the agenda, whether the ideals and values of our European citizens have been mentioned and have determined your conduct. This is why I would have preferred what you have stated here to also have been included in your statement. We would probably also have responded in a slightly different way.
I have to say that I find the Commissioner’s approach very clear. For a very long time, the Russians have insisted on a very specific and practical approach, preferring cash on the nail to grand ideas. I think that the Russians are right in this, and that we, while continuing to adopt our two-track policy, can tackle very specific issues, particularly in the area of contacts among scientists. Cooperation with Russia in that field has not always been easy. In my opinion, however, this scientific cooperation is extremely important in the light of Russia’s cultural change.
I hope, therefore, that the Council will continue along these lines and that the impression that has been created by a few personal remarks will soon change, for otherwise your presidency will be placed in a bad light.
Mr President, it is more than three years since President Putin came to office and it is time to take stock. What has happened since then? The FSB secret service, the successor to the KGB and which Mr Putin once ran, is now three times larger than when President Putin came to office. Politics has been increasingly neutralised. The same is true of the media. There are hardly any really independent large media left. Now it seems to be the turn of business, to judge by the goings on surrounding the so-called oligarchies. Those are serious danger signals in Russia itself.
Looking at Chechnya, we find that in 1999 Mr Putin unleashed the second Chechen war of the post-Soviet era, part of the most bloody election campaign in recent history, or in history at all. This war has seen hundreds of thousands driven from their homes in Chechnya and tens of thousands murdered. Many speak of almost one fifth of the Chechen population. That would be as many as under Josef Stalin. These are not trivialities, they are very serious events and Europe needs to be concerned with them, especially when an important partner is involved.
We all know that Russia cannot develop a Swiss democracy over night. But Russia has set strict criteria for itself. It has joined the Council of Europe. It has entered into a special partnership with the European Union. That means it has itself agreed to be judged by democratic standards and the rule of law and it must try to live up to those standards, but I fear it has increasingly failed to do so over the last few years. Of course things are better today than in the days of totalitarianism, but we are currently witnessing a trend not to more but to less democracy and rule of law, as Yelena Bonner, the widow of our prize-winner Andrei Sacharov, has made clear.
So far as Chechnya is concerned, President-in-Office, I have only one thing to say: you are confining the Chechnya problem too much to the subject of terrorism. The Italian word for what is essentially going on in Chechnya is not but .
. – Mr President, ladies and gentlemen, I should like to thank you for the contribution you have made to the discussion of this item on the agenda. I think it is fair to underline the fact that all your speeches have touched on something which for us had been a major priority, the need to have a strategic relationship with Russia. I believe this objective should be placed on record as a joint objective. On the path we are treading to achieve this objective, I have noted and I appreciate the spirit of collaboration and the sincerity you have shown in your speeches, which highlight differing and critical positions on how to reach our destination. I should like to point out the aspect which for me is the most important and most positive of all: it is, I repeat, having a strategic relationship with the Russian Federation, in view of its importance for the European Union. I shall, of course, make sure I pass on all your observations, contributions and even criticisms, which will form an important store of information not only for our own work but also in general for the Council as a whole.
I have received six motions for resolutions(2) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be on Thursday.
The next item is the report (A5-0378/2003) by Pasqualina Napoletano, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on 'Wider Europe Neighbourhood: A New Framework for Relations with our Eastern and Southern Neighbours (COM(2003) 104 2003/2018(INI)).
.– Mr President, this report deals with three Commission communications: the first has the title ‘Wider Europe - Neighbourhood: a new framework for relations with our eastern and southern neighbours'; the second is the communication entitled 'Paving the way for a new neighbourhood instrument'; and the third is 'Reinvigorating EU actions on human rights and democratisation with Mediterranean partners - Strategic guidelines’.
In Parliament’s view, this new policy must involve the 25 countries of the Union as it will be soon - in other words, those with which, on whatever basis, full integration with the Union has now been agreed, although at different times - and our eastern and southern neighbours. This is a coherent proposal applying to a complex geopolitical area stretching from Russia to Morocco, which, on the basis of its history, cultural relations and geographic proximity, may be defined as a pan-European and Mediterranean region. It is in this context that Parliament proposes soon to include the south-eastern dimension in this policy, that is, the countries of the Caucasus, and to look a little further in that direction at the other Middle Eastern countries, which cannot yet be included in this strategy.
The report concentrates on the policies to be developed, as we believe that these policies should serve today, for the present time, first and foremost to build a common security area, provided we do not think of security only in military terms. Indeed, we are delighted that relations with neighbouring countries have been placed as the first item in the new security strategy submitted by the High Representative for European security, because our security is their security and this is an area that we can build together. Alongside this, there are a wealth of relationships to build, which should lead us to share with the countries in question mutually beneficial policies founded on a political and institutional dialogue that is backed up with appropriate instruments.
The report thus establishes a clear distinction between this strategy and that of future enlargement, confirming without any ambiguity the decisions to close the negotiations with Romania and Bulgaria by 2007, to assess by 2004 the possibility of opening negotiations with Turkey, and the prospect of accession for all the Balkan countries. We do not hide the fact in this report that there are other countries, such as Ukraine and Moldova, which make no secret of their aspirations to become members of the European Union. Even though this is not the strategy that will decide their admission, we maintain that taking part in this strategy can only bring this prospect closer and will certainly not make it less likely.
The report also looks closely at the specific features of such a vast, diverse, complex area. Russia was being discussed just now, and the document expresses our awareness that relations with Russia cannot be confined merely to a neighbourhood relationship. You will find one paragraph, however, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy had no hesitation in adopting, where the problems of democracy and the tragedy of Chechnya are highlighted as currently being obstacles to the normalisation of our relations.
Lastly, the Action Plans provide the Commission with a flexible instrument for establishing multilateral, regional and bilateral relations with these countries, just as the cross-border instrument will serve not to build walls along the new frontiers but to achieve an understanding and an enhancement of the local dimension.
The institutional question is also addressed in the report. These countries certainly cannot and should not share the Union’s institutions, but we insist that, in a dialogue between equals, there must be a place for governments, parliaments, local authorities and society itself, and the report includes recommendations to this effect. We also call for the human rights policy to be fully incorporated into this strategy. We believe, however, that there is as yet no fixed European policy on this subject, even though the Commission’s communication makes useful proposals and represents a step forwards.
. – Mr President, ladies and gentlemen, the Council is working with the European Commission on developing a series of new initiatives addressed to the eastern and southern neighbours of the enlarged European Union within the framework of the ‘Wider Europe’ initiative. These initiatives, which will be taken forward alongside the existing instruments for relations with these countries, will be tailored to fit the specific circumstances of each country concerned.
Since the beginning of the year, and even more so during our six-month term of office, the Presidency has been actively following the development of the European Union's new strategic approach to its neighbours to the east and on the southern shore of the Mediterranean. I will, of course, leave it to the Commission to illustrate the potential of this initiative in greater detail; my own intention here is just to make some brief points.
On 11 March, the Commission adopted the communication to the Council and the European Parliament entitled ‘Wider Europe – Neighbourhood: a new framework for relations with our eastern and southern neighbours’, which describes the new series of neighbourhood policies that the enlarged European Union should adopt with the countries sharing its direct land and sea borders.
This is the new concept of a ‘ring of friends’ by which the Union offers, essentially, to share ‘everything but the institutions’. The communication also describes the possible measures that could be made available to neighbouring countries as incentives to adopt and apply the necessary reforms that would enable them to benefit from access to the European Union's internal market.
The new neighbourhood policy will be implemented through national and/or regional Action Plans adopted by the Council on the basis of a Commission proposal. These plans should contain specific objectives and benchmarks, in addition to an implementation timetable for the progressive application of the measures for participation in the internal market. This will enable the Union to assess the practical implementation of these measures periodically. To do this, it will apply an ongoing monitoring mechanism to verify whether the conditions are being fulfilled and to assess the progress made by each individual country towards achieving the objectives set by the new policy, as well as the effectiveness of the Community instruments. In the future, these Action Plans could become the main policy instruments for the Union’s external relations with these countries, and could eventually replace the common strategies adopted thus far.
On the basis of the work carried out by the Commission and the Council, as the rapporteur has reminded us clearly, these last few months of 2003 will be devoted to the preparation of the Action Plans. In January and February 2004, a series of exploratory consultations will be held with the interested countries, on the basis of which by the end of spring 2004 the Commission will finalise the draft Action Plans for submission to the Council for Ukraine, Moldova, Morocco, Tunisia, Jordan, and Israel.
The Action Plans that will be put to consultation with the third countries will include five elements: enhanced political cooperation, internal market, JHA cooperation, communication and environment networks and measures to facilitate people-to-people contacts.
One final point I would like to mention is that the forthcoming Ministerial Conference of the Euro-Mediterranean Partnership in Naples on 2 and 3 December will provide an important opportunity to take forward and develop the consultations with our southern neighbours.
.  Mr President, President-in-Office of the Council, ladies and gentlemen, the Commission has already informed Parliament in detail about the strategy and individual elements of the neighbourhood concept. I do not want to repeat that today but rather to report to you on what has happened in the meantime. Our neighbours have welcomed this initiative, all of them in fact: our East European neighbours, Russia, Ukraine, Moldova and our Mediterranean neighbours. We are already in more or less intensive contact with all of them with a view to achieving this initiative’s objective.
The aim is to exhaust the potential for cooperation as much as possible while stopping short of membership, specifically in the field of economic cooperation, which we interpret very widely. I must make clear to you that the Commission’s ideas for the long term extend far beyond the idea of a free trade area. We envisage being able to incorporate individual countries fully into our system of economic integration, including the four freedoms: movement of capital, movement of goods, movement of services and movement of persons. That will not happen with every country simultaneously. For some it will take longer than others, but I am confident that ultimately we really will have this large common economic area with more than a billion people and the European Union at the centre.
It is not just about economics, it is about the environment, it is about cooperation in domestic and legal policy for joint defence against dangers and threats and it is of course in return also about developing political, economic and social reforms in the countries with which we operate this strategy. We are also expecting something from these countries. We are not in a position to be only giving all the time, but we would like in return political and economic reforms, democracy, the rule of law, respect for human rights and protection for minorities, so that the whole area around us can achieve the same level of political and economic stability, and one day also prosperity, as the European Union itself.
I will say very precisely why. Because we would be greatly deceiving ourselves if we believed that things can go well for us in the European Union in the long term if they do not go well for our neighbours. It is therefore in our own interests to ensure that our neighbours can open up. As I said, responses have been positive. In Russia I spoke about it with the president, the foreign minister and many members of the government, the same in Ukraine, I have spoken with a number of foreign ministers from the Mediterranean countries and I will be visiting all of those countries before the middle of next year. The Commission will be presenting concrete action plans for a whole number of countries to the Council by the middle of next year; compared with previous strategies, these will have the advantage of being joint action plans, negotiated documents, which we intend to implement jointly. In that regard it has therefore begun quite well.
The Commission is also already working on the development of a financial instrument with which we shall also be able to underpin this neighbourhood strategy financially after 2006. We shall after all have to be able to provide financial support for cross-border cooperation between our new Members and our new neighbours on the one hand and among the new neighbours on the other.
I am very grateful to Mrs Napoletano for her report. We are on the same wavelength. I do still have concerns about one point, Mrs Napoletano, and I would ask you to think again whether it is really wise to say that Turkey and the western Balkan countries should be included in this initiative. With regard to Turkey, I would like to say that Turkey would consider it an extraordinarily negative signal. It would regard it as a downgrading if we were to say that a country which we are currently preparing for commencement of accession negotiations is now included in an initiative expressly intended for countries to which we have not extended any prospect of membership. I must make that quite clear. The countries included in this initiative are not considered prospective members, at least not for the foreseeable future, and in Turkey’s case that would provoke an extraordinarily negative reaction and, Mrs Napoletano, would even endanger the reform process in Turkey. I know you well enough to know that you certainly do not want our policy to halt the positive human rights developments in Turkey. So please think this point over again.
As to how we should proceed, we agree that it is important that we should make clear to the public and to our neighbours what we can and what we cannot do. We can ensure that enlargement does not create any new borders in Europe. It would not help us at all to re-erect the iron curtain just a few hundred kilometres further east. Neither would it help us, when the Mediterranean countries of Malta and Cyprus have joined the Union, to cut ourselves off from the countries of the southern Mediterranean. We must offer as much cooperation as we can manage in the foreseeable future. But we must also make clear, especially to Russia and Ukraine, that no doors are being closed here, that no unalterable decisions are being taken, but rather that a process is being set in motion which at some point will reach its goal. Then it will be possible without more ado to set ourselves new objectives and reach out towards new horizons.
At any rate, I think it is very good – and I think we can be proud of it – that we now have an idea, perhaps for the very first time, of the political shape we want to give to Europe and its neighbourhood in the years ahead, that for the first time we have a clear strategic vision of what Europe is to look like and how it is to interact with its neighbours. That at any rate is a great step forward. I am extremely grateful to Parliament for being willing to go the way the Commission has proposed.
. – Mr President, ladies and gentlemen, this communication is the Commission’s response to the European Parliament’s request to present its thoughts and ideas about new neighbours and privileged partnerships. Many points are made, but essentially this is simply about applying the original idea behind the European Communities in a new context, namely identifying common interests to enable the Union and its neighbours to enjoy stability, respect human rights and to face future challenges together.
Commissioner Verheugen, you have just mentioned strategic visions and that is my first point. We will also have to discuss again whether all of the visions in this paper are actually feasible and that is why we must not neglect to consider what is realistic and what will really happen in practice. I should like to make it clear that there are a whole series of questions that the Committee on Budgets obviously wishes to clarify. Before we initiate programmes, I think that we should consider how well the existing programmes, such as TACIS and MEDA, have worked. I might for example remind you that we still have considerable outstanding commitments amounting to billions in Eastern Europe and the Mediterranean. This also prompts my question about how practicable the ideas are that have been put forward so far.
The communication explicitly mentions increased financial assistance, but we first need to know how it is envisaged to implement these programmes in practice, and I mean in each individual country, not in general. I wish to make it clear that we support the proposal as part of this initiative to set up a New Neighbourhood Instrument to promote cross-border measures, which are proving problematic because of the different financing instruments that are currently used. In addition, we have said that we think it would be appropriate if at least the CARDS part of funding under such a Neighbourhood Instrument could be financed for example under Heading 7. On the basis of past experience, I think it is also important to explain in detail how the Action Plans recommended for each country differ from the Country Strategy Papers that we have today and in what respect they constitute greater added value.
I should like to make one final comment on the European constitution because we discussed it this morning: clearly, at all times in the procedure we must also ensure that Parliament’s right to shape and decide on legislative and budgetary matters is respected when drafting these definitive strategies.
– Mr President, may I first thank the rapporteur very warmly for being so willing to discuss, cooperate and compromise throughout the drafting of the report. This also made it possible for the report to be adopted unanimously in the committee with just a few abstentions. The enlarged EU needs to consider the practical implications of the new problems that will arise in connection with its eastern neighbours because of the new and longer external border. We must also devote the same attention to the southern shore of the Mediterranean. But devoting the same attention does not mean applying the same models of policies and instruments to both the East and the South, because the challenges are very different. The States of North Africa are in general characterised by a lack of democracy, economic and structural problems, high levels of corruption, significant social tensions, high population growth and the danger of increasing Islamic fundamentalism. As a direct consequence of this situation, together with the pitiful living conditions endured by the majority of the people there, we are forced to confront increasing illegal immigration and the danger of terrorist attacks. A further consequence is that the potential for cooperation cannot be fully exploited. We have of course already seen this with the resources that we enter in the budget for the Barcelona Process and the MEDA Programme, which remain unutilised.
It is important to extend the political dialogue with this region, amongst other things by including a parliamentary dimension, something with which we in Europe are of course already familiar in the Council of Europe and the OSCE. My group therefore supports the proposal in this report to set up a parliamentary assembly of Mediterranean countries. I am convinced that this has the potential to engender a new quality of political debate, which will deal with problems and situations of conflict openly and in a different way from the usual government negotiations.
To the east of the new external border, it is true that at first sight the problems appear to be similar: corruption, social tension and illegal trafficking in human beings. The essential difference is, however, that these societies are avowedly in a continuing process of transformation; they see themselves as being in a transitional phase. The path of most of these eastern neighbours will, if they so wish, lead to the EU, regardless of whether we have already officially acknowledged as much by conferring candidate status on them. Contrary to North Africa, this does however give us an opportunity to exert greater influence to develop the rule of law and democracy, foster economic cooperation, extend the infrastructure by building trans-European networks and foster cross-border cooperation, which facilitates the everyday lives of people living on both sides of the border.
I was rather surprised that the President-in-Office mentioned unprompted the four market freedoms yet again. I would expect this from the Commission, because it is of course in the Commission communication itself, but I had thought that the discussion in the Council would have moved on by now. Sharing everything but the institutions essentially means that we are practically offering membership of the internal market without membership contributions. In any case, I really cannot imagine – even as part of a very ambitious vision – our allowing freedom of movement for workers from North Africa. At least not in my lifetime. I would therefore ask the Council and the Commission not to awaken false hopes. Let us not run before we can walk! I therefore call on the Commission to implement its programme step by step and perhaps concern itself less with visions than with what it is actually possible to achieve in a manageable and realistic timeframe.
– Mr President, I too should like to start by congratulating Mrs Napoletano on the expert manner in which she has managed to marry the overall picture with the detail. In the next few years, we in the European Union will have our hands full with the further enlargement through the accession of Bulgaria and Romania, the integration of the new members from next year onwards, the development of new cohesion policy in the field of foreign and security policy and social market economy. The speed of the actual integration will largely determine the discussion about where the EU borders will ultimately be.
It is therefore appropriate for this not to be the main theme of the present report and of the Commission’s communication. What is important now is to formulate policy for relations with our new neighbours for the next couple of years, and one thing should be paramount in this. We must prevent a ring of instability from being formed around the enlarged European Union; we should, instead, create a circle of friends. We do not want any new division. This is why we must, from the outset, make Russia central to the new policy of good neighbourliness not only because of that country’s not always equally positive impact on Minsk, Kiev and Chisinau, but also on account of the energy policy and, of course, because Russia is a nuclear power and a member of the UN Security Council.
When we set out the detail of the new policy of good neighbourliness, we should, as a guideline, adopt the values for which Europe stands – democracy, human rights and a functioning market economy, but this is not just about values. It is important for the EU to extend the area where the same economic rules apply, where the campaigns against international crime and against terrorism are combined, where immigration issues are addressed and where borders are protected whilst remaining open.
This enlarged Europe must be a security community. The Commission’s proposals form a sound basis for formulating concrete policy with two core elements; more cross-border cooperation, and our neighbours’ participation in the important areas of EU policy, starting with trade. Action plans form a good method of implementing this. It is understandable that countries such as Moldavia and the Ukraine should ask why the Commission’s plans avoid the issue of their possible EU membership. My response to that would be that the EU now has its hands full with what is presently on the agenda, besides which such a membership application is not really in order at this moment. Naturally, those countries have the right theoretically to apply for membership, in accordance with Article 49 of the current treaties, or Article 2 of the proposed constitution. In principle, we should, of course, welcome the EU aspirations of many in those countries, for those are mostly the reformers. What I would like to recommend to my friends in both countries, however, is to make optimum use of the opportunities which new EU policy is about to offer, and to work towards a level at which a credible discussion can be held about an association which can lead to possible membership. We ourselves cannot, of course, give any guarantees, because the efforts will need to come from the countries themselves. We should also, above all, be careful about setting any dates. However, we should also ensure that the European Union does not labour under the illusion that Europe is becoming safer by slamming the door permanently shut. In short, we should not raise any false expectations but we should not turn our backs on the East either.
Mr President, I would first of all like to congratulate Mrs Napoletano on her wonderful work.
Europe has changed. The map of Europe is growing and this means that we have new neighbours and we are faced with the need to create a policy for this enlarged Europe, the composition of which coincides with the Council of Europe, and also a policy of neighbourhood, and I will refer specifically to the policy which must be created in relation to the countries of the southern side of the Mediterranean.
This report does not talk about the free movement of people in the Mediterranean, but it is clear that we must establish cooperative relations with the countries of the south of the Mediterranean, which differ from us naturally in terms of demography and the level of income per capita, based on systems of cross-border cooperation, which can be summed up in four ideas: knowledge of our neighbours, understanding them, trusting them and then, when we trust each other, we will be able to establish cooperation and work together.
Mr President, I think that the Commission communication touches on a very interesting issue and that Mrs Napoletano's report also has very good ideas and proposals. Nonetheless, there is a general question which I think has also been touched on by other Members.
Can we reduce all the countries which surround us to the east and south to a common denominator? Can we take the same approach to Russia, which is a major world power, as we take to countries such as Moldova, Armenia, Georgia or Azerbaijan, or as we take to the countries of northern Africa where, possibly, the main question we should raise is that of democratisation? It is a serious question, just as the question of where Europe stops is a serious question. Because I think Mr Verheugen was right to point out that, if we put the Western Balkans and Turkey in this category, these countries will obviously feel undervalued.
But I see that, in the proposal made by the Commissioner for external relations on the Ukraine, we are discussing the possibility of its future integration. Why not Armenia? Why not Georgia? And why not even Russia, which is also in the area of the European Union and some governments have proposed as much?
That is why I fear this uniformity. I think that we should find some common rules but, more importantly, that we should formulate global policies for the large entities around us. I repeat that the countries of north Africa need to make a special effort on issues of democracy. We have tolerated the violation of democracy and we have often supported it – remember events in Algeria and Egypt – due to our own strategic objectives and due to the wish for there to be stable regimes, whatever they may be. As regards Egypt in particular, I want to say that there are a great many European citizens shut up in its gaols today and who are paying this price with their lives. So I believe that we need to launch the issue of democracy for these countries.
– Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, the wider Europe strategy was a good idea. This initiative is sensible and necessary, but it has been ill-conceived. Commissioner, you know my views on this. The wider Europe strategy is a mixture of the Barcelona Process and our plans for our eastern neighbours. The result is a collection of instruments that in any case already exist, but there is no strategy – I would reiterate this – there is no big new idea, and that is what we need to structure our cooperation with our various neighbours, each of which has its own particular situation. The neighbours that want to join the European Union themselves have been treated in just the same way as the countries of North Africa.
No consideration has been given to the real problems that 2004 will bring: the problems at the border, the fact that people are really worried about a new wall being erected, and the fact that there is already good cross-border cooperation there that is not being taken into account. These regions are facing very many problems that stem from the last two world wars. Individual groups are making huge efforts to restore understanding and then an initiative comes along that leaves them dumbfounded.
None of what is really needed in this region is included in this initiative. I welcome the fact, Commissioner, that you have acknowledged this failure, and the differentiation approach in the Commission document gives grounds for hope. The New Neighbourhood Instrument also contains very good ideas. I think it would be very useful if it could be in place before 2004 so that we can achieve what we need to achieve, which is to give hope to the people on the external border that they are not being forgotten.
In my opinion, general action plans are not enough here. Above all, the Neighbourhood Instrument must be earmarked for cross-border cooperation, because that means something to the people on the ground. In addition, a condition for inclusion in the neighbourhood concept as a whole must be to recognise and apply the democratic rule of law and to recognise human and minority rights. All of the measures must take this into account. I would refer here once more to Parliament’s criticism of Russia. The Chechnya problem is not a secondary issue. It is the central problem in our relations with Russia.
– I can only applaud the fact that in the framework of next year’s enlargement, a policy of good neighbourliness is being developed. If both our new eastern and southern neighbours can make progress in the field of economic development, security and human rights, this will ultimately be to our benefit. Unfortunately, the proposed policy is somewhat vague in a number of essential, concrete points.
First of all, there is the issue of the common external borders and potential immigration problems. The rapporteur hopes that the new Schengen borders will not constitute any barriers to trade, cultural exchange or regional cooperation. This is a legitimate concern, but we must, above all, ensure that the concept as a whole does not spark off another immigration wave. Given high unemployment and high social costs, that is probably the last thing we need. If we see that, last week, the President of the Commission, Mr Prodi, declared in the Burkina Faso Parliament that a wider Europe entails that we, ‘from Moscow to Rabat’ – I am quoting him – will be sharing everything, apart from our institutions, then there is cause for concern.
The second problem is the position of Turkey, for during the discussion of the report in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, it transpired that the Commission does not envisage Turkey featuring in the policy of good neighbourliness, because it is an EU candidate. That is, however, in conflict with the report, which clearly specifies that subsequent EU membership of the participating countries is not in any way ruled out. It should, by now, be apparent to everyone that Turkey’s chances of meeting the accession criteria next year are as good as non-existent. Turkey is not a European country, but it is a friendly country and a military ally. It is therefore of the utmost importance for our relations with Turkey to remain optimal and for that country to be included in the new policy of good neighbourliness from day one.
– Mr President, this report by Mrs Napoletano is extremely important and we are pleased that certain amendments, including our own, that were adopted by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy have rounded it off and improved it further. The role of the countries which are about to join the European Union is now crucial in promoting an effective neighbourhood policy with the countries that will remain outside our new borders. Many of these countries also aspire to join the Union; not straight away, as Commissioner Verheugen has said, but the door is still open. This neighbourhood policy certainly depends on us and on Brussels, but it also depends greatly on them.
As a rapporteur, I have paid close attention to Poland and I have seen how successive governments on the right and left have for years been using great initiative in addressing problems in their relations with neighbouring countries, particularly Ukraine, in the run-up to enlargement. Many Members of this House have already mentioned problems such as cross-border traffic – local traffic that drives a considerable, albeit hidden and underground, economy – and the efforts that Poland has always made to keep Ukraine on its side, on our side, on the side of the West. A short time ago, I was talking to some Polish colleagues who have been pursuing this policy in the Warsaw parliament. In my view, Poland is an example of what the new countries should and will have to do so that those countries that remain outside Europe’s new borders will not feel excluded, as Mrs Napoletano has said.
I should also like to mention Moldova, perhaps the poorest country in Europe. As the report points out, we are pursuing a rather inconsistent policy towards it. We should help this country more, both economically and above all politically, to protect it from a growing and worrying Russian influence that is filtering in through the Transdniestrian enclave. This is an appeal that we have heard from many friends that our group has in that country, and one that we very much hope will be answered.
– Mr President, I should first like to say that Mrs Napoletano’s report is quite excellent, not only because she is a member of my group, but also because she has put a great deal of work into the report.
I am also delighted that Commissioner Verheugen has taken over the wider Europe dossier, because I am convinced that he will oversee it just as successfully as he did enlargement itself.
The Commissioner touched on a key issue, namely how we should treat the candidate countries in this strategy, the countries that have a prospect of membership. I understand his fears. Nevertheless, I am convinced that the wording that we have chosen is right, and we can certainly continue to work on this.
This House is divided into three distinct camps on this issue. There are those who say that this is our golden opportunity to bid a permanent, or at least prolonged, farewell to Turkey and perhaps also the Balkan countries as candidates and to push them into a different category. And there is the Commissioner’s proposal to leave them out of this initiative.
Mrs Napoletano’s report, that we adopted by a majority in the committee – we will of course see what the result of the vote is here in the House tomorrow – rules out neither one nor the other. I understand what the Commissioner said, but we do not know what will be decided in 2004. If, for example, we do not open negotiations with Turkey, then it would be in a different, perhaps even worse position than other countries, with whom we would be reinforcing the wider Europe concept of building good relations with our neighbours.
In the Balkans, which, like Turkey, I know very well, we have countries with whom we are not going to be able to talk about membership for years to come. If, obviously on the basis of the Commission’s work, we can together give Croatia a clear signal that we can negotiate – and I hope we can – then we are actually saying to all of the Balkan countries: there is nothing stopping you joining the European Union if you meet the same conditions as Croatia.
In the meantime, I think it would be very sensible – and this also supports Mrs Napoletano – for us to involve them in this initiative. It may be possible to create a special status precisely for those countries that have definite membership prospects, so as to make it clear to them that the one does not exclude the other. I fully support Mrs Napoletano’s report, as it stands.
– Mr President, after the votes in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mrs Napoletano’s report can surely be adopted by us all. On the other hand, the report has become too broad in scope and too detailed. The basic problem with it is the way it confuses concepts, which is due to the fact that the Commission has combined the Wider Europe policy and relations with our neighbours in the same initiative. In practice the Wider Europe policy covers relations with our eastern neighbours which are in Europe. Our southern neighbours on the other hand are the non-European countries of the Mediterranean region and the Middle East.
The Group of the European Liberal, Democrat and Reform Party has endeavoured to clarify concepts with its Amendments 15 and 16. The Union would have a Wider Europe policy which would be supplemented by our policies known as the Northern and Southern Dimension. The new Neighbourhood Policy and the new Neighbourhood Instrument would be implemented in respect of all our neighbours, in the east, south and north. I hope these amendments will be adopted.
– Mr President, Commissioner, Mr President-in-Office, there are two points that we need to take into account here. Firstly, we need to have good relations with our neighbours because it is in the interest of our foreign policy to do so. Secondly, how can this be arranged so that it is commensurate with the interests and capacities of the European Union? These two aspects need to be considered together. We must realise, after all, that to a large extent everyone has their own here. How can we develop an automatic procedure to bring these countries – or a number of these countries – almost directly into the European Union?
If we continue, covertly, to operate the system, then we will be well on the way to destroying the European Union, because the European Union cannot cope with this. We are currently undergoing the arduous process of producing a constitution, which may just be capable of setting out a reasonable way to organise the internal affairs of a Union of 25 or 27 countries.
Mr Verheugen, what will we do with Turkey if it does not meet the conditions for opening negotiations in 2004? Surely in that case we will have to make a second offer, alongside full membership, at least for a certain period of time. That is why I think it is absolutely essential for the wider Europe concept to be improved in respect of our neighbouring countries in Europe, making it a ‘European Economic Area plus’. This would create a second multilateral ring of countries with whom we maintain close relations, but where full membership is not the only option. This consequence of a multilateral order has not so far been elucidated sufficiently clearly by the Commission. We must ensure that this also includes those countries whose future may lie in the Union, but which will not be able to become members of the European Union in the next ten years, for whatever reason, and we must ensure that they are not left out. This applies to some of the countries of the western Balkans, just as it does to Moldova, Ukraine or, for example, Turkey, if a decision of the kind that I have just described were to be made next year.
Obviously this also means that we need another strategy, but one that is equally weighty – I do not wish the Members from southern Europe to misunderstand us – for the Barcelona Process and the Mediterranean countries. The objective in this case is not to provide a possible opening to membership, but to forge a close neighbourly relationship of a different nature. In any case, the discussions so far both in this House and in the Commission have lacked the necessary systematic approach that will make this a viable policy in practice.
– Mr President, firstly I wish to congratulate Mrs Napoletano on her excellent work. I am pleased that in her report she has treated the east and the south equally. It is and must be in the interests of the EU to have balanced neighbourhood relations along all its external borders.
A major challenge for us is that we do not build a fortress around us whilst strengthening shared values and the workings of the internal market. That is why the approach outlined in the communication on Wider Europe, with its emphasis on interdependence, is especially welcome. We must not limit growth in prosperity just to the area within the Union’s borders. Promoting democracy, good governance, human rights and sustainable development in its neighbouring countries works to everyone’s benefit. On a practical level, border region cooperation will open up new opportunities for investment and innovation on both sides and will reinforce direct cooperation between people. This will increase regional prosperity and stability.
We should follow the example set by forms of cooperation that work, such as that which exists between Finland and Russia, and for neighbourhood policy to actually get some wind in its sails we have to set aside adequate resources.
Mr President, when the wider Europe neighbourhood concept was first floated, I was largely sceptical of the bunching together of countries as disparate as Libya and Russia in one document. However, as the PPE-DE Group's shadow rapporteur for the Ukrainian section, I now believe that sufficient differentiation has been achieved in Mrs Napoletano's report to produce a politically coherent document which provides a constructive approach through action plans for the challenges which lie ahead over the next five years as we digest the economic and political consequences of a Europe of 25 countries and as the EU borders move eastward.
I particularly welcome the recognition of Ukraine's potential for eventual membership and the mention of Article 49. This could equally apply to Moldova, which is desperate to be given a helping hand by the EU to sort out the Transnistria question be granted access to the stabilisation and association process. Russia will be key here and I welcome the recent summit which aims to develop our relations with the strategic partner country through a series of four common spaces.
Although I strongly condemn human rights abuses in Chechnya, I believe we have a vested interest in a stable Russia under the firm leadership of President Putin and a common cause in fighting international terrorism. However, with due respect for the rule of law, it is a pity that criminal law is being used to rein in the power of the oligarchs, whereas a financial settlement to redress the questionable privatisation of the early 90s would have been far preferable.
I also welcome extending the remit of the EIB to the Western NIS. Belarus remains a problem, but we must engage in limited but constructive engagements in areas of mutual concern. I was delighted by the fact that my budget amendment to increase funding to the victims of Chernobyl was passed by this House.
Lastly, I agree with Mr Gahler that European public opinion would not support freedom of movement for the peoples of north Africa for the foreseeable future.
Mr President, the initiative of the Commission and of the European Union in general on a broader Europe is a right step if we are to unify and communitise our policy.
The excellent report by Mrs Napoletano shapes an interesting political strategy framework for the actual area encircling the European Union. This strategy allows both planning and objectives; at the same time, however, it maintains the flexibility needed for each area around us, based on its peculiarities.
Our basic priorities are predicated on good relations, peace and economic and political cooperation. We entertain no thoughts whatsoever of new walls or new divisions.
The Commission document proposes the economic element. The report by Mrs Napoletano proposes the political element, which means initiatives for peace in the Middle East, the Caucasus, the Balkans and elsewhere. However, as the European Parliament, we too can take initiatives by stepping up our efforts. Within this framework, I believe and I propose that, as it has done in order to cooperate with other regions, the European Parliament should appoint a joint parliamentary committee with the countries of the Black Sea Cooperation, which already has a parliamentary conference, intergovernmental cooperation, a development bank, a permanent secretariat and, most importantly of all, to which 13 countries belong. They include members and candidate members of the European Union, the countries of the Caucasus, the Balkans, Russia, Ukraine, Moldova and, generally speaking, countries with a particular political interest in the European Union.
Mr President, we are now in the middle of the greatest ever enlargement of the European Union. In a year or so, Bulgaria and Romania will join, and membership negotiations are being entered into with Turkey and Croatia.
This has given rise to increased interest in the EU in the world around us. We can expect new applications for membership and new requests for close cooperation in the future. I think we should be proud of this interest in participating in European cooperation. It also means that we can support, and make demands upon, surrounding countries so that they respect human freedoms and rights, comply with the principles of the state governed by law and observe basic economic principles of free trade.
I personally do not understand the talk of European borders now needing to be defined. The EU must, in the future, be open to new members from our part of the world, irrespective of whether or not they follow old school maps’ demarcation of the European continent. With modern technology and telecommunications, the Bosphorus, Gibraltar and the Caucasus are becoming evermore imaginary frontiers, while, in other parts of the world, freedom, human rights and democracy – and, naturally, their opposite, oppression – are becoming evermore real for us all.
Moldova is a small and poor country in the EU’s future border area. I believe that a proposed stabilisation pact comprising Belarus, Ukraine and Moldova would not be a successful solution. Moldova belongs historically and culturally to South-Eastern Europe. It is my hope that the Commission will try to establish a form of cooperation with Moldova that takes account of this and opens the way to future Moldovan membership of the EU once Romania and Bulgaria have joined.
– Mr President, after the second world war, the people of Europe had the vision of integrating their countries, and more than 50 years on the EU is the result. Today our great Europe needs to have the vision of a neighbourhood policy, in the East and in the South, and I am grateful to Mrs Napoletano for her report, which provides many ideas. We have a whole arsenal of instruments with which to put flesh on the bones of this neighbourhood policy: economic, political and technological. We should also use the other institutions, the Council of Europe and the OSCE, which have a contribution to make to this neighbourhood policy. I believe that a strategy of neighbourhood agreements for individual countries or groups of countries might be helpful, like the Schuman declaration of 1951, only then it was for coal and steel. It is a model that we can still use today for sectoral agreements with our neighbours. A technological agreement with North Africa on solar hydrogen, for example, would be of huge importance for both us and them. We do not want a fortress Europe, but an open Europe, and this policy should help us to achieve this.
Mr President, I agree with the Commission’s proposal and Mrs Napoletano’s report.
As I understand it, it is a question of recognising that enlargement is not, cannot be and will not be the Union’s only instrument for structuring Europe and the Euro-Mediterranean region. That is the issue.
Enlargement will have a limit. Twelve new countries are going to join; we also have Turkey and others will join in the future. Once that limit has been reached, we must not be able to say that we lack the political, economic, security, cultural or human instruments to structure Europe.
In other words, we are giving shape to a more extensive architecture which complements the instrument of enlargement and which also requires the deepening which the Constitution we are currently dealing with represents. If we do not create these new policies of good neighbourly relations, we would be falling short and, at the end of the day, we are taking up proposals made by people with a profound knowledge of the European situation, whom I naturally support.
Mr President, I would like to warmly welcome the proposal from the Commission and the report Mrs Napoletano has produced.
There is breathtaking ambition involved here. It would be quite easy for the European Union to say it has enough on its hands dealing with enlargement and bedding down the enlargement process. However, it would be extremely short-sighted to do that, and the current idea of pushing forward with a policy in the context of developing near neighbours is extremely important.
I was struck this morning by something the Irish President said when talking about near neighbours - people who live next to each other but do not know each other, at either a local or an international level. That ignorance of each other breeds fear and distrust and eventually will breed conflict. Therefore, this near neighbourhood policy is extremely important, not only for our security but also for the security of those countries who are our neighbours.
Let us not go down the road of saying we cannot have freedom of movement from North Africa. We have freedom of movement from North Africa, we simply do not recognise it.
– Mr President, I congratulate the rapporteur on her report on the difficult neighbourhood issue. It is good that it emphasises the importance of the political, social and economic stability of our neighbouring regions for our security, and I might even say our future. For that reason, I warmly support the idea of a common free trade area. That way we can promote democratic development.
Our maturity, however, is measured by our skill in averting and preventing conflicts. We must support the Commission’s idea of Neighbourhood Programmes. Let what we export be stability, so that we do not have to re-import instability. Let us remember, however, that there are not just gulfs between countries but gulfs too within states, and these are growing all the time. That is a real yardstick for measuring the success of our societies, including our very own.
. – Mr President, I should like to comment on just a few issues. Firstly, differentiation, which is of course a key component of the Commission proposal. Our approach is based entirely on differentiation, which means that each country is treated individually. It is not a multilateral project, but a bilateral one, tailor-made for everyone, and that is why Russia is not treated in the same way as Libya; that would simply be impossible and quite frankly it would be foolish even to attempt to do so. This also means that the scope and substance of the common ground will vary quite considerably, at least at the outset. At some point in the distant future it may be possible for all of the trains to call at the same station, but for a long time there will be differentiation. Obviously, the idea of our concluding a free movement of workers agreement with the countries of North Africa in the foreseeable future is just as inconceivable to me as it is to Mr Gahler. But no one has mentioned this possibility either.
My final point is this: several speakers complained of a lack of conceptual clarity and consistency. I am rather surprised by this. I think that the concept is actually quite clear. We want to have a policy that is designed for all those countries that will be our next-door neighbours after enlargement, whether through shared land or sea borders. As Romano Prodi rightly said, these countries stretch from Russia to Morocco. Obviously it would be an easy matter to draft an overall strategy for all European countries and all neighbouring countries outside Europe, who are not Members of the European Union, by quite simply combining the strategies and policies that are already in place – in fact I could do this over the coming weekend if you wished. But it would do nothing to change the fact that we would have to apply different instruments in the western Balkans and Turkey, for example, from the ones that we need to apply in say Libya or Syria, because our objectives in respect of the western Balkans and Turkey are quite different. Mr Brok’s attempt is honourable, and I will not hold it against him either – I know exactly what he wanted. Mr Brok will certainly agree with me when I say that writing an alternative to accession for Turkey in a formal Council or Commission document at this stage would amount to announcing the end of the common strategic approach. You can certainly demand this, Mr Brok, but the Commission is unable to comply.
The debate is closed.
The vote will be tomorrow at noon.
Certainly, words like ‘new impetus’ declare the ambition of having closer relations. There is talk of a ‘Common Space’, but with no common construction. We are, indeed, a long way from such a space, listening to Mr Prodi talk about political and progressive integration into the economic and social structures of the European Union. The question may be asked as to whether the word ‘neighbourhood’ has not replaced that of ‘partnership’. The EU’s objective is the integration, pure and simple, of these countries into the sizeable European market, but without any financial compensation in terms of the aid from which the candidate countries for accession benefited, even if the conditions were drastic and unjust.
Another aspect is that the Commission’s entire communication is characterised by a very security-minded approach to relations. This is far from the hope of an EU open to the world. Freedom of movement for goods and capital, but not for people, is not only inhumane but also totally illusory and cynical.
If the EU wishes to respond to the expectations that continue to be placed upon it by many peoples and to establish a notion of the world radically different from that of the United States, there is every reason for forging new links with our neighbours, particularly our Mediterranean ones.
The next item is the Council and Commission statements on the Northern dimension.
. – Mr President, ladies and gentlemen, the first Action Plan for the Northern Dimension in the external and cross-border policies of the European Union for 2000–2003, adopted by the Feira European Council on 19 and 20 June 2000, will expire by the end of this year. Therefore, in order to pursue the Northern Dimension policies beyond 2003, intensive preparatory work was launched a year ago.
In particular, I recall that the guidelines for a new Action Plan were set out at the Ministerial Conference on the Northern Dimension and the Arctic Window in Greenland in August 2002, and the subsequent Foreign Ministers’ Conference in Luxembourg in October of that year. In line with these guidelines, the Commission established contacts with all the relevant actors, including regional organisations and associations and representatives of the private sector, with a view to preparing a working document on the new Action Plan.
On 11 June this year, the Commission submitted to the Council the working document ‘The Second Northern Dimension Action Plan, 2004-2006’, which incorporated a number of suggestions presented by the relevant actors and took into account experience gained with the first action plan as well as the new demands for the coming years. This document was then examined by the Council on 29 September 2003 and later endorsed by the European Council at its meeting on 16 and 17 October 2003 in Brussels. On that occasion, it was underlined by the Heads of State or Government that the Northern Dimension will assume increasing importance in the context of the Union’s enlargement and will have an important contribution to make in carrying forward the Union's new neighbourhood policy throughout the region.
The Action Plan for 2004–2006 lays down the guidelines for the next three years. In this respect, it guarantees the continuation of the Northern Dimension of the Union’s policies, defined in the document as a ‘horizontal concept that applies within the existing financial and institutional framework in the relevant region’.
The Northern Dimension is particularly important for certain priority sectors in which potential added value is greatest, such as the economy, business, infrastructure, human resources, education, culture, scientific research, health, the environment, nuclear safety, natural resources, cross-border cooperation and regional development, as well as justice and home affairs.
The common framework for the promotion of political dialogue and practical cooperation that the Northern Dimension provides will cover a broad, diverse geographical area around the Baltic Sea and the North Atlantic. Special consideration will be given to regions with specific needs, such as Kaliningrad and the Arctic region. In the context of the Northern Dimension, increased interaction at all levels between Russia and the EU will therefore be essential.
The Commission will keep its overall leading role but all relevant actors, whether at national, regional or local levels, from the business community or from civil society generally, will be called upon to play an active part. Specific activities in the five broad priority sectors just mentioned - the economy and infrastructure; education, culture, research and health; the environment, nuclear safety and natural resources; cross-border cooperation and regional development; justice and home affairs – need to be carried forward in a cooperative spirit based on inclusive participation for all, subsidiarity and complementarity, with an effective division of labour and overall coordination and monitoring.
. – Mr President, ladies and gentlemen, the Northern Dimension of the European Union’s external relations and cross-border activities is an important policy area for the Commission and it will become even more so with the forthcoming enlargement. The Commission continues to work actively on the Northern Dimension. In parallel to implementing the measures in the First Northern Dimension Action Plan, the Commission has played a decisive role in drafting the Second Action Plan for the region. This Second Action Plan covers the period 2004-2006.
As a follow-up to the preparatory work done by the Danish Presidency last year, the Commission carried out an open and integrated consultation process in the first half of 2003, involving the most important partners. This proved to be a very useful exercise. The Commission also took account of the European Parliament’s resolution of 16 January 2003. In June 2003, the Commission transmitted its proposals for the Second Action Plan to the Council. After discussing these, the Council adopted the final version of the document, which was approved by the European Council at its meeting in Brussels of 16 and 17 October 2003.
The main objective of the Second Action Plan is, in the interests of both sides, to provide an instrument for regional cooperation with our neighbours, the Russian Federation. In addition, the intention is for the Northern Dimension to address the opportunities and challenges that might arise from the forthcoming enlargement. In other words, it is intended to contribute to promoting stability and prosperity in this region, both inside and outside the borders of the European Union.
The Northern Dimension policy will also contribute directly to achieving the aims that we have just discussed in our debate on a wider Europe and the new neighbourhood. Finally, the new Action Plan will make a contribution to the sustainable development of the Arctic region and the indigenous peoples who live there.
In addition, the Commission has been working hard on the continued implementation of the First Action Plan. It should of course be concluded by the end of this year. In this context, several of the results that have been achieved most recently are worthy of mention, for example: the implementation of the first projects in the Northern Dimension Environmental Partnership, the signature of the Multilateral Nuclear Environment Programme in the Russian Federation and the extension of cross-border cooperation as part of the drafting of the first neighbourhood programmes following the Commission communication of July 2003.
Neither should we forget the large number of projects and specific initiatives implemented by the Commission that have already been completed or are still underway as part of Community programmes, which also contribute to making the Northern Dimension a reality. The 2003 Annual Progress Report on the implementation of the Northern Dimension Action Plan will provide a complete overview of all of the sectors in the First Action Plan. The Commission will be publishing this report in the coming weeks.
Finally, we should also remember the significant contribution made by other players, for example the Member States, regional organisations and regional and local authorities. Only with the active support of all of the stakeholders in the region can the Northern Dimension be a complete success. This is an aspect that we have particularly highlighted in the Second Action Plan. The Commission will obviously continue to keep Parliament informed about the implementation of the initiative, and we hope that Parliament will play an active part in the monitoring and review initiatives that will take place in the near future.
– Mr President, President-in-Office of the Council, Commissioner Verheugen, one can, if need be, always relate good and bad news on the topic of the Northern Dimension. The good news is that the Council and the Commission say the Northern Dimension is alive and well. The bad news is that nothing much is happening within its framework, except that Parliament, the Council and the Commission are vying with one another to try and extend and at the same time dilute the concept, so that soon it will surely cover the whole of the northern hemisphere.
In the region of the Baltic basin and northwestern Russia, however, there are things happening all the time in which the European Union should also be economically involved. The issue of maritime security, or non-security, is one of them. The Union is enlarging and in four months the border between Russia and the Union will have doubled in length. The agreement over Kaliningrad is in danger of becoming a major quarrel as no one seems to be telling Lithuania what is happening or if anything is happening at all. It was amusing to read in the minutes of the EU-Russia Summit about a fast-track feasibility study being made by the end of 2003. That is now six weeks away and the Lithuanians, at least according to what their former president said yesterday, know nothing about it. The northern gas pipeline is probably going to start being built within two or three years which is to go from the Arctic Ocean, past Finland and via the Baltic to Central Europe. Its route from the Arctic to the Baltic lacks infrastructure and it will also presumably pass through primal forest that needs protecting. The Russians will not manage alone in this.
A big fuss is made from time to time in the Union about the risks associated with nuclear waste and nuclear power stations in northwestern Russia. Within the framework of the TACIS programme, however, there is a substantial amount of unused resources set aside for nuclear safety projects – some EUR 180 million. Why, then, are these not used for cleaning up nuclear waste in the sea at Litsa Guba and Murmansk, by which I mean decommissioned nuclear submarine reactors and nuclear waste on the shoreline, or ensuring that the power stations at Sosnovibor and Kandalaksha are safe to use? The Northern Dimension Environmental Partnership, which is coordinated by the European Bank for Reconstruction and Development, is an excellent tool. It should also be used elsewhere than in just one project. The St Petersburg Southwestern Wastewater Treatment Plant is just the tip of the iceberg with regard to what is needed.
Ladies and gentlemen, the fact that the Northern dimension still remains on virtually only a verbal level is by no means the fault of the Community. I point the finger at Finland’s present and former governments, for example, for which cooperation in the neighbouring regions does not seem to have been or be worth the bother of initiating any powerful lobbying to spur the European Union into action.
– Mr President, I would, on behalf of the Group of the Party of European Socialists like to thank the Commission and the Council for the EU’s Northern Dimension having become an ongoing and consistent part of European Union policy. Its continuity is demonstrated by the fact that we are discussing the Second Action Plan.
The Northern Dimension, however, as was said earlier on, has been criticised as being shapeless and accused of lacking in anything concrete. This forthcoming programme for the period 2002 – 2006 will hopefully eliminate these problems. The programme promises to put in place a coherent operational framework for all Northern Dimension policy by creating strategic objectives and priorities. The Northern Dimension will not acquire sufficient credibility until it helps to improve the life of people in the EU’s northern regions and those areas bordering on them. This means developing the economy by exploiting the potential offered by trade and the sustainable use of natural resources.
In northern regions environmental questions are also vitally important. After enlargement the Baltic will become an internal sea of the EU, and its protection will require swift action not only in the European Union but also in Russia. It is good news that the Russian Prime Minister on his visit to Finland this week gave his support to European Union efforts to discontinue the use in the Baltic Sea of single-hulled oil tankers. Environmental cooperation must be continued in order to improve nuclear safety, and wildlife in the Arctic also calls for special attention.
Plans and agreements made in the area of health and social protection must also be turned into projects of concrete cooperation. The New Neighbours initiative, which was being discussed here just a short while ago, will give strength to the EU’s Northern Dimension. Added value will be afforded in particular by the new financial instrument proposed in it which, for example, will reduce bureaucracy in border cooperation. The Northern Dimension nevertheless also needs sufficient new financial resources for it to be implemented.
– Mr President, enlargement of the European Union will strengthen the Northern Dimension. When the Baltic countries and Poland, which have been major partners in EU external relations, join the Union they will give the Northern Dimension strength both in the EU’s internal development work and its external relations. The enlarging EU is reorganising external relations with its eastern and southern neighbours by creating the Wider Europe and new Neighbourhood Policy. The Northern Dimension’s future crucially depends on how well we can link it with this wider scenario.
Within the framework of the Wider Europe Policy, the EU will still enlarge and develop its relations with its European neighbours. Added to that are the Northern Dimension and the Southern Dimension aspects of EU policy, which also extend outside Europe. It is natural that the New Neighbourhood Policy and the new neighbourhood cooperation finance scheme should also be implemented in northern regions. It is precisely in the north that the new finance scheme could be applied as a pilot project before it is adopted generally, as is proposed in Mrs Napoletano’s report.
– Mr President, Commissioner, President-in-Office of the Council, the EU’s Northern Dimension is not the Union’s internal market policy but a neighbouring regions and foreign policy. The question is above all about cooperation with those areas of Russia which are close to the EU’s borders.
As far as our group is concerned, we wish to focus attention on the word ‘cooperation.’ There is a need to foster cooperation among people as well as just companies. Besides money we also have to export social welfare and democracy to the northern neighbouring regions. Our group supports projects to prevent the sexual exploitation of women and children and to combat the disease and social problems that poverty brings with it. Poverty causes sickness.
We are not pleased with the way the Commission has handled the issue of the EU’s Northern Dimension. It has to be more than just a policy on Russia. The Commission has been unable to create any substance to the projects recorded in the programmes. The same unfortunately has to be said for the countries to hold the presidency this year. Neither Greece nor Italy mentioned the Northern dimension in their list of priorities. They have pulled homewards in the direction of the Mediterranean, even though the country to hold the presidency has an obligation to create projects throughout the Union as a whole. Prime Minister Berlusconi has been interested more in Russia’s warmongering dimension rather than peace, ordinary cooperation with people and their social well-being.
There is a danger that the special features of the EU’s Northern Dimension will be trampled underfoot by the new Wider Europe – Neighbourhood Policy. Nature dictates different preconditions for life in the north from those further south and those regions need their own distinctive policy. The draft resolution jointly proposed by the political groups is comprehensive and only needs implementing, which is the Commission’s responsibility.
– Mr President, with ‘big’ issues like Italy’s domestic policy dominating the EU debate, other points of the compass can get pushed into a corner. It is for such reasons that the Northern Dimension is still awaiting its big breakthrough. Its importance is revealed, however, when we look for example at the risks associated with nuclear power in our neighbouring country, Russia, or its recent internal policy. The stability of Wider Europe depends, furthermore, very much on whether we can achieve effective regional and cross-border cooperation.
As has been said here, when the EU enlarges, the Baltic Sea will grow in importance and hopefully at the same time so will opportunities for more solid cooperation in order to enhance its ecological and political future. I would just like to remind everyone here of the perils associated with Russian oil consignments, which are very much on the increase.
This action plan is a useful survey of the key regional challenges but it is completely lacking in any strategic view of the areas of focus that should be promoted, in particular concrete and measurable short- and mid-term objectives, or how cooperation with the various intergovernmental, NGO and other existing forums should be exploited to achieve them.
Finally I would like to raise the separate matter of the status of the EU’s only aboriginal people, the Sami. They should have considerably more political influence than they do. The original means of livelihood and way of life of the Sami should be protected, which also means resolving local issues of land ownership and use in a manner that is satisfactory, as hard as that might be or painful to do. Will is the crucial element here too, however.
Mr President, I hesitate to intrude on what is almost an all-Finnish debate, but I would like to welcome this second action plan and draw attention to two points. I was privileged to attend on behalf of Parliament all three ministerial meetings that helped prepare this action plan, and there are two points which seem to have been overlooked.
The Northern Dimension has to do with EU-Russia relations, but it also has to do with something much wider than that across the whole of the high north and the Arctic. We held one of the ministerial meetings in Ilulissat, Greenland, and I thought the window on the Arctic had been highlighted, but it seems instead to have been slammed shut.
The Arctic environment and its people concern us all. They are part of a global challenge which we have to answer and which we ignore at our absolute peril. We had the chance in the EU to show leadership in this by working with and through the Arctic Council and also, more importantly, by forging a partnership with the US in this area of the globe where we could work together.
The second point that is missing is that of parliamentary and representative involvement at all levels. The first ministerial meeting foresaw the creation of a Northern Dimension forum. I was at a Nordic Council parliamentarians meeting yesterday in Warsaw, where the same point was made. We need parliamentary involvement at all levels to champion, advocate, scrutinise and move this policy forward so that it does not remain a phantom policy but becomes a reality.
. – Mr President, I should first like to turn to Mr Suominen. You are of course quite right that the Baltic basin is one of the most dynamic regions in Europe, if not the most dynamic of all, economically speaking. But it is also a fact that after 1 May 2004 all of the countries bordering the Baltic Sea will be Members of the European Union apart from Russia. There will only be one single Baltic Sea country that is not in the European Union and that will be the Russian Federation. All of the others will be in. All matters relating to Baltic policy will in the future be EU-Russia policy. There is no escaping this. I think that in this respect the initiatives that we have developed vis-à-vis the Russian Federation significantly strengthen the Northern Dimension.
Then you mentioned Kaliningrad. I admit that I am more than surprised by what you said here! The issue of access to and from Kaliningrad was not negotiated by the EU and Russia, but first by the EU and Lithuania and then with Russia. Each individual step was agreed with Lithuania. The study on the possibility of a fast train link is something that we arranged with Lithuania, and the Commission negotiated the conditions for such a study in great detail with the Lithuanian Government. I personally informed the Lithuanian President about the results of this work. The Lithuanian President cannot have told you that he was not aware of it! That is quite impossible. I would ask you to check your information once more, because I am very keen to avoid the impression being given here that we are doing anything that affects Lithuania’s sovereignty in direct relation to Russia. We are not negotiating anything with Russia that affects the sovereignty of Lithuania, our future Member State. I can offer you full reassurance here. There is no one who is more attentive to this than I am and I found the comments that you made on this quite astounding, to put it mildly.
As far as the Arctic region is concerned, which was addressed at the end, I should like to point out that the Second Action Plan, which I have reported on to you, makes specific provision for a major new initiative and activity on the Arctic Window; this will be one of the two major activities in this plan. This is decided; it is down in black and white. I do not quite understand therefore how you can say that the window has been slammed shut again, because the opposite is the case. The window is in fact wide open and I can promise you that the Commission will do its utmost to ensure that all of the opportunities offered by this initiative are fully exploited.
I have received five motions for resolutions(1) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be on Thursday.
The next item is Question Time (B5-0414/2003).
The following questions are addressed to the Council.
The Italian Presidency of the EU is putting forward a proposal for a Council decision, on the basis of Article 2.2 of the Schengen Agreement, under which a Member State organising a Summit Conference or event of similar importance will be able to re-establish temporarily its internal borders. At the same time, Member States are required to provide all information which may assist in tracking down individuals who are known to have created disorder or similar situations and to pass on the names of those individuals with their records of public order offences during demonstrations in the past.
Can the Council confirm the existence of the above proposal? If so, does this not completely abolish the civil liberties which are enshrined in the Union's Charter of Fundamental Rights?
. Article 2(2) of the Schengen Convention states that where public policy or national security so require, a Contracting Party may, after consulting other Contracting Parties, decide that for a limited period national border checks appropriate to the situation will be carried out at internal borders. If public policy or national security require immediate action, the Contracting Party concerned shall take the necessary measures and shall inform the other Contracting Parties thereof at the earliest opportunity
For the application of these provisions, the Schengen Executive Committee of 20 December 1995 adopted the decision on the procedure for applying Article 2(2) of the Schengen Convention. In line with the aforementioned texts, that is to say OJ L 239, 22.9.2000, p.133, the Joint Action of 26 May 1997 with regard to cooperation on law and order and security (OJ L 147, 5.6.1997, p.1) and the Council Conclusions of 13 July 1997 on security at European Council meetings and other comparable events (document 10916/01 JAAI 82), the Italian Presidency promoted a draft Council resolution on security at European Council meetings and other comparable events.
The draft resolution does not abolish the civil liberties laid down in the Charter of Fundamental Rights of the European Union of 7 December 2000 (OJ C 364, 18.12.2000, p.1); in particular, it contains specific provisions regarding protection of personal data for exchange.
I thank the Minister for his reply, which troubles me of course. I would like to ask him the following supplementary question: what is the fate of this draft resolution; in other words, has it been accepted in principle by the other 14 and which are the basic provisions contained in this proposal for a resolution?
.  I am not in a position to reply in detail regarding these further points. I will therefore, if necessary, send a written answer to Mr Alavanos concerning his further requests.
Can the Council say which Member States amended their national law by 6 September 2003, the deadline laid down in Article 42 of Decision 2002/187/JHA?(1) What are the terms of these laws and the main differences between them?
What national rules have defined the status and the powers of national members of Eurojust since the entry into force of the decision? What are the terms of these rules and the main differences between them?
The Council has not received any information from the Member States regarding the implementation of Decision 2002/187/JHA setting up Eurojust. The Council would like to draw the honourable Member’s attention to the fact that the decision does not require Member States to communicate such information to the Council. It is, nevertheless, aware of the fact that the Commission is drawing up a report on the implementation of Decision 2002/187/JHA; it has been informed that the Commission intends to present this report to the Council by the end of the year. Since there is a lack of information on the rules for national transposition, the Council cannot provide the honourable Member with details of the national rules defining the status and the powers of the nations that are members of Eurojust during the period from the entry into force of the decision to date. The Italian Council Presidency did, however, organise a meeting on the issue, which took place in Rome on 13 and 14 November 2003.
– As far as we are aware, only eight Member States have replied to date, whereas the planned deadline for replies was 6 September. The issue is extremely tricky because, in the meantime, Eurojust is operational and personal data, some of which is very sensitive, is being exchanged. I believe that the problem, regarding Eurojust, is that the cart has been put before the horse, that is to say that this bureaucratic structure to aid cooperation has been created without rules and guarantees and without making sure that these rules could be complied with by the deadlines laid down. It is enough to mention the Möllemann case – in which Eurojust was involved, with data exchange – of a German Liberal representative who committed suicide precisely whilst a police and judicial operation was under way involving several Member States. The question remains: what rules did the German delegate apply in exchanging information in the Möllemann case, since Eurojust maintains that German rules were applied, whilst the Germans claim that Eurojust rules were applied? As you can see, Mr Antonione, there is a problem that urgently needs resolving. The 6 September deadline was not respected: urgent measures are called for.
Two years ago, harsh sentences were handed down in the US to five Cubans who had infiltrated exiles' organisations in Miami linked to terrorist acts perpetrated in Cuba, in which a number of people, some of them European, had died. The trial was marked by the most scandalous irregularities, as denounced by such organisations as Amnesty International. The conditions of detention of the prisoners and the difficulties placed in the way of their contacting their families are in clear breach of both American and international law.
Given the Council's well-known concern over the human rights of the Cuban people, can it state whether it is aware of this case? Will it call on the US authorities to show an attitude at least comparable to that which is being demanded of the Cuban Government as regards human rights and international law, with reference to the relevant legislation, judicial procedures and the treatment of prisoners?
As has already been stated, in October in response to oral questions H-0544/03 and H-0549/03 on the same issue, the Council is aware of the trial and detention of five Cuban citizens residing in Florida since 2001 and the concerns that have also been voiced by human rights NGOs, not least, as regards the conditions of detention. The Council has not discussed the conditions of the trial. As regards the general attitude of the Council and the Commission regarding Cuba, I refer the honourable Member to our debate in this House at the beginning of September.
Mr President-in-Office of the Council, my question does not relate either to the trial of the Cuban prisoners or to their current detention. My question essentially relates to respect for the rights of families, who are being prevented from seeing these prisoners, despite the fact that these rights are enshrined in international law and in the law of the United States. It relates specifically to two women, who for more than four years have not been authorised to visit their husbands, and to a very painful situation which is once again being reported on in the media: today one of the wives has once again been refused a visa to enter the United States in order to see her husband.
What I want to know is whether the Council considers this to be an issue worthy of its attention or not.
I must apologise to the honourable Member because, clearly, my reply was not appropriate, so to speak, given the requests. I will commit to carrying out further checks and to replying – as far as I am in a position to do so – in writing to the honourable Member.
Mr President-in-Office of the Council, I must insist on this issue, since in October the President-in-Office of the Council promised us that he would reply in writing to all the questions we presented, and this has not happened. So far we have not received any reply.
I would like – also with regard to this issue – to table a supplementary question, since when there has been a situation of insufficient respect for rights, you have quite rightly acted as the Council in relation to Cuba, but nevertheless, in relation to this other very serious violation of the rights of families, the Council has taken no action.
My supplementary question is this: have you put this specific issue which we raised a month ago on the families of the five Cuban prisoners who are in Miami to the Council?
I believe that Mr Frattini represented the Council last month, but I would ask Mr Antonione to take very good note of these questions and to bear in mind the commitment he has given.
What are the Council and the Member States doing in the context of the transatlantic dialogue to persuade the United States to promote human rights by avoiding undermining the International Criminal Court and by granting a fair trial or release to Guantanamo Bay detainees?
As regards the International Criminal Court, the Council would point out the importance that the Union attaches to preserving the integrity of the Rome Statute. We must leave no stone unturned in our endeavours to promote universal signature of the Rome Statute and its full enforcement though national legislation. The Member States should become party to the agreement on the privileges and immunity of the Court and ensure that national implementing legislation is enforced. They should also refrain from making statements expressing reservations that are permitted under Article 120 of the Rome Statute. To this end, the Union has promoted a whole raft of initiatives – political dialogue and other initiatives – to persuade third countries, including the United States, to sign the Rome Statute. The Union believes that universal signing-up to the Rome Statute is essential for the International Criminal Court to be fully effective and, to this end, considers that initiatives should be encouraged, which increase acceptance of the Statute, provided that they are consistent with the letter and spirit of the document.
The Council would like to mention that it has, on every possible occasion – common positions of the Union, guidelines and various initiatives undertaken by third countries – clearly and consistently stressed its position as regards bilateral agreements on non-surrender negotiated or concluded with the United States. The Member States to whom the USA has proposed agreements of this kind immediately asked for a common approach from the Union on these proposals within the framework of the Council. Since the beginning of the process, the Council has identified a clear political objective for this common approach. The basis for any solution that takes into account the concerns of the United States must preserve the integrity of the Rome Statute and must not jeopardise the functioning of the International Criminal Court. I would refer you, in particular, to the Union guidelines annexed to the Council conclusions of 30 September 2002, in which the Council confirmed that, according to the current wording, signing bilateral agreements with the United States would be incompatible with the obligations that the Statute of the International Criminal Court imposes on States Parties, as it could also be incompatible with other international agreements to which the said countries are also States Parties. Furthermore, the solution adopted should provide for an appropriate system, which would mean that anyone who has committed a crime falling within the remit of the Court could not go unpunished. This system should ensure that national judges conduct appropriate investigations into persons brought before the International Criminal Court and, where there is sufficient proof, set the appropriate legal proceedings in motion.
In any case, the solution adopted as regards the citizenship of those people who are not to be surrendered should only affect people who do not have citizenship of a State Party to the International Criminal Court. As regards the scope, this should only cover people that are in the territory of the State to which the application has been made because they have been sent there by another State, and being surrendered cannot be interpreted in such a way as to include transit.
As was confirmed by the Council in the common position of June 2003, the Member States are continuing, where appropriate, to draw the attention of third countries to the Council Conclusions of 30 September 2002 on the International Criminal Court and on the Union principles annexed to it, regarding proposals for agreements and conventions relating to the conditions for surrendering persons to the Court. It states that the 10 accession countries supported the Union’s common position of June 2003, to which the associate countries, such as Romania, Bulgaria, Turkey, and the EFTA countries, also conformed.
As regards Guantanamo Bay, as the European Parliament knows from the replies given by the Council to a series of written questions on this issue, the Council has not formally discussed this subject with the United States. I must say, moreover, as an aside, that, just yesterday, in the meeting held between the General Affairs and External Relations Council and the US Secretary of State, Mr Colin Powell we were able to raise this issue as well and to discuss it directly with him. I will, of course, delay going into greater detail on this aspect because it was raised only yesterday. In this regard, it must be assumed that the protection of the rights and interests of the citizens of Member States outside the Union is, according to the Vienna Convention on consulate relations, the sole competence of the individual Member State concerned. The Member States whose citizens are detained in Guantanamo Bay, are, therefore, adopting measures, which they deem necessary to ensure that their citizens’ rights are respected in the context of the relevant bilateral agreements with the United States. The Council is not in a position to provide details on the nature of these measures and any requests for information should be addressed to the Member States concerned.
As regards the question on the United States’ request for passengers’ personal data, the Council is taking the grave concerns voiced by Parliament, most recently in the resolution adopted on 9 October 2003, very seriously. The Council has fully supported the Commission in its sustained efforts to achieve a definitive solution which complies with the clear provisions of the law by the end of the year.
I would like to thank the Council for its answer and I now have a supplementary question.
In the light of the deplorable attempts by the US to undermine the International Criminal Court and the rights of the Guantanamo detainees to a fair trial, will the Council raise these matters with the US administration at every opportunity and place them on the agenda for the next US-EU summit?
. I am not currently in a position to make such a commitment because, as you know Mr Andreasen, it clearly depends on the other Member States of the Council as well. I can tell you that on this matter there has already been, as I had occasion to mention just now, an exchange of opinions during yesterday’s lunch and during the Troikameeting I therefore believe that such an issue could also be resumed in light of the commitments made publicly by Colin Powell when replying in a press conference to a journalist, to the effect that, on his return to the US, he would look into the issue further and attempt to remedy any difficult situations. I hope that there will be a positive development and that it will no longer be necessary to address this issue.
As they deal with the same subject, questions 5 and 6 will be taken together:
What new, effective steps does the Council intend to take to establish full international recognition for a Palestinian State, cohabiting with the State of Israel, in view of the crisis affecting the ‘road map’ put forward by the ‘quartet’, while the destructive and humiliating occupation of Palestine by the Israeli army continues, and with it the inability of a subjugated and weakened Palestinian Authority to exercise its full authority over groups which support violent action against the occupation?
On 16 October 2003, a number of Israeli and Palestinian representatives meeting in Jordan agreed in principle on a peace plan to resolve the dispute between Israel and Palestine, injecting new life into the peace process. The draft, which sets out a number of solutions to basic issues arising between the two countries, is due to be signed in Geneva at the beginning of November 2003 under the aegis of the Swiss Government. The draft has met with the approval of many European countries.
Has the Council adopted a stance regarding the proposed peace plan?
Does it believe that the draft will provide fresh impetus and be a suitable accompaniment to the ‘Road Map’ for peace in the Middle East, as recently indicated by Dominique de Villepin, French Foreign Minister?
Will the EU be represented at negotiations in Geneva for adoption of the peace plan and what view does the Council take of the dismissive attitude already adopted by the Israeli Prime Minister, Ariel Sharon?
On 16 and 17 October 2003, the European Council examined the state of the peace process in the Middle East, discussing possible ways forward. It was stressed that the European Union expresses its firm commitment to the clear objective of two States – Israel and a viable, and democratic Palestinian State – living side by side in peace and security in the framework of comprehensive peace in the Middle East, as laid out in the road map. Furthermore, the European Union reiterated its determination to contribute to all aspects of the implementation of the road map and stressed the importance and urgency of setting up a credible and effective third-party monitoring mechanism. The European Council said that it is deeply concerned by the situation in the region and noted that, despite support given by the international community to the quest for a just and lasting solution, insufficient effort has been made by the concerned parties to seize the opportunity for peace set down in the road map, underscored by the recent Quartet Ministerial Statement issued on 26 September 2003.
On the contrary, rising violence is bringing increasing suffering and death for both the Israeli and the Palestinian peoples and putting at risk security in the region and beyond. The European Council therefore called on both parties, Israel and the Palestinian Authority, to live up to the commitments they undertook at the Aqaba summit on 4 June 2003. The European Council urged all sides in the region to immediately implement policies conducive to dialogue and negotiations. The EU relationship with those who take steps to the contrary will be inevitably affected by such behaviour.
The Union will take every opportunity to make these positions accepted by both sides. The EU-Israel Association Council, which took place on 17 and 18 November 2003, gave the Union a good opportunity to give a clear political message to the Israeli Government. In particular, the Union stressed its concern at the route of the so-called security fence and the continued expansion of settlements, and reiterated the need for Israel, in the fight against terrorism, to avoid civilian casualties and destruction so as not to exacerbate the plight of the Palestinian people. Furthermore, the Council stressed the importance of the Union playing an active role in the peace process.
As regards the specific question from Mrs Kratsa-Tsagaropoulou, the Council believes that the Geneva Agreement is a positive contribution to the debate on resolving the crisis in the Middle East, in accordance with the Union’s position in this regard, expressed most recently by the European Council of 16 and 17 October 2003. The European Council welcomed initiatives from civil society on both sides and said that it is ready to further assist in the effort to promote , confidence-building and the search for a lasting peace. The steps for reaching a definitive, comprehensive solution to the Israeli-Palestine conflict are set out on the Quartet’s road map.
Mr President-in-Office of the Council, you have acknowledged that the Roadmap is in serious crisis. Everybody seems to acknowledge this. And this is helping the radicals on both sides to achieve their objective, which is that the Roadmap be broken, and we want the Council now to establish something which you have mentioned: the specific repercussions which have to be applied to those who do not comply with the Roadmap. We would like you to explain to us what these repercussions would be.
. I am not in a position to go into details on what measures might be adopted where there is non-compliance with what the European Union has called for; I can only say that the policy and the will are there. Clearly, decisions as to the specific, practical stance to be taken must be taken when the time comes, not least as regards any choices made subsequently by the countries that have not complied with our requests.
I thank the President-in-Office for his reply. Of course, I noticed the repetition of the objectives and commitments we have heard numerous times, together with an impression of the tragic situation in the area.
I would like to ask more specifically: does the Council believe the observations in Israel during the meeting of the Association Council to be sufficient? Does the European Union see that there is at the moment any margin for its greater involvement within the framework of the road map or in supporting the Geneva initiative? I should like to hear something more specific, which is also why I tabled the question.
.  I am sorry to disappoint the honourable Member but my reply is basically what I am currently in a position to say. I cannot make any other commitments other than what I stated in my reply to your question.
Article 9(1b) of Council Regulation (EC) 2369/2002 of 20 December 2002(2) amending Regulation (EC) 2792/1999(3) laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector states that public aid may be granted for the modernisation of fishing vessels only where such vessels do not exceed 400 GT. In addition, Article 1(3) of the same regulation states that the measures adopted 'shall not increase fishing effort'.
Certain fishing fleets, in view of their particular characteristics and those of the surrounding zones (ocean-going vessels, freezer tuna vessels, etc.), cannot possibly operate in an even minimally profitable fashion using vessels under 400 GT.
Nonetheless, the fisheries sectors concerned have expressed genuine interest in the modernisation of their old vessels, without asking for any corresponding increase in capacity.
In view of the above, can the Council state whether, under Regulation (EC) 2369/2002, the possibility exists of granting public aid, up to the maximum corresponding to 400 GT vessels, for the modernisation of fishing vessels of larger size and tonnage, provided the remaining criteria under the regulation are met and the modernisation does not entail any increase in the fishing effort?
Thank you, Mr Ortuondo Larrea, for tabling this question. The Council would, first of all, like to stress that, in the discussions of December 2002, particular attention was given to structural measures for fleets that needed to be adapted to reflect the reform of the common fisheries policy. In this regard, the Council was fully aware of the need to ensure consistency between the restructuring policy for the sector and other aspects of the common fisheries policy, in particular the objective of achieving a stable, enduring balance between the capacity of the fleet and the fishing opportunities available in and outside Community waters. As a result, the decision adopted in December 2002 on aid seeks to concentrate Community financial support on a series of measures that the Council deemed to be a priority within the new framework.
As regards constructing new vessels, Regulation No 2369/2002 states that public aid in this sector will continue to be available up until the end of 2004, but, from now on, will be given for fishing vessels not exceeding 400 GT. Leaving aside the issue of whether certain fisheries activities carried out with fishing vessels not exceeding 400 GT are sufficiently profitable, it must be stressed that the Council regulation does not allow for construction aid, for the types of shipping vessels that you mentioned, Mr Ortuondo Larrea, equal to that laid down for shipping vessels under 400 GT. Nevertheless, as regards direct investment for safety at sea, working conditions and the quality of products, Regulation No 2369/2002 provides for aid for equipment and modernisation after 2004 without applying the 400 GT limit. Any similar measure to the one suggested by Mr Ortuondo Larrea would, however, require a proposal from the Commission.
Mr President-in-Office of the Council, thank you for your reply.
Certainly I am in favour of respecting the idea that a minimum stock of all possible species of fish should be maintained in order to guarantee their survival and continuity, and the fishermen themselves are the first to have an interest in this resource not being exhausted, since it represents their way of life. That is why I raised the question of whether, while respecting the fishing effort, while respecting the maximum catches laid down, it would be possible to also authorise financial aid for the renewal of fishing vessels which, as a result of their specific characteristics, cannot have less than 400 GT.
I am grateful for the information you have given me, but I do not know whether this covers the needs for the modernisation of the fleet for all types of fisheries. In this regard, I would like to stress that we cannot treat seafaring workers as second-class workers. The renewal of the fleet is something vital not only for the survival of companies, not only for the environment, but also for safety and the working conditions of workers.
Will the Council bring pressure to bear on the French authorities over the continued detention of political prisoners without trial? I refer in particular to the case of six Breton nationalist campaigners – four of whom have been imprisoned without trial for over three years and one, Alain Solé, for over five years.
Arrested in 1999 for alleged participation in bomb attacks, Alain Solé's health has deteriorated seriously as a result of his unlawful incarceration. He is now an insulin-dependent diabetic following the lack of adequate medical care in the months following his arrest. Each time his release has been ordered in accordance with French law, he has been linked to separate criminal charges and has remained in provisional detention.
The prisoners' detention is in clear violation of Article 5(3) of the European Convention on Human Rights. Will the Council commit to examining this issue in light of international standards governing the rights of those in provisional detention to trial within a reasonable time?
.  I must remind the honourable Member that the Council cannot adopt a position on the way individual criminal cases are dealt with by Member States.
I base my supplementary question on Article 5(3) of the European Convention on Human Rights, which states that: 'Everyone arrested or detained in accordance with the provisions of paragraph 1(c) of this Article shall be brought promptly before a judge or other officer authorised by law to exercise judicial power and shall be entitled to trial within a reasonable time or to release pending trial. Release may be conditioned by guarantees to appear for trial.'
Member States must adhere to directives laid down by the EU, and France is clearly contravening, rather than adhering to, directives that are laid down in law. Would the Council representative therefore pursue this matter in the Council and consider bringing France before the Court of Human Rights?
.  I must repeat what I have already said: the Council cannot adopt a position on the way individual criminal cases are dealt with in Member States. This is the case on this occasion too, always assuming that the situation is as Mr Eurig Wyn claims, which is not certain. The position cannot change.
I believe the Council is wrong here. The Nice Treaty laid down provisions that followed on from the time the Council took action against Austria for breaching fundamental rights.
France is clearly breaching national fundamental rights here. There is now provision in the Nice Treaty for action to be taken against France. I believe that there is an obligation on the Council and the European Union as a whole to ensure that France respects fundamental rights. Clearly that is not being done in this case.
I will make a note of the comments made by the author of this supplementary question. Frankly, I believe that the position that I have expressed is correct, but given the further request, I will undertake to check if the situation should be other than what seems correct to me. If necessary, I will make a further investigation but, as I understand the situation at present, I can only confirm what I have already said.
Mr President-in-Office of the Council, in view of your reply, rather than asking the question I had planned to ask, I am simply going to make a suggestion: read Articles 6 and 7 of the Treaty and then reply.
The ongoing conflict in Chechnya has produced two full-blown wars and taken more than 150 000 lives over the past decade. Yet despite consistent calls for international intervention from human rights organisations, Chechnya has been recently taken off the agenda of the international community and relegated to a Russian internal matter. Many have seen this as an attempt by the US to secure Russia’s cooperation in the war on terrorism and improve access to Russia’s energy resources as an alternative to Gulf oil. European leaders also appear to be more concerned with Russia’s stability and uninterrupted supply of natural gas and oil to the continent than with human rights violations.
What, if any, proposals does the Council have for raising and treating this matter within the EU?
The Council is very concerned about the situation in Chechnya, in particular as regards human rights, and it regularly stresses the need for a genuine reconciliation in its meetings with the Russian authorities. The Council has, on many occasions, stressed to the Russian authorities the important role of international organisations in promoting and implementing a process for a political solution in the region. Furthermore, it has called on the Russian authorities to independently investigate violations of human rights perpetrated by both sides and to bring those allegedly responsible for such acts to trial.
On 8 October 2003, the Presidency, on behalf of the European Union, issued a statement on the presidential elections in Chechnya. The Union expressed serious doubts about the fairness of the electoral process and grave concerns at the conditions in which the elections took place, but it also expressed the hope that these elections would lead to significant subsequent efforts to achieve a genuine reconciliation and peace. On a domestic level, the Union has discussed Chechnya in many meetings at all levels. In all recent political dialogue meetings with Russia, Chechnya was on the agenda: the meeting of political leaders of 12 September in Moscow, the EU-Russia Cooperation Committeeof 20 October, the Ministerial of 28 October in Moscow. The issue was also raised at the EU-Russia Summit of 6 November 2003 in Rome.
It is deplorable that the vested interests of America and the European Union have allowed this issue to be pushed off the international agenda and turned into an internal Russian issue, which it clearly is not.
During the Irish presidency, I would like to see the Council give support to the Irish, because in the national parliament the European Affairs Committee has actually appointed a rapporteur on Russia to look at the issue of Chechnya. During the Irish presidency there will be two meetings, the first in Dublin, during the visit by the Foreign Minister, the second the EU-Russia summit to be held in May. The Council needs to put strong pressure on the European Union.
We need the EU to push at Council level for unfettered international human rights monitoring of Chechnya. This issue has to be put back on the international agenda. It is completely unacceptable that over 150 000 people have died over the last decade and appalling human rights abuses are taking place. People are willing to turn a blind eye to what is going on in the interests of oil and resources.
I would remind the honourable Members that this is a Question Time and not a time for statements.
I would like to draw the Council's attention to a case where a child suffered serious injury after falling through a glass panel housing a fire hose reel in a hotel lobby.
A Council recommendation on fire safety in hotels quite rightly requires that such fire safety equipment is visible, well maintained and in working order. However, I would ask the Council to comment on whether in the interest of public safety such equipment should not also be made of safety glass where there is a risk of it shattering?
.  Of course, the Council shares the concerns expressed by the honourable Member as regards fire safety in hotels and the need to adopt effective measures in order to conform to Council Recommendation 86/666/EEC. The Council would like to draw attention to the Commission report of 27 June 2001 (COM(2001) 348), on application of the aforementioned recommendation, which examines the state of its implementation in Member States.
The Council believes that the recommendation and the Commission report constitute a sufficient basis for Member States to assess to what extent further specific provisions could be called for, including the treatment of fire safety equipment in order to further improve fire safety in hotels.
My question has been partially answered, President-in-Office, because you talked about the current recommendation. The problem, however, is that the recommendation does not include any provisions about the need for safety glass. It deals with the maintenance of the equipment, but in this incident a young child nearly had a very serious accident because he fell through the glass.
You are coming to the end of your presidency. Will you ask the Irish presidency and the Commission to look at the provisions of this recommendation to see if they cover all the things that they need to? For example, this should be toughened safety glass as it would be in the UK but apparently not in Spain. It is not covered by the recommendation at the moment, nor by health and safety directives. This safety glass issue is currently a grey area and therefore I would ask you to take the issue up with the Irish presidency and the Commission.
.  I will take good note of these comments, which I believe to be important contributions. I would ask the honourable Member, if possible, to present a brief memorandum on the issue in question, which could be more useful for the Commission than for the next Presidency – in so far as measures are adopted by the Commission, with the full cooperation of the Council – precisely so that we can deal proactively with some situations that have, perhaps, not yet been looked into because the potential for real tragedy has been overlooked in particular cases.
On the occasion of a meeting with the Spanish Prime Minister Jose Maria Aznar in Madrid on 19 October 2003, Turkish Minister of State Recep Tayyip Erdogan warned of ‘a splitting of the Mediterranean into a Christian and a Muslim club’. At the same meeting Erdogan, in his capacity as Prime Minister of the applicant country Turkey, also made the following statement: ‘We would not like the EU to become a Christian club’ (Frankfurter Allgemeine Zeitung of 20 October 2003).
One of the questions being considered at the ongoing Intergovernmental Conference is whether the preamble to the planned EU constitution should contain a reference to Europe’s Judeo-Christian roots. To what extent does the Council consider that a reference of this kind to a historical fact could in any way make future EU membership for Turkey more difficult? Given that the Bible constitutes Holy Scripture for Christians, Jews and Muslims alike, to what extent could the Council imagine supporting a formulation such as ‘Europe’s biblical heritage’ as a way of describing the core texts of Europe’s religious heritage, in order to include these three world religions in the preamble?
The Council does not have an opinion on the point raised by the honourable Member. This issue relates to the Intergovernmental Conference, in which the Council, as an institution, does not play any part.
Mr President, I suppose I must thank you for your answer, but I cannot say I am happy with it. If anyone has a role now, it is the Italian Presidency. Europe Minister Mr Buttiglioni is one of the members of the Italian Government most committed to having the Preamble to the Constitution specify the religious, cultural and historical heritage.
The Italian Presidency, which is represented in the Chamber, presses the issue of specifying the fact that Europe’s religious heritage has Judaeo-Christian roots. I would therefore expect them to be able to envisage wording that refers to Biblical roots or the Biblical heritage. In that way, scope would be given for Christians, Jews and Muslims all to feel affirmed by this Constitution. Non-believers too could feel that the Bible is a literary and cultural treasure for the whole of Europe. Is it not important for the Italian Presidency to find a solution that satisfies everyone?
– Mr President, I am well aware that an Intergovernmental Conference is currently underway, which, as we know, consists of the Council. One of the questions on the agenda concerns Christian values and the issue of what message should be given in the preamble about the values underlying the European constitution. It would certainly be helpful for us to know what the Italian Presidency’s position is on this matter.
I believe that I have already answered the previous question with sufficient clarity in saying that the Council, as such, does not adopt a position on issues relating to the Intergovernmental Conference. Once again, this has to be my answer.
What measures does the Council intend to take to support Bolivia's new constitutional government?
In its statement of 21 October, the Union, welcoming the appointment of Mr Mesa Gisbert as the new constitutional representative, stressed that it would continue to provide assistance and aid to Bolivia in order to strengthen democratic institutions, the rule of law and respect for human rights, and to establish a climate that is more favourable to social progress and economic development.
The Union has been and will continue to be a significant source of investment, trade and development aid for Bolivia. As one of the major beneficiaries of Community aid in South America, Bolivia has received more than EUR 500 million since 1976. Between 1996 and 2002, European Community undertakings reached a total of almost EUR 200 million, whilst payments reached EUR 183 million. These figures include financial, technical and economic cooperation, food security, humanitarian aid, cooperation with non-governmental organisations and in the field of human rights, and other horizontal budget lines.
The national strategy document sets the total provision of European Community financial, technical and economic cooperation at EUR 126 million for the period 2000 and 2006. At the recent meeting of the consultative group, which took place in Paris on 8 and 9 October, international donors made further commitments. Nevertheless, in the current phase, it has not been possible to give a precise picture of the general commitments and the various forms they have taken, such as loans, subsidies, debt cancellation and swaps.
On the other hand, the European Union, like other donors, also stressed the need to tackle the causes of the crisis at its roots. According to the Union, this calls for further provisions to ensure that the poorest and most marginal groups of society have access to services, including reinforcement of land rights and greater political participation of indigenous peoples. The European Union welcomes the commitment made by the Bolivian Government to combat corruption and intends to stress the importance of swiftly approving anti-corruption legislation and of more effective application of the current legislation. Furthermore, a healthy institutional structure is an essential condition for an efficient, transparent and fair provision of public services. The fact that reform of the public sector remained almost at a standstill last year has, however, raised some concerns. Reform of the public sector needs to be stepped up at national and local authority level.
The European Union and Bolivia have behind them a long history of close, fruitful cooperation. Now, the Union is ready to further enhance its support of the government and the people of Bolivia. To this end, it intends to give greater support than ever to the Bolivian Government, in order to enhance good governance and to reduce and prevent conflicts through strengthening democratic institutions. The competent authorities are currently looking into specific measures.
Mr President-in-Office of the Council, thank you for the full explanation you have given me on the aid to the Bolivian Government.
The President has referred to the European Union’s intention to focus its attention on the causes of the crisis. It appears that these causes relate above all to the liberalisation and modernisation requirements in a country which has very serious structural problems, as a result of the international situation.
Specifically, my supplementary question is whether, in view of the failure of Sánchez de Losada’s experiment in liberalisation, following the formulae of the International Monetary Fund, the World Bank and the European Union and all the international institutions currently governing world economics have considered the consequences of the failure of these policies which we are imposing on them and the need to reconsider a new type of policy with regard to countries such as Bolivia.
There has not yet been a critical assessment that has given us any reason to adopt alternative measures to those taken thus far. We believe that in-depth study of these issues – and thus tackling the roots of the problem – will allow us to understand better how to act with a policy guideline which has yielded good results in other situations and which we believe can be a useful instrument as regards the situation in Bolivia too. In the case in point, it is all too clear that these detailed questions will have to be looked at specifically.
I would request your attention, ladies and gentlemen. The President-in-Office of the Council tells us that he must leave at 7 p.m.
The agenda proposed by the Conference of Presidents and approved by plenary establishes that Question Time lasts until 7.30 p.m. I can tell you that the President-in-Office of the Council informed us that he could not be present beyond 7 p.m. and following deliberation by the Conference of Presidents it was decided to maintain the agenda.
I cannot offer you any solution. Today the Bureau is going to deal with the problems relating to Question Time. A series of proposals will be examined and we will try to ensure that these problems do not arise in the future.
– Mr President, I have been in this House for some time now and even before I was elected in 1994 I worked here. I remember, for example, the last Italian Presidency and the one before that, amongst others. On those occasions, the Council spent the night here and Question Time was held in the night sitting. I just wish to remind us of this. Out of consideration for the Council we subsequently moved Question Time to the afternoon, with the result that it has not worked since.
I really would like to make a plea for Question Time to be moved back to the night sitting, enabling the Council to spend the night here in Strasbourg in the future – there may still be the odd hotel room available. It is a beautiful city and I think that for the six months concerned it would not be too inconvenient for representatives of the Council Presidency to spend a night here from time to time.
Mr President-in-Office of the Council, I often take part in this Question Time and I find it shameful that recently this has become a routine excuse: the representative of the Council informs us in advance that they must leave the Chamber urgently. Since it has become routine, this sounds – it shames me to say it – a little like a kind of subterfuge by know-alls. I therefore support the proposed agenda of the Conference of Presidents, which sets the length of Question Time in accordance with our Rules of Procedure: an hour and a half.
I am going to put my supplementary question, since I have the right to do so, which relates to Question No 17, relating to an enormous tragedy. My supplementary question...
Mrs Izquierdo, the Council is not present.
Within the meaning of the Rules of Procedure I have the right to put it.
It relates to Question No 17 and says: Mr President-in-Office of the Council, following this tragedy, has the European Union acted in relation to Morocco in view of the fact that the Kingdom of Morocco has reacted positively through the measures it has adopted recently?
Yes, Mr President, I obviously support the opinion of the two previous speakers that it is indeed deplorable that the Council is treating Parliament – if you will forgive my putting it like this – in a rather offhand manner.
This situation is all the more regrettable because we all have obviously very important questions to put to the Council and because we are awaiting its reply.
I shall not repeat my question about the banning – improper, in my view – of a Basque newspaper, issued nine months ago by a judge, apparently under the influence of the Spanish Ministry of the Interior. For nine months, there has been no sense of urgency at all about discovering the reasons behind this obvious infringement of freedom of expression in connection with a newspaper – the only daily in the Basque language which, I would point out, is the most ancient language on our continent. Such a situation seems to me to have disastrous implications for freedoms. The concept of security is taking over our European Union, to the detriment of freedoms, and that is something I deplore. I should have liked the Council to have provided some explanations regarding this point. They would certainly have said to me in reply what they said to my fellow MEP, Mr Wynn, in which case I should have reminded them of what my colleague, Mrs McKenna, pointed out to them on the subject of the Treaty of Nice.
Mr Mayol, the Council will reply in writing, as it is obliged to do.
– Mr President, one reason why I would ask that we be given statistics on the Council’s attendance during the course of the last Presidencies is that I believe that the press would find it very interesting to see with what assiduity the Council attends the sittings of this House.
I am almost certain that we will deal with your request because it is positive and welcome that we should have statistical knowledge of the situation. I would remind you that in the Bureau of Parliament this evening from 7.30 p.m. we are going to hold a debate on Question Time and also the Conference of Presidents will have news.
As the time allotted to questions to the Council has elapsed, Questions Nos 13 to 32 will be replied to in writing (4).
That concludes Question Time to the Council.
(5)
The next item is the debate on the second report (A5-0370/2003) by Mr Queiró, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee and the Committee of the Regions European Defence Industrial and market issues Towards an EU Defence Equipment Policy (COM(2003) 113 2003/2096(INI)).
.  Mr President, ladies and gentlemen, given that the Union’s Ministers for Foreign Affairs and Defence launched the European Arms Agency at the beginning of this week with considerable media coverage, I am sorry to see how discreetly our Parliament is promoting this important debate, which has been incomprehensibly moved to the quiet of this cold Thursday night. This is a contrast in which, as a Member of the European Parliament, I take no pride.
Having said this, I wish, of course, to express my thanks to my colleagues from the other political groups for the spirit of cooperation and collaboration that I was shown from the outset in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This approach enabled us to adopt a balanced, coherent and, therefore, credible report. The only reason I cannot claim to be totally satisfied is because the amendment I tabled to have the report’s fifteenth and final paragraph removed was not successful.
I believe that Parliament would do well to acknowledge that defence is an enormously sensitive field in political terms and currently falls directly within the competence of the Member States. Calling for codecision for industrial policy in the field of defence equipment is not realistic and affects the balance reached in the committee. I would therefore ask my fellow Members to accept the proposal that I tabled to have the paragraph removed.
Mr President, despite the fact that the European Union has already demonstrated its willingness to assume, in addition to the financial contribution it makes, further responsibilities for managing and undertaking peacekeeping operations – as we are currently seeing, for example, in the Former Yugoslav Republic of Macedonia, in Bosnia-Herzegovina and in the Democratic Republic of the Congo - weaknesses and shortcomings still remain. Like the conflict in the Balkans, the war in Afghanistan clearly demonstrated the disparities that remain between the United States and Europe in the field of military capability and of defence technology.
This difference in capability must, therefore, be reduced, in order to achieve a more balanced transatlantic cooperation, thereby increasing stability and security in the euro-Atlantic area. Increasing the Union’s military capability does not, however, mean that we need, straightaway, to create new structures and devote more financial resources to developing this policy in practice. We all know that the overall spending by Member States on defence is around half of what the USA spends, but that, in terms of military capability, this percentage falls to around 10%.
In this context, one might conclude that the budgetary resources the Member States allocate to defence capability are insufficient. On the contrary, because the Union does not have the same needs or the same strategic objectives as the United States, it is in a position to meet its needs with the financial means it has currently. This is primarily a question of Europe’s making better use of the financial resources available to it, and I will tell you how this can be done. Major changes have already taken place or are now taking place in the national defence-related industries in various European countries, in a concerted effort to improve the management of their industrial arms policies. The European Union, therefore, has an obligation to promote these attempts at approximation with the aim of ensuring the interoperability of means both at intra-European and transatlantic levels, in order to avoid pointless and wasteful duplication and overlapping. Furthermore, prudent harmonisation between regulations for the defence equipment market and for the civilian market is desirable, particularly in the case of the countless companies that produce for both markets at the same time.
It is clear, however, that defence equipment is not a product like any other and should be treated differently. A first step in this direction could be to simplify the administrative formalities governing intra-Community transfers of defence products, and gradually to harmonise national licensing systems. If these attempts to streamline are to succeed, there must be better coordination between Member States. Therefore, as I said at the beginning of my speech, we welcome the decision that has just been taken by the Ministers for Foreign Affairs and Defence to accept the objective of making the European Arms Agency operational as of June 2004.
To bring my speech to a close, I shall take this opportunity to summarise the main conclusions of the report that we will be voting on tomorrow. These are: increasing European military capability, so as to ensure the credibility of its foreign and defence policy objectives; improving the interoperability of defence equipment, at both intra-European and transatlantic levels, with a view to guaranteeing the security and stability of Europe and of the Atlantic area; establishing, in this framework, conditions favourable to developing a competitive and viable European defence equipment industry; better use of public monies in this field, in particular to prevent overlapping, by promoting industrial and technological interdependency and research linked to this sector; involving the new enlargement countries in this process of industrial reconversion; promoting adequate rules governing competition and security of supply while taking account of the gradual opening up of the arms markets; creating financial support measures for new defence equipment, in particular to develop equipment to protect the Union’s external borders, including its maritime borders; and, finally, the need to improve parliamentary monitoring and follow-up mechanisms for security and defence policy at both levels at which it is implemented - the European and the national levels - with the appropriate involvement of the respective parliamentary representations.
In today’s world, which is threatened by terrorism, security has become a global and indivisible concept, quite different to traditional concepts of security. The obligation incumbent on the European Union and on its Member States is, consequently, in cooperation with their allies, to streamline their military and arms capabilities and at the same time increase resources for diplomatic cooperation, for the information services and also for police and judicial cooperation in a genuine synergy of national and trans-national policies. This report on the defence industries seeks to contribute to enhancing the climate of collective security that we would all like to see. Support from my fellow Members of this Parliament will give it the political clout needed to bring about the changes it recommends.
. – Mr President, ladies and gentlemen, I should like to thank Mr Queiró for his excellent report on the Commission communication on issues related to the defence industry and market.
In its resolution of April 2002, the European Parliament urged the Commission to address industry- and market-related issues in the context of the European defence industry. Developments in recent years, such as the gradual piecing together of a European security and defence policy, and changes in the industry itself have set the scene for a re-evaluation of the issue, which a few years ago was considered premature. The Commission is perfectly aware of the sensitivity of this area and of the specific characteristics of the defence sector. Consequently, we adopted a cautious approach, focusing on the prospects for developing Europe’s industrial and technological potential in the long term and stating our determination to make a substantial contribution to the efforts of the European Union, wherever possible.
As everyone knows, we presented proposals for practical action, in particular on research in the field of security and defence and on developing a European defence equipment market. Our proposals were well received by the Member States and I am pleased because the Commission has now been implementing some of these decisions since March of this year. In this context, I should like to emphasise that an impact assessment study is currently being conducted on the issue of simplifying intra-Community transfers of defence equipment. As regards the issue of calls for tender, a Green Paper is being prepared to open the debate on a set of adequate rules for the profitable acquisition of goods and services by the Member States’ defence procurement agencies and by the future European Agency in an entirely compatible and integrated way.
The joint efforts in the field of standardization with the European Committee for Standardization (CEN) in order to draw up a European manual that can be applied to defence contracts are continuing; the principles for undertaking economic control of the defence industry and market in the enlarged European Union have been delineated; and there has been a change of approach to controlling the export of dual-use products, in the broader context of European Union strategy and of the action plan to prevent the proliferation of weapons of mass destruction.
With regard to research issues, I should like to inform you that the Commission is putting the finishing touches to a communication on preparatory action for increasing European industrial potential related to research in the field of security for the period 2004-2006. At the beginning of next year, a call for tender will be published. A group of experts has been set up with the aim of advising and assisting the Commission in this task, which we hope will contribute to a substantial European research programme in the field of security, from 2007 onwards.
Mr Queiró’s report broadly supports the Commission’s approach of strengthening the European defence base in industrial and technological matters, by gradually establishing a European defence equipment market and by promoting research in the field of security. He welcomes, in particular, the proposals for standardization, the rules for public tenders and for intra-Community transfers, emphasising as regards the latter the link with controlling arms exports at the Union’s external borders and, in particular, Parliament’s proposals for an EU code of conduct. The report welcomes the idea of pilot projects to be undertaken in research and development in the field of security. All of these suggestions encourage the Commission in its action and we also feel encouraged by the favourable opinion of the Committee on Industry, External Trade, Research and Energy on the creation of the common European market for defence equipment and its explicit support for various proposals by the Commission in this area.
As far as the creation of an agency in the field of defence is concerned, following on from the mandate given by the Thessaloniki European Council, the Member States, through the Council, asked the Commission to clarify how the Community could work with and/or within the future agency so as to maximise synergies in pursuing common objectives. The Commission reacted favourably to this request and can today confirm its desire and willingness to contribute to this task, using the means already presented in the communication of March of this year, which is the subject of today’s debate. In this spirit, the Commission plans to be involved in the Agency’s development and operations, to help it to achieve its objectives, as defined by the European Council. To conclude, I should like to emphasise the Commission’s appreciation and hopes for the European Parliament’s support for Mr Queiró’s report, and for close collaboration with the Member States, in order to move ahead in an area that presents many challenges. European citizens and taxpayers are entitled to hope that we are moving towards greater effectiveness in the defence sector and towards greater credibility for European security and defence policy.
Mr President, Commissioner, ladies and gentlemen, it is no coincidence if, on the eve of the vote on the resolution prepared by our estimable fellow MEP, Mr Queiró, we are able, as he has just reminded us, to share his delight at the announcement last Monday of the decision by the External Relations Council to create the European Defence Agency and to ask a team responsible for establishing this Agency to propose the relevant legal, institutional and financial arrangements.
Thanks to the impact of the Iraq crisis, we have in fact been able, throughout last year, to see a new convergence between Parliament’s, the Commission’s and the Council’s approaches to common foreign and security policy. We may therefore begin to hope that, in this area at least, the progress made by the Convention will not be fundamentally called into question by the expected decisions of the Intergovernmental Conference.
That being said, I include among these instances of progress the resolution to make a better job of spending the funds allocated by the various Member States to their defence, avoiding the present dissipation of effort in terms of research, development and the production of equipment necessary to the modernisation of the armed forces. With this in mind, we must hope, Commissioner, that, as our rapporteur requests, the Commission communication entitled ‘Industrial and Market Issues – Towards an EU Defence Equipment Policy’ will present – as I hope, and am sure, it will do – a favourable framework for increased cooperation.
I think it important to emphasise the fact that the opening up of national markets, which will thus have been made necessary, must be aimed not only at bringing about greater savings – which goes without saying – but also at guaranteeing security of supplies at national and European levels. I am well aware that this is a difficult need to satisfy, particularly for states which – like my own country, France – have so far made sure they retained as much independence as possible in this area. One of the Agency’s priorities should consist of proposing, for this purpose, the necessary changes to the current Treaty provisions.
That being said, let us be very wary of being satisfied with the impact of creating this much-vaunted Agency. Let us not forget that, prior to this, there existed OCCAR – the Organisation for Joint Armament Cooperation – which, at least to my knowledge, has never been able to be very active, for want of possessing the minimum Community budget needed for it to be effective. Let us be aware, ladies and gentlemen – particularly those of you in the Committee on Budgets – that, if we wish to progress beyond vague desires, we must lose no time in reflecting upon these issues and amending the 2004 budget to include the sums required if the Agency’s activities are to take off. Nor must we forget to provide our High Representative with the resources he needs in order to take action since, according to the Council’s proposal, it is he who will assume the direction of the Agency.
I was happy to hear, Commissioner, that, like ourselves, you are convinced of the need to give priority, in the area with which we are concerned, to research and that it is perhaps at this level that we could undertake the type of pilot project you mooted.
In order to give our enlarged Europe the place expected of it on the international scene, it has, finally, to be given the resources for taking action. As we have said, we need, therefore, to make a better job of spending, but we shall also definitely need to spend more. It is not easy for someone with political responsibility to acknowledge this truth, particularly at a time when it is so difficult to balance the budgets. I would therefore take this opportunity to salute the courage of the rapporteur and of all those within the committee who have backed his report by having written, or agreed, that the persistent refusal of many Member States to increase their defence expenditure is in danger of jeopardising the European Union’s military capability and the very coherence of its action within NATO. As I have said before in this House, Mr President and Commissioner, let us not forget the old French adage about false economy, widely heard in pre-Revolutionary France: no money, no Switzerland.
Mr President, Commissioner, ladies and gentlemen, Mr Queiró’s report and the Commission communication are along the lines of our previous parliamentary resolutions, adopted since 1984, on European security and defence policy.
The Commission communication and this report have come at a good time for continuing the progress it has already been decided should be made by the ESDP, notably since the Cologne European Council in June 1999. Since then, new bodies have indeed been put in place: the PSC (Political and Security Committee), the Military Committee, the Military Staff and others placed variously alongside the High Representative responsible for foreign policy. It has been decided to set up a rapid reaction force of 60 000 men. Several conferences have been held to evaluate our military capability and deficiencies.
Throughout this period, a lot has therefore been done, but an observation, remarked upon many times, has also been made, namely that our defence industries are in great need of reform, without which we shall continue to waste funds by using them to no purpose. I shall not refer again to the various analyses and wishes expressed both by the Commission and by our rapporteur. I share them unreservedly, Mr Queiró, apart from your desire that we vote in favour of your Amendment 1. I cannot help but like paragraph 15, and I shall therefore vote against your wishes, for which I am sorry.
Allow me to emphasise one point, because it is important and also because it is topical, as pointed out before me by Mr Queiró and Mr Morillon. It concerns the creation of the European Armaments Agency. For a long time, the European Parliament has – inevitably, given what has just been said – expressed its support for creating such an Agency. We shall again express our support tomorrow by voting in favour of this report and of an excellent amendment tabled on this subject, that is to say the Agency, by Mr von Wogau. Matters have, I am very pleased to say, proceeded quickly, however, especially since good news from Europe is pretty rare at present. Last Monday, a joint decision by the foreign ministers, including those of the new Member States, in fact launched this Agency, which had been decided upon in principle at the Thessaloniki Summit and which must therefore begin its work in January 2004. That is good news. Let us hope that, despite the inevitable obstacles and resistance, this Agency will be a success. It should, I hope, go beyond the OCCAR – the Organisation for Joint Armament Cooperation – which was a big disappointment. This European Agency will have a broad range of tasks. It will have to concern itself with military capability, in terms of armaments and equipment, but also – and it is my turn to be emphatic – with research, which is a vital sector, to say the least, but one that has been rather neglected, not only by the European Union but also by its Member States.
I listened to you very carefully just now, Commissioner. I hope that the Commission will continue in the vein you have just indicated. In its favour, this Agency has the political will of those who are creating it and placing it alongside the Council of Ministers. What it also has in its favour is support from industrialists, who are perfectly aware of the need to work together at European and intra-European levels and who have already, moreover, begun to combine of their own accord. The Agency is supported by the European Parliament and the Commission. In short, a lot of good fairies are present at its birth. It will need their help in order to grow and have the prosperous life we wish for it, as well as for European security and defence policy as a whole.
Mr President, the Green Group very much opposes the idea that military research projects should be financed by the EU budget. We feel it is totally unacceptable to propose that European citizens should be asked to pay even more for military expenditure, when we should be going in the opposite direction and ensuring that European citizens' money is used for the good of society and mankind as a whole, not for destruction. We have tabled amendments to that effect.
We firmly believe that this report, and the Commission communication on which it is based, are being pushed forward by the vested interests of the European military industrial lobbies, who are clearly the real policy makers. They have the unquestioning ear of the EU institutions, which appear to jump to their commands and do what they want.
This report supports the European Arms Agency, established last Monday by the Council of Ministers. The military industrial lobby has even succeeded in having this agency included in the draft EU Constitution. The inclusion in any constitution of a military agency whose aim is to promote common military procurement and to improve the arms industry's efficiency just beggars belief. Regardless of whether one is in favour of or against an EU Constitution, there is absolutely no justification for the inclusion of an agency that promotes the tools of death and destruction. There is also the question as to why this particular agency was selected for inclusion in the draft Constitution rather than, for example, a conflict prevention agency, which my group would have supported.
At the EU summit in Thessaloniki, the Irish Prime Minister, Mr Ahern, gave his backing to the establishment of this EU arms agency. I was shocked that the leader of a so-called neutral country, in which there is strong public opposition to the immoral arms trade, could give the go-ahead for such an agency. The decision could not have been adopted without the agreement of all the Heads of State. Our government clearly failed to stop this very dangerous and unacceptable decision, even though it had it within its power to do so.
It was clear from the presidency's conclusions that one of the main objectives of this decision is to strengthen the EU arms industries and make them more competitive on the global stage. It beggars belief that, at a time when EU leaders are talking about reducing the threat of weapons of mass destruction and making the world a safer place, they could agree to such a strategy.
The presidency conclusions stated that this agency, which will be subject to Council authority and open to participation by all Member States, will aim to develop defence capabilities in crisis management, promote and enhance European armaments cooperation, strengthen the European defence industrial technology base and create a competitive European defence equipment market, as well as promoting, in liaison with the Community, research activities, where appropriate, aimed at leadership in strategic technologies for future defence and security capabilities, and thereby strengthening Europe's potential in this area.
This is heading in totally the wrong direction. It is clear that these decisions are geared towards the vested interests of the European arms industries and that progress and research are going to be diverted away from useful aims towards products that kill and destroy people, rather than products that make the world a better place. The Irish Government's failure is a national scandal and one of the worst decisions that any Irish government leader has taken since 1990, when our Minister for Finance backed increased low-interest loans to the nuclear industry.
Another point I would like to raise during this debate is the issue of low-frequency active sonar. My Group tabled two amendments on this report to underline that, apart from being against the development of weapons in general, we are very much against the development of military technology, the use of which is damaging to the environment. We firmly believe that, as was proposed last year, a ban should be put on the use of high-frequency sonar to detect submarines, but this very advanced technology is currently being used by the navies of NATO countries and the US in European military exercises. There are major problems, even at the experimental phase. The noise of these sonars kills whales and other species of marine life because it disturbs their orientation systems. This is completely unacceptable. EU research money should be used for ecologically responsible peaceful projects, rather than for this.
I shall finish with a comment on the EADS, which is the European Aeronautics Defence and Space Company, the second largest aerospace and defence company in the world. Its CEO bemoans the fact that the US already invests six times as much as Europe in armaments and research. Whilst research budgets in the US continue to rise, those in Europe remain stagnant. Why people have to criticise this is beyond me. This is something we should be welcoming.
.  Mr President, I wish, pursuant to the Rules of Procedure, to have the opportunity to defend my honour. Mrs McKenna said that this report was the product of the defence or arms industry lobbies and I wish to state that, as far as I and indeed my colleagues are concerned, no lobby...
I would say to the rapporteur that the Presidency will give you the floor at the end of the debate. This is not the appropriate time for you to speak. I take note of your request and I will give you the floor at the end of the debate.
Mr President, it is clear that if we want to develop credible cooperation in the field of defence in the future I will not anticipate here the form it will take, its limits or its future legal status it will be necessary for the States involved to provide each other with mutual support in the field of military equipment. However, the Commission's communication of 11 March 2003 on this subject is disappointing for three main reasons.
Firstly, it deals with the issue of the arms industries essentially from the point of view of the market and competition, because it is obviously in this field that it has a degree of competence. This is, however, an extremely reductionist point of view, because in this area security concerns are and must remain predominant. Lower costs in the acquisition of equipment is an important consideration, certainly, particularly in a period of budget deficit, but it is not the only one, far from it. For the sake of their security, the States must remain the sole masters of their considerations. This has always been recognised within the meaning of Article 296 of the EC Treaty, which is retained in the same form, I would remind you, in Article 342 of the third part of the draft European Constitution.
Secondly, the Commission communication shows an excessive tendency towards communitisation, with codecision, and also by creating a Community framework for defence equipment which would apparently centre on the Arms Agency. Such communitisation is in no way in the interests of cooperation in the field of defence, which requires intergovernmental relations and variable geometries, under the control of national parliaments, so that the Member States are not discouraged from participating in it.
I am pleased, incidentally, that this Arms Agency, which is in the process of being launched, finally, on the basis of Article 17 of the EU Treaty, is of an intergovernmental nature.
Thirdly, I have found in paragraph 6 of the report by Mr Queiró – and I congratulate him very warmly on this – a key notion, which is absent from the Commission communication, and also from the draft European Constitution, which is the notion of Community preference. Frankly, ladies and gentlemen, I do not understand how we can both want a European arms agency, intended in particular to promote and coordinate harmonisation of military equipment, and not at the same time commit the Member States to buying this equipment. This European preference must clearly remain flexible, since high-tech military equipment is not the same as agricultural products and, as I have already said, the States must retain control of their security. Therefore, even if this cannot be laid down in a strictly legal sense, there should at least be a statement of intention to this effect somewhere. I would thank Mr Queiró once again for having stated this clearly.
Mr President, Mr Queiró's report has to some extent been overtaken by events, in that on Monday the Council took the decision to create an EU Defence Capabilities Agency. I wonder if this might not prove to be a contradiction in terms, as I see little evidence that many European countries have the political will to improve their defence capabilities or to provide the necessary additional financial resources for this.
As so often in Commission communications and reports in this House, the solution that is offered to a particular problem is to extend EU competence. That is our fundamental objection here. The emphasis, as always, is on creating the institutions of an EU defence industrial policy, rather than meeting military equipment needs and industrial requirements.
The consistent failure of many European states to spend more on defence not only undermines the transatlantic alliance, but also damages our defence industries. Our armed forces need the best state-of-the-art interoperable equipment for their difficult tasks. Defence industrial link-ups and collaborations should be with the most advantageous partners, wherever they might be. I am therefore very suspicious of any mention of Community preference when it comes to activities by European countries in this field. There are serious deficiencies in the equipment and organisation of the armed forces in many European countries. The argument that there is duplication of effort among individual European countries and that economies of scale, as well as improved interoperability, would inevitably follow from a more harmonised EU defence procurement system is therefore seductive. But where is the reassurance that this is the motivation for an EU role in defence procurement, rather than - in terms of Western solidarity - a divisive intention that lies at the heart of ESDP?
Given that just six countries in Europe account for more than 90% of Europe's defence industrial capabilities and 98% of all R[amp]D expenditure, it is a peculiar logic to suggest that the representatives of 15 countries - let alone of 25 - should be involved in decision-making and monitoring in this area.
The Queiró report insists on the need for the EU to endow itself with military capabilities so as to ensure the credibility of its foreign and defence policy objectives. Is this not the true aim of the agency and an EU defence equipment policy, rather than the improvement of European defence industries and the development of our military capabilities?
Heaven forbid that the British armed forces should come to rely on obtaining their vital munitions and combat equipment needs from sources under the direction of Brussels.
Mr President, it is true that tonight's debate comes after Monday's Council decision in favour of a European Defence Capabilities Agency but I welcome that decision, as I welcome Mr Queiró's report.
I am pleased that the report reaffirms that NATO is the cornerstone of Europe's collective defence, recognising that 11 of our existing EU Member States - 19 in the enlarged EU from next year - are members of both bodies. But if we want the EU to make a serious military contribution to the Petersberg task of peacekeeping and peacemaking, the European security and defence policy needs to be underpinned by a credible ability for EU nations to conduct military operations when NATO as a whole is not engaged. For those who want a greater EU role in global affairs vis-à-vis the United States, it is absolutely right to state that Europe is tied to US support for every military initiative and operation.
That is why it is important in this debate to support the creation of a European Defence Agency, an agency that should be primarily focused on developing European military capabilities and establishing a framework for measuring them. Importantly, in the context of tonight's debate it will also have a wider commitment to promote cost-effective procurement and competition.
I say to the previous speaker from the British Conservatives, who sees in every action a conspiracy to increase EU competence, that it is in Britain's as well as in Europe's interests to create a truly competitive, internal defence market. British industry has always been one of the most competitive and open. There are many examples, such as the recent A 400 M contract, where simpler and clearer administrative procedures for procurement would have been welcome.
I look forward to firms and employment in Britain, including in my region, the east of England, which is the second most defence-dependent in the United Kingdom, benefiting from this opening up of markets.
That brings me to my final point. Although tonight's debate focuses on defence equipment industries and procurement, we must not forget the importance of increasing civilian capabilities for the prevention of conflict. The importance of trying to build a sustainable peace also requires serious action on conflict prevention and post-conflict strategy. I am very pleased to see progress on this aspect too and its inclusion in the Council conclusions from Monday.
At times, it is said that when the European Union cannot create a policy it creates an agency, and this is the risk that we are facing: tackling military and defence policies from a business and competition perspective. If, then, we act from a European protectionist standpoint, the risk is even greater. The objective should be to draw up, as Europe, an innovative security and defence policy promoting stability and peace and opposing dictators: this should be our policy. The rapporteur mentioned the need to control the export of arms to third countries, and I am thinking in particular of dictatorships. This type of control is not being carried out at present in Europe: on the contrary, we are giving arms to dictators the world over.
Another point regards civil expenditure. The European Union is not doing enough about this; indeed, it is doing almost nothing. The Commission maintains that we must not copy the United States. Of course, but so as not to copy the United States, it would mean seeing if we could convert our military expenditure and structures into civil expenditure and structures, which could, perhaps, complement – not compete with or be an alternative to but complement – those of the United States.
Mr President, like my colleague, Mr Van Orden, I am not persuaded of the necessity or the efficacity of European defence. However, we must recognise one fact: sooner or later Joe Public in the United States is going to wake up one morning and ask why it is that 3.2 cents of every dollar he pays to Uncle Sam goes to European defence. It is a good question. If I were an elected representative in Washington I would find it hard to answer.
It seems we are all agreed that we have to take greater responsibility for our defence, whether as independent nation states, or under the banner of Europe, or as partners in NATO - which I favour. Whatever the route, we will have to increase defence spending. If we were to continue procurement as we do now, we would have to increase tax by between 3% and 4%. As an elected politician, I would prefer not to have to tell that to my voters.
It comes down to more bang for our buck. In order to do that we must rationalise our defence spending, as Mr Queiró's report has pointed out. However, we must face two realities: first, the best and biggest bang may involve buying outside the EU. For example, the A 400 military transport may be a worthy successor to the Hercules, with a greater capability, when it flies, but the only long-range heavy lift aircraft in Europe today are the Boeing/McDonnell Douglas C17s leased, not owned, by the Royal Air Force.
I am sure that all the various attack helicopters have their good points, but spending money on developing four of them wholly or in part is folly. And the list goes on: communications equipment, next generation missiles, remotely piloted vehicles, etc. But the worst example of duplication is the next generation fighter.
The Eurofighter Typhoon is a superb aircraft. Millions of euros have been invested by four European countries and the weapons systems built around it. But it is not the only European fighter on offer. Dassault is selling the Rafale. Why am I not surprised that it is the Rafale that meets the requirements of the ? I am sure that it has nothing to do with supplying the many air forces of the world that have purchased Dassault Mirages with the next generation fighter, at a price that would not be so low were it not for the purchase by the French Air Force.
We must be honest. We must have a proper evaluation of the role and requirements of our armed forces before we can develop a capability to meet them. It is only under NATO that this honesty and lack of national partiality can be achieved. Of course cooperation and economics go hand in hand, but we know that for our troops the equipment and the training are what count.
Hard training makes for easy battles. We must give our troops the best, both in equipment and training. We owe them nothing less.
I would say to the rapporteur that, in accordance with the Rules of Procedure, the President can give him the floor at the end of the debate and it is given for one minute and a half, but the debate must not be re-opened, ladies and gentlemen.
.  Mr President, I do not wish to reopen the debate; I simply wish to respond to Mrs McKenna, who claims that this report represents a victory for the arms industry lobbies. The offensiveness of this claim does not deserve a response, but the slur on my good name that it represents forces me to protest.
I have nothing, of course, against Mrs McKenna’s opinions, which are bound to differ from my own. What I cannot accept, however, is her insinuation that I have supposedly acted subserviently to the interests of this sector or even that I represent these interests. I am quite aware of what to do in the event of a conflict of interest. Apart from being offensive, this insinuation is false and completely inappropriate to the serious political context in which this debate has taken place. Mrs McKenna’s claim and the disgraceful lack of ethics that it reveals therefore reflect on the person who uttered it.
. Mr President, I would like to welcome very briefly the fact that this House to a large extent, I believe, supports the Commission's communication. I would like to stress that the Commission's initiative in this field relates to 1996 and 1997. At the time it failed precisely as a result of certain arguments that I have heard once again today in this House.
I would like to draw your attention, however, to the fact that the initiative taken by the Commission following the request from the European Parliament and the Council must be based on the Treaties as they exist at the moment. While it is true that we are concerned to stress the importance of an economic and industrial basis for the development of this sector at European level, it is also important to stress the responsibilities of the Commission in the field of research and, above all, that this research strategy hinges on the concept of security. It is not therefore a form of research hinging on the concept of defence. This is why the Commission is rejecting certain considerations concerning the nature of this research.
I would like to add that even when the debate involves crisis management or conflict prevention, we must not forget that the credibility and effectiveness of crisis management action within the framework of a conflict depends to a large extent on the capacity for military support allowing crises to be managed.
We do not live in an ideal world in which everybody would welcome humanitarian action just like that. No, humanitarian action, in order to be successful, requires the support of force and it is on this basis that we are in the process of creating a foreign security and defence policy. The Commission's initiative takes this precise approach, which is our approach, which is the European perspective and which is taken up by the Convention in the draft Constitution.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0397/2003) by Mr Lagendijk, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Stabilisation and Association Process for South East Europe: Second Annual Report (COM(2003) 139 2003/2094(INI)).
.  Mr President, I should like to clarify three points in my report.
The first point, and probably the most politically controversial, is the final status of Kosovo. That is a hot potato, which everyone, including Parliament, has preferred to avoid. Following various discussions in the region, but also with a large number of people here, I have concluded that it is no longer an option to wait any longer, thus delaying the definition of the final status. If you see what problems Kosovo has now, it becomes increasingly evident that, for example, the socio-economic problems can only be solved if Kosovo’s final status becomes clear. After all, many investors refuse to invest in Kosovo, because it is uncertain what status that country has.
It is also becoming increasingly clear, sadly, that a process has been started in which the international community, once hailed as a liberator, is increasingly being regarded as an occupier. This is very close to my heart, because I believe that the work that was done there was sound. This is, however, the reality in Kosovo and I think that Parliament should also base its conclusions on this.
It is the EU’s responsibility to take the lead to ensure that within a period of – as far as I am concerned – two years, there is clarity with regard to Kosovo’s final status. It is quite clear to me that this will be a difficult choice. I also think that the European Union need not make that choice yet, but the Kosovars do need to know that a decision will be taken on their status in two years’ time. I therefore have a double message to give to the Kosovars: we are prepared to give you clarity about your final status in two years’ time, but you have to prove to us that you are able to manage your country in a proper manner, that is to say in a manner that embraces a decent minorities policy, including respect for the borders as they currently stand. If the Kosovars are able to do this, I think that we should say that in two years’ time, we are prepared to take a decision on their final status. I should therefore like to ask the Commissioner whether he can confirm once again what the Commission has already said in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, namely that the European Commission is pleased about – and, as such, is in agreement with – the fact that the European Union is taking the lead in drafting a roadmap, a timeframe – whatever you want to call it – as long as it becomes clear at the end of it what is going to happen with Kosovo.
My second point is about Serbia and Montenegro. I think that two years ago, Mr Solana had good reasons for trying to keep those two countries together. That was necessary then to avoid chaos in the region. Two years have now passed and after trying for one year, those countries have another two years to try to see whether things work out. I think that now, the conclusion can, and should, be drawn that it is not working. Nobody, neither in Montenegro, nor in Serbia, is prepared to invest in this new federation, in these new structures. I think it is therefore appropriate for the European Union to say: we will no longer try to force you into something that neither of you want. We will adopt a neutral position. We will leave it up to you to decide, which also means that if we spend our money in Montenegro or Serbia, we will spend it on areas that need to be improved anyway. There are many of those areas, both in Montenegro and in Serbia, that need funding, irrespective of whether those countries become independent or carry on together.
In conclusion, the final topic. Now that the committee has reached agreement on the above two points, the following point is now at risk of becoming the controversial point in plenary. It is about the fact that a number of countries in that region, three to be precise, have concluded a bilateral agreement with the United States to exclude American citizens from the jurisdiction of the International Criminal Court in The Hague. It is very clear what the report states in this connection. We regret that Macedonia, Bosnia-Herzegovina and Albania have concluded an agreement of that kind. In our view, this should not have happened. We applaud, however, the fact that Croatia has not concluded such an agreement. Moreover, it is laid down that ultimate EU membership of those countries at some point in the future is not compatible with such a bilateral agreement. Accordingly, my message to you is that you will need to discontinue those bilateral agreements in a few years’ time. However, does that now mean that we need to penalise Albania and Bosnia for concluding such an agreement? I would specifically address Mr Swoboda in this respect. He has tabled an amendment by means of which, in my view, he seeks to penalise Albania and Bosnia for making that mistake in the past. Indeed, he wants to rule out an agreement of any kind with those countries, as long as they have this agreement with the United States. Mr Swoboda, I think you have made a big mistake by saying this. Like you, I am angry with the United States for having forced those countries into concluding such an agreement, but I do not want to penalise the Albanians and Bosnians for that reason. In my opinion, we should not hold a competition here in Parliament about who is the biggest fan of the International Criminal Court. I would remind you that the NGO coalition in favour of the Criminal Court did not ask for this either, and to be honest, I think you are asking too much. What should matter to us is to strike the right balance between, on the one hand, our criticism of the United States and of those agreements, and, on the other, recognition that we also want to bring those countries closer to Europe in the next couple of years. We will need an agreement for this. We must not allow them to become the victim of pressure from the United States.
. Mr President, first of all I would like to thank Mr Lagendijk for his excellent report on the annual report on the stabilisation and association process produced by the Commission in March 2003.
The Commission and the Council need the full support and commitment of Parliament in our efforts to help these countries with their reforms and in bringing them closer to the European Union. Mr Lagendijk's report touches upon some of the essential issues in our current relations with the Western Balkans. We have taken note of all the suggestions made in the report and will consider them carefully.
I would like to comment on some of the specific points raised in the report. Firstly, financial assistance. We are grateful for the support expressed in the Thessaloniki agenda for the Commission's proposal to increase the CARDS budget by more than EUR 200 million for the period 2004-2006, and welcome the fact that the Commission's proposal for the 2004 budget has been approved at first reading. We will also need to reflect carefully on financial assistance for the Western Balkans, in view of the next financial perspectives starting in 2007.
Concerning the visa regime, the peoples of the region attach great importance to this issue. The Commission will hold discussions with the countries in due course, within the framework of the SAP. This is a long-term issue, however, and has to be put in a broader context. Any progress in this area is also linked to the country's ability to implement major reforms in areas such as the rule of law, combating organised crime, corruption and illegal migration, as well as improving administrative capacity, border control and the security of documents.
As regards the Thessaloniki commitments, I believe that work is well under way on implementing our part of the commitments made in Thessaloniki. I am pleased to report that the framework regulation, which will provide the legal base for the European partnerships, was adopted by the Commission last week. These partnerships will help the countries to focus their attention on priority areas and will thus contribute to speeding up the European integration process.
Twinning, which involves using the human resources of Member States to help the countries of the Western Balkans, is already being used. TAIEX, the Technical Assistance Information Exchange Office, which will help these countries harmonise their legislation with the , will be operational in the near future, and preparations to open up participation in Community programmes and agencies are ongoing.
I am pleased to inform you that the feasibility study on the opening of negotiations for a stabilisation and association agreement with Bosnia-Herzegovina was adopted by the Commission yesterday. The study points to both progress and continuing weaknesses. Against this background, the Commission thinks that it should be able to recommend to the Member States the opening of SAA negotiations when Bosnia-Herzegovina has made sufficient progress in meeting a number of short-term priorities that are central to the implementation of such stabilisation and association agreements.
Croatia's application is being dealt with in accordance with the usual procedures. We received, within the deadline, more than 10 000 pages of answers from Croatia and if all goes well we hope to finish our work on the opinion by March or April. We also hope that Croatia will be able to improve in areas which are, by the way, indicated in paragraph 37 of the Lagendijk report.
I note the suggestion of a neutral stance on the relationship between Serbia and Montenegro. The policy of the European Union is to support the State Union of Serbia and Montenegro for the period of the three years provided by the Belgrade agreement. The terms of the agreement are that at the end of that period, it is up to Serbia and Montenegro whether they wish to stay together.
The Commission has begun work on a feasibility study for Serbia and Montenegro. This will be a thorough objective assessment designed to determine whether the countries are ready to start negotiations for a stabilisation and association agreement. As things stand today, we need to see further substantial progress on key issues such as the International Criminal Tribunal for the Former Yugoslavia, cooperation and development in the Serbia and Montenegro internal market and a single trade policy, as well as political and economic reforms.
As regards the process leading to the decision of the final status of Kosovo, let me recall that the European Union supports full implementation of United Nations Security Council Resolution 1224 and the 'standards before status' policy. Like the Council, we welcome the intention of the Special Representative of the United Nations Secretary-General, Mr Harry Holkeri, to set out more concrete guidelines for progress, and to implement the 'standards before status' policy on the basis of a work plan to be coordinated with the European Union's monitoring of standards.
We have taken note that the first opportunity for an overall review will be in mid-2005. 2004 is, therefore, an important year for Kosovo's provisional institutions of self-government to consolidate a truly multi-ethnic and democratic society. Let me reiterate one key point. Whatever the final status, the people of Kosovo will have their place in Europe.
. Madam President, within the framework of the second report on the stabilisation and association process for South-East Europe, the opinion of the Committee on Industry, External Trade, Research and Energy supports the Commission proposal and I should like, of course, to congratulate the rapporteur.
We believe that, within the framework of the commitments made by the Thessaloniki European Council in June 2003, launching European integration partnerships for the Western Balkans merits setting a medium-term objective based on an action plan – this is our proposal – setting out the measures and actions which need to be undertaken by the countries of the Western Balkans and the European Union.
The action plan should contain an enhanced support for institution-building, of course, but also for infrastructure projects and regional trade and economic cooperation projects. In other words, priority should be given to structural and economic reforms leading to functioning market economies and sustainable development. The rate of integration into the European Union will obviously depend on the countries themselves.
Nonetheless, I want to emphasise that the stabilisation and association process is the institutional framework for the course towards Europe of the Western Balkans and marks a shift in the centre of gravity from stabilisation to association with the European Union.
– Madam President, ladies and gentlemen, as was laid down in Zagreb and only very recently reconfirmed in Thessaloniki, each of the countries of South-Eastern Europe has its own individual prospect for accession. It follows that we are right to adopt the strategy of commencing negotiations towards a Stabilisation and Association Agreement with each country one at a time. It also follows, however, that preparations for accession are primarily in the hands of the governments in those countries.
While all the countries listed in the report have problems specific to themselves, there is much that is, more or less, in equally poor shape in all of them. That is why they have to join with us in stepping up the fight against trafficking in human beings, which actually amounts to trafficking in women. They have to combat crime, arms dealing and corruption. Their justice systems are developed to differing degrees, ranging from the just about acceptable to the utterly inadequate.
Education and training are key areas in which these countries also have to make progress or else have no future, as their young people will otherwise leave.
No satisfactory solution has yet been found to the problem of refugees returning to Bosnia-Herzegovina. Hardly any of the Croats expelled from the are returning to it, which makes the return of Serbs to Croatia and the restoration of their property there more difficult. A creditable number of Serbs are returning to Croatia, but implementing the restoration of property to Croatia’s Serbs is still not progressing in a satisfactory way.
There is, moreover, a great deal of anti-Serb sentiment in several regions, especially in the hinterland of Zadar, and this results in major problems on the ground. In contrast, co-existence in Eastern Slavonia around Vukovar is characterised to a much greater degree by cooperation. There is a good law on minorities, which community leaders must now put into practice.
Croatia is cooperating properly with The Hague; even archive documents have been handed over to the tribunal. Indeed, it was in Croatia itself that three accused persons, including a General, received lengthy jail sentences. One accused person, General Gotovina, is on the run. Let us not ask for the impossible; the state has offered a reward for his capture, but so far have not managed to track him down. He is a member of the French Foreign Legion and holds a French passport; heaven knows where he is now. If the international community could not get its hands on Karadzic or Mladic despite SFOR having been present in Bosnia-Herzegovina for seven years, then we should not, in this regard, apply the wrong standard to the people of Bosnia-Herzegovina and to the Croats.
Serbia and Montenegro have demonstrated their willingness to cooperate with The Hague. Things could get even better. They handed Milosevic over, thank God, as well as the three butchers of Vukovar, but many more are still awaiting extradition. It is in Serbia’s interests to be allowed to sentence some war criminals in Serbia itself. It would help the Serbs’ understanding of the situation if the KLA leadership were also, at last, to stand trial in The Hague for their crimes.
There is an absolute need for improvements in the poor economic state of much of the region, and so the CARDS programme must facilitate more infrastructural measures than before, or else there will be no recovery there.
There have been improvements in Bosnia-Herzegovina’s development at State level, but there are still many deficits. I would also like to take this opportunity to point out that the High Representative does not always make use of the powers he possesses. The metaphorical sword of Damocles hanging over Bosnia-Herzegovina would be unnecessary if the EU were – as Commissioner Vitorino has just said – to make demands that Bosnia-Herzegovina can actually meet.
I ought also to say something about Albania, but I shall skip that; everything is in the report, and I assume that everyone has read it. My congratulations to Mr Lagendijk.
– Madam President, Commissioner, ladies and gentlemen, I would like first to congratulate Mr Lagendijk on his report, which is, as always, a very comprehensive and balanced one. I do not, admittedly, agree with all the points he makes, but that is the way of things in politics.
As far as Kosovo is concerned, I am right alongside him when it comes to getting a final decision on its future as soon as possible. Any demand for one must be addressed to Kosovo’s government rather than to the Commission, for just as the report states and as we had confirmed to us recently in discussions in Albania, I am firmly convinced that the authorities in Kosovo are not doing enough. I am not saying that they are doing nothing, but they are not doing enough to make it clear that Kosovo is a multi-ethnic state, one that wants to adhere to European standards.
Commissioner Vitorino also referred to the issue of ‘standards before status’, which should be given practical expression by such things as the stipulation of more precise deadlines; it is, though, above all for the Albanian authorities in Kosovo to take the necessary action themselves. Whilst I personally favour independence, something has to be done to make it happen; it will not just be presented on a plate.
Turning to Montenegro and Serbia, I do in essence take the view that nobody can force them or anyone else to stay together. We have to consider whether the existence of so many small states there will make the process of integrating them into the European Union any easier. It will not be made any easier for the states, but, if that is what they absolutely want, then that is their decision, and they have to know what its consequences will be.
Finally, let me address a point to which Mr Lagendijk alluded in connection with one of my amendments. Had we been even only half as courageous, determined, and willing to implement our own decisions as the United States of America, we would have achieved more in the Balkans. Our problem is that we say things like ‘please’ and ‘if you would be so kind’ and ‘do something’, whereas the Americans lay down stringent conditions and say ‘yes’ or ‘no’. That is why I do not think we can accept the evident willingness of some states to comply with these conditions. As Mr Lagendijk himself mentioned, Croatia has not concluded the treaty that the United States wanted of them.
We must state loud and clear our view that we cannot simply relegate to the background the International Criminal Court, the case for which your group put to this House with such vigour. If you read the amendment, you will see that I do, in any case, draw a distinction whilst sticking to the view that membership is not a practical option, but saying no more than that one ought not actually to conclude any agreement. That is just an opinion of this House rather than an explicit condition. If we get to the point where draft treaties in respect of these countries are put before us, then we will in any case have to take a decision on their individual merits.
I do not think it right that we should retreat so far from a position of this House as made explicit in a motion, but I am still willing to accept a compromise. We should send the clear message that we attach great importance to this International Criminal Court especially in a region in which crimes are committed against human beings and contrary to human decency and that we ask all the states in this region not to play down the issue of war crimes and crimes against humanity, but to unambiguously affirm their political responsibility.
Madam President, I would like firstly to congratulate Mr Lagendijk on his report on the development of the current stabilisation and association process and on the future challenges in the Balkans.
I believe this is a full and exhaustive report which truly deals with the whole range of problems affecting this region. On behalf of my parliamentary group, the Liberal Group, I would like to stress the following points: we fully support the process of integration of these countries of the south east of Europe and we highlight the need to fulfil the political and economic criteria laid down by the Union.
Furthermore, the history of these countries – and specifically what took place during the final decade of the last century – has been very important and this demands cooperation from all of them with the International Criminal Court for the Former Yugoslavia – as other speakers in this debate have stressed – and this should be demanded of all the States.
I would like to point out, in this regard as well, that the signature of bilateral agreements with the United States clearly restricts the effectiveness of the International Criminal Court for the Former Yugoslavia, and is not in line with the European Union's approach. What should the European Union do in these cases? Clearly, it should not accept any process of integration. The signature of agreements is an arguable issue and it would be good if on the basis of the discussion which has just taken place the compromise solution could be reached which would indicate that the European Union is not prepared to accept any agreement unless certain conditions are met.
Furthermore, I would like to point out our group has presented certain amendments, suggested by a Slovenian observer Member, on Kosovo, on the responsibility of the Albanian population in Kosovo, so that it can decide on its future by means of the free exercise of the right to self-determination. We have also presented another amendment on the issue of fishing in the Adriatic.
I would like to point out finally, Madam President, that the report analyses the situation of all the States and, if in any case it appears excessively critical – as we have been told by the representative of Macedonia, for example – it should not be understood as a lack of support on the part of the European Union, but as a contribution to constructive dialogue aimed at improving the situation of these countries.
– Madam President, I would firstly like to thank Mr Lagendijk for this report and his spirit of cooperation and receptiveness to a series of suggestions made in committee.
We agree with the ultimate objective of the report, which is to aid the democratic and economic recovery of this region and its possible integration into Europe. However, we believe that some of the problems have been due to the development of Europe’s own dynamic and also to the fact that at that time we lacked a coherent, constructive and democratic foreign policy and, with our support for ethnic or religious identities, we have created a problem whose consequences we are now paying for.
All the aspects pointed out in the report are positive. I would like to stress the need to support cooperation with the International Criminal Court for the Former Yugoslavia, the criticism of the possibility of signing agreements with the United States, outside of the International Criminal Court, the support for the return of the refugees and displaced persons and, above all - perhaps the most important aspect – the fight against corruption, the fight against organised crime, against the trafficking in women and children, the fight against all trafficking – of drugs, of arms etc. – which is a cancer which is eating away at this region.
We believe that we must offer effective help, that the current financial support is insufficient and that therefore we should review the financial perspectives, in order to provide more resources to assist the region in the necessary manner.
We believe that the points made on the different countries are absolutely correct – as Mr Vallvé has said – and the European Union must therefore consider them. I am referring to respect for national minorities and the management of borders in Albania. In the case of Bosnia, it is important to build state structures and promote cooperation with the war crimes tribunals. In relation to Croatia, the importance of national minorities and cooperation with them should be stressed. In Macedonia, the Albanian National Liberation Army must be dismantled and corruption combated. In the case of Serbia, there must be cooperation with the international court in The Hague.
We do not agree with the insinuation in the report of possible independence for Kosovo, because we believe that what was agreed in the United Nations resolution should be respected, making Kosovo a province of the Republic of Serbia and Montenegro, and we see the UN as an international reference body.
– Madam President, we all bite off more than we can chew at times, and that applies to politics too; that is what both the European Union and the countries of the Western Balkans risk doing during that region’s Stabilisation and Association Process. Concerned internal and external Balkan experts have expressed this warning. According to them, the European Union is trying too hard to copy the success of the process of the ten accession countries in South-East Europe. By doing so, the European Union is making excessive demands of states that are not ready for this. The result is that the Stabilisation and Association Process is threatening to degenerate into feigned developments in the countries in question. A simpler, realistic approach to moving closer to Brussels would avoid mutual disappointment. Moreover, it would give the governments of the Western Balkans a real opportunity of scoring political successes in the direction of Europe. This is certainly not insignificant from an electoral viewpoint. Does the Commission share this opinion and is it prepared to help give this shape?
Allow me to be very direct and specific. These days, I am picking up vibes that, generally speaking, the educational level in the Western Balkan is dropping to a worrying level. This applies to primary, secondary and university education alike. I would ask the Commission whether that is true. If so, then here lies an opportunity for us to offer a helping hand by providing the Western Balkans with free access to European education programmes. In that light, Mr Lagendijk’s useful report offers ample opportunity for European self-reflection. Allow me to make three observations.
First of all, in paragraph 10, does the rapporteur not turn matters on their head in connection with the present visa regime between the European Union and the so-called SAP countries? It seems more logical to me to link a possible easing of the visa regime to a number of EU conditions. This has nothing to do with the humiliation of Balkan citizens to which the rapporteur refers.
Interestingly enough, in paragraph 42, Mr Lagendijk urges the European Union to play a role of neutral mediator between Serbia and Montenegro. It is irrelevant to him what form the relationship between Belgrade and Podgornica will take at the end of it. As far as I know, the European Union has to date not practised such neutrality and, as far as I can see, will not attempt to do this either.
My third observation concerns paragraphs 51 and 52. In paragraph 51, the rapporteur is still cautiously positive about the start of direct talks between Belgrade and Pristina, with good reason. Incidentally, with this, the UNMIK itself is putting the principle of standards before status under time pressure. That is by the by. Mr Lagendijk subsequently proposes an extra-fast time frame for a final solution to the thorny political issue of Kosovo. Within the next two years! It seems to me that the Serbian-Albanian race for Kosovo is certainly not served, nor helped, by such a political march at top speed. Moreover, we should not overlook the direct regional effects of any actual attempt to address the Kosovo issue. Think of the Albanians in Macedonia and the Serbs in Bosnia. Political stability in the Balkans remains for the time being a precarious matter.
Madam President, I should like first of all to congratulate my honourable friend Mr Lagendijk on his well-documented report. It is a balanced and detailed piece of work which covers the issue objectively and gives an overall picture of the situation in the area and in the individual countries. It points out the particular conditions which prevail in each and evaluates the more specific data which document the various manifestations of their cooperation with the European Union.
Within this framework, the report – correctly in my opinion – stresses the serious importance within the priorities of the European Union of preparing the countries of South-East Europe for future integration into the European structures. It stresses that the progress of each country, as far as its accession is concerned, will depend on the degree to which it meets the Copenhagen criteria and the terms of the stabilisation and association process.
In fact, irrespective of the anticipated peculiarities that characterise the countries in question, the basic principle must remain that all are dealt with and judged in the same way when weighing their virtues and their shortcomings, as regards the possibility of full integration into the European family.
I should also like to agree with the rapporteur that the 'hot potato' in the area is the Kosovo regime, but I believe that any rushed decision or action must be avoided in order to first safeguard the necessary preconditions for smoothing out the situation, with respect for the rights of all interested parties and for the related United Nations resolutions and the principle of safeguarding the external borders of the countries in the area.
Allow me to take this opportunity to refer to the particular subject touched on in paragraph 21 of the report and to expressly state that the European Parliament regrets the flagrantly unacceptable manner in which the recent local elections were conducted in Albania. Unfortunately, the sad irregularities and the blatant violation of democratic procedures and values which provoked this clear remark on the part of the rapporteur – with which my honourable friend Mrs Pack agreed on behalf of my political group – were repeated, to a more acute degree, with a plethora of clashes, acts of violence and undermining of the democratic morale of citizens and candidates in the repeat elections just three days ago.
I want to hope that the Albanian authorities will understand the message which Parliament is sending them via the Lagendijk report and will strengthen their commitment to ensuring the smooth operation of democracy and the rule of law in their country, so that relations between Albania and the European Union and the successful completion of the stabilisation and association agreement are not adversely affected.
Madam President, when debating the Lagendijk report, we undoubtedly note that the present situation in the Western Balkans, in the Stability Pact countries, is clearly better than it was a year ago. It is a serious step in the success of the policy applied in the region by the European Union which, basically, has the main responsibility for the area.
Already, Croatia has applied to join the European Union. The new constitutional institutions in the FYROM and the new form of Serbia with Montenegro appear to be starting to work. There also appear to be signs of economic mobility. However, the situation is far from qualifying as stable from every side. None of us should entertain any false notions. The Stability Pact is being applied to an area which continues to be politically fragile and unstable. The only line of approach of our policy must be the interest of the citizens and peoples in the area. There can be no thought of special benefits or interests. Insistence on democratic procedures, human rights, regional cooperation, respect for minorities, the return of refugees, the jurisdiction of the Criminal Tribunal for the Former Yugoslavia in The Hague and, generally, the full application of all the UN Security Council resolutions is the only way forward.
I should like to mention here with both regret and seriousness the unacceptable conditions in Himara – and elsewhere in Albania – during the recent local elections, when every concept of electoral procedure was violated by the official authorities, as was respect for the rights of the Greek minority. It would be good if the Albanian authorities helped their country to improve its democratic institutions if they want to proceed positively in the twenty-first century.
There are some who speculate about the future of crisis areas such as Kosovo and others who hint at either the creation of a new state entity or broad autonomy which will basically be equivalent to independence. They must realise that the constitutional and state regime, be it in the FYROM, be it in Bosnia-Herzegovina, be it in Serbia-Montenegro, is based on fine balances, with concealed nationalisms, and that time is needed for the new institutions to stabilise and mature. It is positive that there is contact between Belgrade and Pristina within the framework of the UN and this must be supported. However, every new superficial movement will result in a new domino effect with unforeseeable consequences. In all the countries of the Stability Pact, there are close ethnic minorities which are the local majority and border other countries in which the corresponding ethnic groups are in the majority.
All the states should protect their minorities living within them. They are also their citizens. All the state borders should remain stable. Care must be taken not to expound theories which lead to concepts such as city-states, or may even go as far as state-neighbourhoods or state-families. We must prevent the mobilisation of forces by neighbouring countries to protect national minorities inadequately protected by the countries of which they are citizens.
We must insist on 'peace, democracy, security, cooperation, stability' and the only message to all the countries is that the European Union is waiting for them, they just have to speed up their efforts.
And now, a comment outside my speech. There is a technical issue. On certain sides, the official name of the FYROM is not used correctly. It would be good if the texts were corrected as usual.
Madam President, I am very displeased to see that in this resolution, cooperation with the International Criminal Tribunal for the former Yugoslavia - ICTY - is one of the conditions for further Western Balkan engagement with the EU. That condition must be in respect of progress on association agreements rather than financial assistance. I will join my Socialist colleagues in voting for that change tomorrow.
It has emerged from repeated meetings between the European Council and the ICTY Chief Prosecutor, Carla Del Ponte, that this cooperation is still not occurring, which is seriously jeopardising future integration. She has said that even the most basic cooperation, such as access to documents and witnesses, as well as arrests and the transfer of fugitives, is still not satisfactory.
A large number of indicted war criminals are still at large in Serbia-Montenegro, including Ratko Mladic, who was responsible for killing 7 000 people in the genocide at Srebrenica.
Of particular concern is the case of Croatia. I join others in welcoming Croatia's European aspirations. However, requests for cooperation from the tribunal are taking up to a year to process, which is totally unacceptable. For example, there is the matter of General Ante Gotovina, ICTY's third most wanted man, who was responsible for arranging the killing of at least 150 Serb civilians and the expulsion of 150 000 others in 1995. Miss Del Ponte has outlined information that he is still in Croatia, with reports that he is being sheltered by people working for the Croatian authorities. He is reported as: 'enjoying his summer holiday, sailing on a yacht'. Until further moves are made towards Gotovina's arrest, Croatia is still not fully complying with UNSC Resolution 1503. There can be no serious moves towards EU accession until this essential step is taken.
Thank you, Mr Howitt.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the report (A5-0390/2003) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Foreign and Defence Policy, on the proposal for a Council Regulation amending Council Regulation (EC) No 1080/2000 of 22 May 2000 on support for the United Nations Interim Mission in Kosovo (UNMIK) and the Office of the High Representative in Bosnia and Herzegovina (OHR) (COM(2003) 389 – C5-0325/2003 – 2003/0142(CNS)).
. Madam President, the European Union has assumed a leading role within the Stability Pact for South Eastern Europe. This Pact has proved a valuable framework that complements European Union policy towards the region as it endeavours to support the countries in that region in their efforts to foster peace, democracy, respect for human rights and economic prosperity, and also to achieve stability in the region as a whole.
The proposal being examined by Parliament today, under which the Stability Pact would be included in the scope of Council Regulation (EC) No 1080/2000, will provide the Pact with a sound and solid basis on which to fulfil the crucial mandate given by the international community.
The Stability Pact is specifically designed to further foster regional cooperation, as was underlined by the Thessaloniki Agenda endorsed on 20 June 2003 by the European Council. It will thereby complement the stabilisation and association process engaged with the Western Balkans. The Commission therefore welcomes the positive opinion on the proposal and hopes that Parliament will share the objective of having this new financial framework fully applicable as of 1 January 2004.
The Commission regards Amendment 1 to Article 1(2) as superfluous, since the principle of cost-sharing by Member States is implicitly contained in Article 2(2) of the regulation, and given that budget line 19 07 04 is an integral part of the budgetary discussion.
With reference to Amendment 2 to Article 1a, as well as Amendments 4 and 6, the Commission can support the proposal that the appointment of the special coordinator of the Stability Pact be renewed on an annual basis. The Commission also agrees with the wider objective of closely associating Parliament in following the work of the Stability Pact. Nevertheless, and bearing in mind the need to keep the appointment procedure as straightforward as possible, the Commission cannot accept Parliament's proposal, in Amendment 2 to Article 1a, to include formal consultation of the relevant European Parliament committee. Neither can it accept the insertion, in the form of a new Article 1b proposed by Amendments 3, 5 and 7, of a hearing before the committee.
However, the Commission agrees with Amendments 4 and 6, with regard to ensuring that Parliament is informed of the appointment proposal. The Commission is happy, although it is not possible to include it in the new regulation, to make the commitment before Parliament to arrange for an association with Parliament in practice. In particular, the Commission will, well in advance of the appointment decision, inform Parliament, via the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, of its appointment proposal. The appointed special coordinator will appear before the Committee on Foreign Affairs as necessary, and at least twice at year, to report on its activities.
The Commission would be grateful if Parliament could adopt a positive opinion during the present part-session, since it is eager to embark on the implementation stage immediately after the new regulation enters into force, in order to provide the special coordinator of the Stability Pact with the timely support that will allow him to fulfil his mandate in 2004.
On behalf of the Commission I wish to express special thanks to the rapporteur, Mr Swoboda, for the quality of his preparatory work and the very good relations he has maintained with the Commission.
– Madam President, I am obliged to the Commissioner for his statement. Whilst we are, of course, convinced that our amendments are absolutely right and proper, what the Commissioner has said does at least, in terms of its content and of what is meant by it, go in the direction we want, that Parliament should be capable – albeit informally – of changing its mind about the appointment of the special coordinator of the Stability Pact. This statement by the Commission makes that clear.
I would ask you, Commissioner, to thank the services, especially Mr Priebe, for the very good cooperation that we have had in this matter.
I would also like to state that, whatever our concerns may have been, a desire to make life difficult for Dr Busek in his capacity as the special coordinator has not been one of them. I take the view that Dr Busek is one of our most outstanding co-workers in the broader sense of the word, who is committed to the region and knows what is going on in it. You can be sure that, if he were again to be nominated, he would certainly receive this House’s full support. If someone else is nominated, then we will of course give the matter due consideration and state our opinion. I wish to accept the proposal that the Commission has made, and I will, tomorrow, be recommending to the House that we proceed to a full vote. Then you, Commissioner, and the Commission would be able to do what you want to do and get things up and running with effect from 1 January.
– Madam President, Commissioner, Mr Swoboda’s report on the Stability Pactfor South-East Europe has two essential objectives, one being to make the Stability Pact more stable, and the other to take Parliament’s views into account and involve it in the process of appointing the special coordinator. On this I am in full agreement with Mr Swoboda. Hitherto, the Coordinator has been appointed for only six months at a time, but now he is to hold office for a year. We regard this as progress. Parliament’s involvement in the appointment process as a budgetary and political authority is also to be welcomed. It would be desirable if this process of appointing the coordinator of the Stability Pact each year were to be a speedy one, and what the Commissioner has said leads me to believe that there is the will to make it so.
In every instance, the parliamentary dimension must be built up, and in saying that I am referring not only to the European Parliament, but also and especially to the regional parliaments in the countries to which the Stability Pact applies. We can never do enough to involve members of the regional parliaments in the important work of stabilising the Western Balkans. The Stability Pact and its present coordinator Erhard Busek have already had a great effect – something that has been noted with appreciation, and rightly so – on both trade and investment, or in the use of several infrastructural measures to combat crime. Much, though, remains to be done, and I believe that the Swoboda report, to the content of which we will be giving our full support tomorrow, will make an important contribution to this.
Thank you, Mrs Stenzel.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the report (A5-0398/2003) by Mr Coelho, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, with a proposal for a European Parliament recommendation to the Council on the second-generation Schengen information system (SIS II) [2003/2180(INI)].
.  Madam President, Commissioner Vitorino, ladies and gentlemen, in 1990 the Schengen Agreement was signed and the need was acknowledged to step up controls in order to prevent threats to our citizens’ security, such as organised crime, terrorism, trafficking in human beings and drugs and illegal immigration, amongst others, from entering the Community.
Applying the principle of free movement and abolishing controls at national borders has heightened the importance of controls at our external borders. We know that free movement within the territory of the Schengen States is a freedom that in return requires not only a strengthening of our external borders but also a rapid and efficient exchange of information under border controls and police cooperation.
In this context, the Schengen Information System (SIS) has played quite an important role, which we are attempting to extend even further by creating a second generation of the SIS that has been designed for SIS II. The SIS operates as an information system that enables the competent authorities in the Member States to investigate and receive alerts on persons and on objects. The system currently operates in thirteen Member States and in two other States - Iceland and Norway - and it is hoped that it will soon become partially operational in the United Kingdom and in Ireland.
The SIS is the largest database in Europe and has a dual function: it contributes to maintaining public order and security and to immigration, by supporting the measures intended to compensate for the free movement of persons. The proposals presented to us for the creation of SIS II are intended to extend the system’s capacity and to introduce new technical and research possibilities, taking advantage of the most up-to-date developments in the field of information technology.
The Council’s plan is that the system should be up and running in 2006. This new system is being created in order to address three major issues. Firstly, enlargement, so as to be able to integrate the new Member States, which will require the capacity to integrate more users, more Member States, and also new categories of users. There is already agreement in Council on allowing new authorities to access SIS, but it is not yet known what these authorities will be. The second development is that the current system has functions covering two categories of information (persons and objects). The intention is not only to increase the number of data categories that will be included, that is, new objects and functions, but also to increase the capacity to process this information, to interlink alerts, to modify the duration of the alerts, and to store and transfer biometric data, especially photographs and fingerprints. The Council has taken no decision on what new categories of objects or persons will be included. The third and last issue – that of economy – is that, despite having more functions and more users, the system must be more homogeneous, more flexible, more secure and perform better. It must also be manageable and cost-effective.
We are, therefore, right to consider that we are no longer talking only about a limited measure of compensation, introduced to facilitate the free movement of persons, as set out in the Schengen Convention, in Articles 92 and 102 to be specific. Indeed, a document issued by the Presidency in February 2002 even suggested that the SIS could be used for the purpose of police information in the broadest sense. The nature of the SIS consequently underwent a metamorphosis, albeit an imperceptible one; the issue of precisely what the SIS’s objective is to be in future or how this ‘broadest sense’ referred to by the Presidency can be defined remains open. In my opinion, only when the question about the definition of the objectives of the SIS is answered in a clear and politically acceptable way can the debate on issues such as new functions or new users be properly answered.
Consequently, discussions are ongoing on proposals for the introduction of new functions, new users, a new architecture, new synergies, in particular with the visa information system, and new management. Discussions are still taking place on the location, too. These amendments, which we hope will be accepted, obviously have repercussions for data protection and for the protection of citizens’ fundamental rights. We reiterate that any decision taken must always be accompanied by the highest data protection standards, specifically the requirements stipulated by Article 118 of the Schengen Convention, in a constant attempt to achieve the right balance between security and freedom. I hope that this report will help to make the debate on SIS II more transparent, to accentuate the need for Parliament to monitor the process, to emphasise the need for its management to be supervised by Community bodies and to ensure that greater effectiveness always goes hand in hand with the desirable and necessary reinforcement of the issues of data protection and of safeguarding citizens’ rights.
. – Madam President, ladies and gentlemen, first of all, I should like to thank Mr Coelho for his report, which clearly highlights the fundamental challenges presented by the second generation of the Schengen Information System, known as SIS II, and I wish to take this opportunity to congratulate him personally on the initiative that he put forward for the hearing on 6 October in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on this matter, because this hearing directly reflects his concern to give the citizens detailed and clear explanations of the usefulness of the work that has been undertaken on the Schengen Information System, with which the Commission fully agrees. I should like to reiterate the fact that the Schengen Information System is a key instrument for the principle of abolishing internal border controls and that, naturally, its development and day-to-day running must take place with scrupulous regard for the fundamental rights and freedoms of individuals.
As to the issue that the rapporteur raised, concerning the nature of the Schengen Information System, I should like to recall that, since the very beginning, police authorities have been authorised users of the System, in particular in the context of their monitoring activities within EU territory. The Schengen Information System must now, however, be set in a different context – the context in which it came into existence. Initially, the system was designed as a measure of compensation for the abolition of internal borders, set in a clearly intergovernmental framework. Since the Schengen was integrated into the European Union, the Schengen Information System has been central to the area of freedom, security and justice. The acceptance of the United Kingdom and Ireland’s partial participation in the Schengen system without these countries abolishing controls at their borders confirms this development. The Spanish initiatives to extend the functions of the existing system and which provide for Europol and Eurojust having access to some of the system’s data – I stress, to some of the system’s data - also form part of this development.
As regards SIS II, the Council has to date confined itself to accepting its existing functions and to providing broad guidelines on new functions. The debate on precisely what new functions of the system will be implemented in order to enhance its effectiveness and whether these will further alter the nature of the existing system is still to take place. I therefore welcome the fact that Parliament wishes to play an active role in this crucial debate, which must be as transparent and wide-ranging as possible.
As you all know, the Commission was given the mandate to develop SIS II, but the current Schengen Information System, known as SIS I+, is managed by France, under the terms of Article°92 of the Schengen Convention, and does not, therefore, fall within the sphere of the Commission’s competence. Mr Coelho’s report on SIS II is based on the Commission’s work to develop this new generation, and the Commission has given a commitment to adopt, in the near future, a new communication to Parliament and the Council detailing the state of the work on developing SIS II in the first quarter of 2003, as well as the important issue the rapporteur highlighted, concerning the technical synergies that will be possible with the future visa information system, known as ‘VIS’. To give you a brief overview of the work that has been undertaken, I should like to remind you that the results of the feasibility study conducted by the Commission were immediately conveyed to Parliament, in the Spring of 2003.
Currently, the project to develop SIS II is at the stage of publishing the call for tender. The Commission services have spent the last few months drawing up the specifications for this tender in close cooperation with the Member States and have kept the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs informed on a regular basis. In his report, Mr Coelho highlights the fundamental challenges in terms of data protection and the importance of involving the authorities responsible for data protection in the development of SIS II. The Commission is fully aware of these challenges, both as regards the system’s development, and concerning the preparation of its legal base. This legal base will include rules on data protection that will also cover access by private individuals. The Commission is also holding regular and intensive meetings with the Joint Supervisory Authority, and has included specifications on data protection in the tender.
Finally, Mr Coelho’s report refers specifically to the need to harmonise the principles of data protection. Although this call for harmonisation goes beyond the issue of SIS II, the Commission intends, in the course of next year, 2004, to propose a legal instrument on rules for the protection of personal data under the third pillar. I therefore wish, once again, to emphasise the importance the Commission attaches to Parliament’s full involvement in the debates that will take place, which I hope will be as transparent as possible, and to which this report will certainly make a decisive contribution. I hope that this report wins the support of this House,
( We have heard, both from the rapporteur and the Commissioner, that we are dealing with a Schengen Information System which is of a decidedly new generation that is very different from the first and which therefore has a new and different significance for the European citizens and a new and different responsibility towards them.
SIS I was set up as a compensatory measure to allow free movement of people, but, in recent years, it has started to be seen more as an instrument, which is also useful in terms of police cooperation. The data from SIS II and SIS I can, in other words, now become a useful resource for purposes other than those initially intended. Furthermore, the enlargement of the European Union means that it is necessary to develop a second generation information system by 2006. Consequently, the Council framework decision on the European arrest warrant and the surrender procedures between Member States also provides for recourse to the SIS and, therefore, for the need for it to be updated in due time.
On the basis of all this, it is necessary for the Council to promote a public debate on the nature of SIS and on the political objectives to be achieved with SIS II to ensure that the development of this system takes place in a transparent and democratic way. An assessment will, of course, be made on respect for fundamental rights, and it will therefore be necessary to entrust the strategic management of this and other information systems to an extremely reliable European agency: an agency run by an administrative board composed of representatives of the European institutions and the Member States; an agency that is, moreover, financed by the European Union budget and, therefore, subject to Parliament’s control. A swift decision is therefore needed by the SIS centre on the location, if possible the definitive location. In addition to this, a study needs to be carried out on the possibility of amalgamating the various databases that exist today or will be launched in the coming months and years – the SIS banks, Europol, VIS, Eurojust and so on – on the basis of a single technical platform, in order to create a comprehensive, integrated information system across the European Union.
To this end, a great deal of attention needs to be paid to the potential implications of a system of this kind for privacy, human rights and the risks involved in including biometric data. Citizens should, therefore, be well informed so that nasty surprises are avoided.
I would like to conclude with a point which could seem somewhat out of place, relating to the immigration emergency. Everyone can see that the illegal entry of immigrants into the Union’s area of free movement calls precisely for SIS II to carry out an unexpected role: a role of managing data and security that was not conceivable when the first generation Schengen Information System was launched.
Madam President, the proposal for a recommendation to the Council on the second generation of the SIS gives us the opportunity to express significant concerns about developments in the Schengen Information System. The SIS was originally set up as a compensatory measure to allow for the free movement of persons. It is, however, gradually becoming an instrument of police cooperation, because the Council is seeking progressively to confer new functions on it and to allow various authorities to access its database.
As the Schengen Joint Supervisory Authority states, the proposals to develop the SIS and the creation of SIS II constitute a sea-change in the nature of the system itself: whereas the SIS only alerts the relevant authorities in the event that an individual, whose details are on file, crosses the Schengen border, SIS II will probably become a multifunctional research tool. This would represent a shift from an approach of reactive security to an approach of active security.
The prospect of a new system that would enable the authorities to share information on millions of individuals for different purposes, probably using the most advanced technologies including biometric data analysis, forces us to consider the impact that this new system could have on citizens’ rights, freedoms and guarantees. In particular, the right to the protection of personal data recently confirmed in Article 8 of the Charter of Fundamental Rights of the European Union and integrated into the draft European Constitution drawn up by the Convention.
It is true that the need to improve cooperation in the fields of justice and home affairs and, in particular, the linking and cross-referencing of information between different databases is one of the objectives of the European Union that the Member States are obliged to pursue. We all understand the need for efficient information systems that are capable of meeting the challenges laid down for us by international terrorism and by cross-border crime, but this action must never endanger the fundamental principles on which the Union is founded as a Community ruled by law. The balance between privacy and security must not be altered by adopting information and communication technologies that have been created by governments as a response to the increased risks posed by new and dangerous criminal phenomena. When the available technologies constitute a threat to the integrity of personal information that should be protected, we are obliged to adopt appropriate legislation that provides for any potential abuse.
The report by Mr Coelho, and I wish to take this opportunity to congratulate him, contains a set of proposals that move broadly in the right direction: the need for a genuine public debate on the objectives of SIS II; the need to develop SIS II in a democratic and transparent way, enabling the citizens to access more information about the system and giving people whose personal data are kept on the system to access and correct this data; merging the various existing databases, which will enable us to create a coherent and comprehensive data protection system, which will enable detailed analysis; new authorisations for granting access to the SIS to new authorities; the creation of a European Agency for the Strategic Management of the SIS, monitored and subject to control by the European Parliament.
Madam President, this report and this debate in Parliament are, from a political point of view, quite meaningless. What we have here is a non-binding recommendation in an area outside Parliament’s competence. This lack of real significance is in sharp contrast, however, to the importance of the underlying subject. The subject is frighteningly important. It has to do with nothing less than national, supranational and international police authorities’ uncontrolled use of the information and monitoring systems forming part of what is termed the second generation Schengen Information System, known as SIS II. I am able to say that George Orwell’s nightmare visions of Big Brother pale in comparison with this state of affairs.
The systems are to a large extent secret, particularly for those implicated. Evermore extended use is being made, officially and unofficially, of the information collected. In reality, there is no democratic, parliamentary and judicial control. The original rationale behind the Schengen Information System, or what was known as SIS I – namely nothing more nor less than the securing of border controls – has long since been replaced by an ambition to collect police information in the broad sense of the term. Involving more and more information on more and more subjects, the Schengen Information System, or SIS, and, for that matter, Sirene are outside the domain of the law and not subject to controls. I am unfamiliar with my fellow MEP’s, Mr Coelho’s, background and motives. I have no reason to doubt his concerns. What I contest is the realism and usefulness of the proposals. I am more in agreement with the premises of the minority statement which, in my purely personal opinion, should have emphasised still more strongly that we are not concerned here with the mere dangers of misuse and of a legal vacuum. The misuse of such a legal vacuum is an almost inevitable consequence of the police state factors that are already present and that have been approved.
Commissioner Vitorino, I could, perhaps, as usual, raise the issue of the fact that these developments regarding SIS are happening without common rules on data protection. There is, therefore, a gradual shift from compensatory instrument for free movement to an instrument for police cooperation. Instead, I will use my speaking time to simply ask you for a Christmas present: for you to bring us, by Christmas, a nice chart including an exhaustive list of the data that has been handled and the way in which it has been handled within all of these data bases, the categories of data, the legal basis, the method of handling each type of data, the rights of the individual to access and correct data regarding them and abuses concerning them, and the method used for each type of data for transfer outside the European Union.
Commissioner, I do not know if I am particularly inattentive or incompetent on this subject, but I have not yet succeeded in finding a source, a document, which indicates what data has been transferred, how, where and according to what rules. When we have this document, we will all, at last, know what we are talking about.
Madam President, we have a double reason to refuse this recommendation on the second generation Schengen information system. We refuse to approve this electronic database for personal information, a system which the author wishes to update, since it is a tool of police repression, and we reject even more the policy which this tool is intended to serve.
The States for whom the fight against terrorism serves as a universal justification want this database to receive supplementary data and to be combined with the system managing visas. The ability to consult it would be extended to judicial authorities which have not so far had access to it. This tool of repression is drawn up personally against migrant workers, preventing them from coming to the European Union while at the same time threatening the freedom of everybody. To spend millions of euros on sophisticated surveillance equipment and on a system for sharing information on people who crossed a border which was open to them and which is now being slammed in their faces is scandalous. This is the way to create and perpetuate the dramatic situations in which unscrupulous smugglers prosper.
We are opposed to the policy of a fortress Europe, surrounded by barbed wire, whether electronic or simply legal. This is a retrograde, reactionary and inhuman policy. The destiny of the peoples of the south of the European Union has forever been linked to that of the people of the other side of the Mediterranean, from Morocco to Egypt. The populations of the new member countries of the east of Europe have thousands of links with the populations of the countries of the ex-Soviet Union. To restrict the freedom of movement between the European Union and the neighbouring countries is a cruel blow against these people. We reject it and we will vote against.
– Madam President, if one considers the SIS in the light of history, it represents Europe’s further development of Germany’s racist Central Register of Foreign Nationals, which has for years listed every foreigner living in Germany, and if we are to talk, in this House today, in terms of freedom, then the state is free to examine its human material and to sort it into categories, and at the same time has the task of doing so.
To an overwhelming extent, most of the personal data stored in the present-day SIS relates to people who have been refused entry into the EU. The development of a second-generation SIS is not just, though, about building up its storage capacity and fortifying the new borders in the East; what is even worse is that its operations are being extended by the introduction of new database categories and search options, the aim being to facilitate the use of SIS II for manhunts. This amounts to a fundamental change in the database’s character.
What was a racist index of persons barred from entering the EU is becoming a powerful instrument in the hands of the state’s apparatus of repression, enabling it to track people down. This SIS is the first satellite in Europe’s ‘star wars’ programme to monitor immigration; we can reject it and, for that reason, we must.
.  Madam President, I have the greatest respect for those who are critical of the Schengen Information System. To be honest, however, I do not think that demonising the Schengen Information System is the best strategy, but everyone is responsible for his or her own political positions. What I would say to you quite clearly is that the Schengen Information System is essentially a system for managing the European Union’s external border and that this is a prerequisite for safeguarding freedom of movement within the European area. Consequently, if we wish to continue to guarantee the principle of abolishing our internal borders, we must be able to assume our responsibilities by better monitoring the external borders. This issue does not only concern entering and leaving European Union territory; it also concerns guaranteeing security within the EU. The political option that I wish to reiterate here is of a different nature.
I believe that the crucial issue facing us consists of recognising the advantages of the Schengen Information System. I have a Christmas present for Mr Cappato, but this is not it. I have something else to give, but [let us wait for Christmas], because this would be a less exciting present. No, it is something else. On the issue that Mr Cappato raised, I wish to say two things: first of all, there are no plans for any form of transfer of data from the Schengen Information System to third countries. Access to the Schengen database is reserved exclusively for the Member States of the European Union. As regards the type of data to be included in the system, I believe I answered this point in my speech when I said that the debate on what specific data is to be included in the system is yet to take place. We conducted a feasibility study, which we forwarded to the European Parliament, identifying the requests made to us by Member States. The proper identification of this data has not yet taken place and the Commission is currently preparing a communication that it will publish by the end of the year, in which we will make an assessment of the state of the current debate.
I understand people’s doubts and fears, but I do wish to say one thing: there is a considerable difference between the fact that I, as Commissioner, am talking to you here about the Schengen Information System II and the fact that, in relation to the first system, there was no Commissioner to give an answer here, about what was being done. There is a considerable difference between that situation and the fact that I am standing here telling you that the Commission will present a proposal to harmonise the control and protection of personal data under the third pillar and that there must be democratic and judicial control of the system’s workings. Therein lies the difference between the first and the second Schengen Information Systems and this difference has only been possible precisely because the system has been integrated into the entire Community , with the support of this Parliament on which, incidentally, I hope I will be able to count for a favourable vote on Mr Coelho’s report.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the Commission statement on the EU-Canada Summit which will take place in Ottawa on 17 December 2003.
. Madam President, the next summit meeting between the European Union and Canada was scheduled to take place on 17 December 2003 in Ottawa. The timing of the summit has now been called into doubt. The Commission understands that the presidency has difficulties with the date proposed. The Commission attaches very great importance to this summit with Canada and is ready to do anything it can to ensure that it takes place. Since this difficulty has arisen, Prime Minister Jean Chrétien has announced his intention to step down from office on 12 December. It therefore seems unlikely that the date of 17 December can be maintained. However, the Commission remains hopeful that a solution can be found so that our final summit meeting with Prime Minister Chrétien can indeed take place before his retirement.
We have put a lot of work into preparing for this summit, which will be the last hosted by Prime Minister Chrétien, a long-standing true friend of Europe. We intend to use this occasion to demonstrate the strong ties that bind the European Union and Canada, and to signal our common intention to strengthen those ties still further in the coming months and years.
In this context the Commission welcomes the statement issued by the Chairman of the Canada-Europe Parliamentary Association, on the occasion of the recent EU-Canada interparliamentary meeting in Ottawa. The Commission was gratified to note the great degree of consensus between the chairman's statement, the recent conclusions of the Council of Ministers and the Commission's own communication of May 2003 on EU-Canada relations.
As the chairman's statement observed, the EU and Canada agreed at last year's Ottawa Summit, to undertake a comprehensive review of the bilateral relationship during 2003 and to report back to the December summit this year. The Commission is working hard, alongside the presidency and with our Canadian counterparts, to finalise a joint report to go to the summit. This report will take up many of the themes developed by the Commission, Council and Parliament in their contributions to the review.
A driving force behind the review is the changing nature of the EU-Canada relationship. Given the changing nature of the European Union itself, Canada was the first industrialised third country to enter into a formal relationship with the European Economic Community in 1976. As a result, the EU-Canada relationship has tended to focus on trade and economic issues. However, Canada and the EU's common interests extend far beyond the commercial arena. We share similar social models and global interests. Canada, like the European Union, is a staunch advocate of the United Nations, the multilateral system and the international rule of law. By way of example, Canada voted with the European Union 96% of the time during the current UN General Assembly, on those occasions when the European Union had a common position.
We want to find ways of working together more systematically in the field of security and foreign policy so that we can be more effective in carrying forward those policies where our objectives coincide. We also want to improve our dialogue in other policy areas where we often share common values and face similar challenges. These areas include education and culture, the environment and justice and home affairs. We have also maintained our focus on the very important economic relationship that exists between Canada and the European Union.
The EU is Canada's second most important trading partner after the United States. We are the second source of foreign investment in Canada. In parallel with our comprehensive review of all aspects of EU-Canada relations, we have also been developing the framework for a new type of bilateral trade and investment agreement, with the aim of facilitating trade and investment flows between the EU and Canada. Commissioner Lamy and the Canadian Trade Minister, Mr Pettigrew, will report to the December summit on the results of their analysis into the potential scope of such an agreement. We expect talks to begin immediately in 2004.
The European Commission believes that an intensified dialogue between European and Canadian parliamentarians is essential to maintain the good health of our relationship. The Commission is grateful for the work of Parliament's Canada delegation and hopes that other Members and committees, working on specific policy areas, will also give consideration to increasing contact with their Canadian counterparts.
The relationship between the EU and Canada is very healthy. The European Commission is resolved to do all it can to keep it that way. We want the summit to lift this relationship to a new plateau, at a challenging time for the international community and in preparation for major changes taking place in Canada and within the European Union in the coming month.
– Madam President, Commissioner Vitorino was right to refer to the very special relationship we have with Canada, which is in the process of being raised to a higher level. You mentioned, Commissioner, that our models of society are identical or very similar. It is indeed the case that Canada is a large country endeavouring not only to permit but also to promote cultural diversity within itself, and so certain analogies with the situation in the European Union present themselves, since our structure differs from, say, the United States of America. Cultural diversity is present in our European Union too, a diversity that will become even more marked following the accession of new countries next year.
You also mentioned, Commissioner, that we have the same global interests, and this goes hand in hand with the other aspect you mentioned, our shared social model. Our global interests are in the field of foreign and security policy. Particularly after 11 September, we have to engage in a global cultural dialogue, for a clash of civilizations, a will get us nowhere. In the final analysis, international terrorism cannot be fought by military means.
This leads me to mention another aspect, which is that although Canada, that great country, is in North America, it is one in which French is spoken. Intercultural dialogue, especially between the United States of America and the Islamic world, grinds to a halt if it is conducted only in English. I think there is great potential if France joins Canada in promoting such dialogue. Canada can be a mediator between the USA and the Islamic world. Not least is this in the interests of our most important partner, the United States of America.
Let me conclude by adding that I believe that our relationship with Canada functions as a model. Now that the Iron Curtain has ceased to be, we are quite right to work towards a balanced relationship with Central and Eastern Europe and also with those Eastern European countries that will very probably never belong to the European Union, especially with Russia. We must never forget, though, that we must continue to look westwards; not only to the USA, but to our great ally Canada. Together with Canada, we must work towards global equilibrium in a multipolar world, and I believe that a productive relationship with Canada in this process is something the significance of which cannot be overestimated.
Madam President, it is interesting that we are discussing EU-Canada relations on the same day as Mr George Bush is visiting the United Kingdom and trumpeting the so-called special relationship between the United Kingdom and the United States of America. In the corner of the UK that I come from, the special relationship is not with the United States of America but with Canada. There are very few Scottish families that do not have a relative, however distant, living in Canada. So the ties that bind Scotland and Canada are much stronger, I would argue, than the ties that bind the United Kingdom and the United States of America.
That is also true for other parts of the European Union. As Mr Schröder, rightly says, the French have a natural affinity to Canada, the Irish also, and when with enlargement on the horizon, the Poles and the Baltic States too have many relatives and many connections with Canada. So the EU's relationship with Canada is extremely important and we should do everything possible to nurture it.
It was therefore with some sadness I heard the Commissioner inform us tonight that the summit looks like it could be cancelled. I know from my contacts with Canadians that Prime Minister Chrétien, a very good friend of Europe, believed that holding this EU-Canada summit would be one of the crowing points of his final few weeks in office. It would be a slap in the face to a good friend of Europe if this summit does not go ahead in some shape or form. It does not matter to him, to me, or to the Commission whether that summit is held in Europe or whether it is held in Canada. The important thing is that it happens before 12 December.
Canada is important for a variety of reasons and I shall be telegraphic in saying this because Mr Vitorino and Mr Schröder have already outlined some of those. The links that we have are important for cultural and historical reasons. I was hoping that the summit would nurture further exchanges between young people so that we can retain those existing links and build upon them for the future.
The EU and Canada are natural partners on the world stage. We both value, in a way that some other countries do not, the multilateral institutions of the world and we value the international rule of law. Much is to be gained by working with our Canadian partners on issues as diverse as the implementation of the Kyoto Protocol, the jurisdiction of the International Court of Justice, and the Doha trade negotiations.
Again, as the Commissioner rightly outlined, our economic and trade relations are good. Importantly, they are good in a two-way sense: it is not a one-way trading relationship. Canada's willingness to reach an agreement on trade in wine and spirits demonstrates the goodwill that characterises our relationship with the Canadians.
Finally, on justice and home affairs, we have a common approach to issues as diverse as terrorism, migration, asylum and border controls, as well as issues of the integration of migrants. I hope - and I address this to Commissioner Vitorino - that we can find a solution to Canada's desire to have a longer visa period for Canadian citizens visiting the EU.
In conclusion, I share the Commission's view about the EU's relationship with Canada. I hope that this House will join with the European Commission in stressing to the Council the importance of the summit going ahead in some shape or form.
Madam President, I share the views expressed by my colleague, Mr Martin.
We would be forgiven for thinking over these last months that Europe has only one transatlantic relationship, so often do we use that term to describe the link between our Union and the United States of America.
The Canadian Prime Minister, Pierre Trudeau, once said that living next to America was like 'sleeping with an elephant'. Even its smallest movements were likely to keep you awake at night. Europe's own sensitivity to the movements of the current American elephant can all too easily overshadow our relations with its northern neighbour.
The EU-Canada summit is a chance to renew this relationship. The European Union and Canada have a long history of productive cooperation to build on. We share the same views on the best strategy for defeating international terrorism and international organised crime. We are common supporters of NATO, the UN and the ICC. We share a strong commitment to Third World development assistance and environmental protection. Both the EU and Canada have ratified the Kyoto protocols, and led the call for others to do so. The Ottawa Land Mines Convention expresses our joint abhorrence of these weapons and our determination to act.
There was a time when Canada sought actively bilateral trading links with Europe as a way of reducing its dependence on trade with the United States. It would be facile to see NAFTA as Canada's surrender to economic destiny. Canadians continue to invest significantly in Europe: almost EUR 65 billion last year. In return, we provide over a quarter of foreign investment in Canada. We take almost 20% of Canada's service-related exports.
The Commission's strategy document dwells rightly on the good will which exists between us, but identifies rightly that very little positive action flows from it. We must deliver such action. High level meetings between Canada and the EU have too often lacked clear objectives. This summit should re-launch our relations on much more proactive terms.
The presidency has recognised this, in making the negotiation of an ambitious new accord one of the priorities of its tenure. For this reason, it is extraordinary that the President-in-Office of the Council has chosen not to accompany his delegation. I have been told by Canadian diplomats this evening that Mr Berlusconi's tactless decision has led Canada to consider cancelling the summit altogether, or to reschedule it for a European venue earlier in December.
Given the importance of this summit and its established place in Europe's diplomatic calendar, Mr Berlusconi has shown an unacceptable willingness to offend our friends in Ottawa. For the second time in as many weeks he has embarrassed the Union, and in this case offended a valuable ally.
The ELDR urges strongly that the summit goes ahead in December as planned, preferably in Canada, and in Europe only as a last resort. Even in Mr Berlusconi's absence, this summit must deliver an agreement that takes away regulatory barriers to closer trade and investment.
Given the importance of our large store of common North Atlantic values, this summit should assert that Canada and the EU will henceforth cooperate proactively in foreign and security policy and on environmental questions. This means aligning our positions before major international meetings.
The summit must also produce concrete proposals for a steering group to assess the future management of our relationship. We need more formal meetings at official and expert level, and a much more focused relationship. As soon as a Constitutional settlement is achieved, the 1976 Framework Agreement with Canada should be updated.
In conclusion, it is time to equip our other transatlantic relationship for the new century.
Thank you, Mr Watson.
The debate is closed.(1)
Colleagues, this is a special day for me, as an Irish European. I would like to alert colleagues to put on their headphones and permit me briefly to speak in our ancient Irish tongue.
A Uachtaráin, is mór an pléisiúr agus an onóir é fáilte a chur roimh Mháire Mhic Ghiolla Íosa, an chéad Uachtarán ar Éirinn as Cúige Ársa Uladh. De réir pobalbhreitheanna a rinneadh le déanaí, is í an phearsa pholaitiúil is measúla í i bPoblacht nahÉireann. A Uachtaráin Mhic Ghiolla Íosa, cuirimid céad míle fáilte romhat chuig Parlaimint na hEorpa.
Madam President, six years ago you were elected the eighth President of the Republic of Ireland. Your election was the ultimate symbol of the healing and reconciliation that was taking place between divided communities on our island. The theme of your Presidency, 'building bridges' between traditions, cultures, communities and, most of all, between people, was not an abstract theme. In the course of the past six years you, through your work and dedication, have demonstrated the benefits of bridge-building, partnership and connection.
It is this ability to connect that has served Ireland so well. 30 years ago we, as Irish people, began our journey from the edge to the heart of Europe. We left behind isolation and stagnation to embrace openness and connection as the foundation of our modern prosperity. This transition afforded opportunity to a new generation of Irish people that previously was only available to our substantial emigrant community.
I hope, President, you will not object if I quote to you part of a speech that you made in the United States in May 2003 - words which sum up very well the positives of Ireland's European experience: 'the little impoverished island off the west coast of Europe, which became an unremarkable member of the European Union thirty years ago, has become the symbol of the Union’s potential, the place with the economic success story that everywhere else wants to imitate. The country that up to 35 years ago offered the liberating key of education only to a small elite has felt the surging energy of its greatest natural resource - the genius of its own people - empowered through widened access to education.'
You went on to say 'the country that has known outward migration for 150 years has suddenly become a place of net inward migration, coping with the complexities of multiculturalism and the challenge of asylum seekers'.
And so President, just as your Presidency marked a healing in our sometimes divided country, the Irish presidency of the European Union will mark and celebrate the healing of our old European continent. Next year we will be building bridges on a continental scale as we formally welcome our friends from the ten new Member States. We, in the European Parliament, have worked diligently in this process of bridge-building and are proud of our contribution. We are confident that under the leadership of the Irish presidency we will celebrate the fruits of that labour.
President McAleese, for me as an Irish European, it is an enormous pleasure to invite you to address the House.
. Mr President, distinguished Members and guests, I am delighted to accept your invitation to address this Parliament and indeed to have the privilege of doing so at what is a remarkable juncture in the evolution of our European Union.
This House, I know, is home not just to many political perspectives but to many cultures, languages, identities, traditions and heritages. You speak many different languages and you particularly understand the connection between language and culture, so I know you will be a particularly receptive audience if I too take this opportunity to speak in the Irish language for a moment.
Is mór an onóir dom an deis seo a fháil labhairt le Parlaimint na hEorpa. Is ó shaoránaigh na hEorpa a eascraíonn údarás na hinstitiúide seo agus dá bhrí sin tá áit ar leith aici i gcroí an Aontais. Is léir dom go maith go bhfuil baill and fhorais ag obair go dícheallach chun an Eoraip seo againne a neartú. Glacaim uchtach as seasamh daingean na Parlaiminte agus í ag cur tuairimí mhuintir na hEorpa chun cinn.
Ireland will assume the presidency of the Union in January 2004, so it seems right that today I should briefly address some of the major agenda items that will feature during Ireland's presidency. The Taoiseach, our Irish Prime Minister, will of course deal with them in considerably more detail when you meet in January and you can be sure that he and the Irish Government are looking forward to that.
This Parliament gives power to the hugely diverse voices of men, women and young people throughout Europe. Along with the Council and the Commission, it forms a crucial part of the institutional checks and balances through which the European project has succeeded so well on behalf of all of us. Naturally, I take a particular pride in the fact that we have two Irish Presidents today in this Chamber.
But perhaps more important than our shared nationality, is the continuing reassurance to small nations which your election, Mr President, brings - the reassurance that our Union truly respects, in its practices, the principles of equality and merit. I should also say that your term in office has been very widely admired, and nowhere more so than in our native home.
The strength of this Parliament's voice has grown as the Union has grown. Now transformed from a consultative into a legislative body, a transformation indeed well supported by the Irish people, this Chamber demonstrates the central place of democratic politics right at the heart of the Union and in its debates bears witness to the expanding areas of cooperation within the Union - so much greater today than those early preoccupations with trade and the economics alone.
The valuable role played by Parliament's representatives to the European Convention is a further recent manifestation of the extent to which you are the shapers of the future of the Union. As the directly elected representatives of the Union's citizens you are particularly well qualified to inform the debate on bringing Europe closer to its citizens, an issue which has taken centre stage and which will form a special focus for the Irish presidency.
The Union's founders knew the devastating wasteland from which this exciting adventure in democratic partnership developed. They knew the price that had been paid for its birth. It is an infant still, a robust infant but an infant nonetheless in the scheme of human history and it needs champions to keep reminding us how lucky we are that it was conceived at all. Infanticide by disinterest or neglect is simply not an option and all of us who believe in this Union are challenged to generate in its citizens a passion and a zest for its continued development and growth - that is what the Irish presidency hopes to do.
I represent, as you know, a country which has arguably changed more in the three decades of membership than at any time in our history: our economy has grown stronger, our population decline has been reversed; our self-confidence has increased; our relations with our nearest neighbours in Britain have never been better; and our standing in Europe and beyond is one of which we can be proud.
Although geographically situated on the periphery, Ireland has had a very distinctive and unique European outreach over many centuries and indeed has played an important part in the cultural, religious, educational and social development of many parts of our continent. Virtually every time I visit a Member State I am reminded that an Irish saint got there first many centuries ago! It is not going to be any different with the accession countries. When we joined the Union there was, therefore, something of the homecoming about it but in Ireland there was also a courageous facing up to the future and an acknowledgement that past insularity and protectionism were dead-weights holding us back. Through membership we first realised our true potential.
The European Union is probably the world's best example of learning from past mistakes. This continent paid an outrageous price to learn that collegiality is infinitely more humanly decent than colonialism, that cooperation is better by far than conflict, that peace is essential to prosperity, that difference does not have to mean disdain. To the Union table we each bring our national sovereignty, our differences, our national identities and our histories. Through respectful dialogue and a shared belief in partnership we dare to forge a working team of neighbours, each of whom loves his or her native land and yet each of whom shares a devotion to our common European continental homeland.
This Union is living proof that humanity can comfortably carry a range of identities, that they can complement and enhance each other and that we can deliver a better future for our people inside the Union than outside it.
When Ireland's presidency of the Union begins in a few weeks' time we will bring to it the enthusiasm of very committed Europeans and the gratitude of a country which has manifestly benefited from that commitment. We know that this will undoubtedly be our most challenging presidency to date but we also know that we will have your support as we attempt to be an effective and an impartial arbiter in search of practical and even-handed outcomes in the interests of the European Union as a whole. The needs are very simple: the Union must be effective internally, influential externally and must equip itself for the future. The solutions, of course, are not quite so simple and they will be greatly testing of all our ingenuity. Yet we have no lack of ambition in this Union, no fear of added responsibilities.
The most important moment in Ireland's presidency will, of course, be the formal accession of ten new Member States on 1 May 2004. It is an awesome, positive answer to the challenge laid down in this very forum just under a decade ago by Václav Havel, whom I had the great pleasure of welcoming to Dublin last week. He rightly declared then that 'history has thrown down a gauntlet - we can, if we wish, pick it up. If we do not do so, a great opportunity to create a continent of free and peaceful cooperation may be lost.' The gauntlet has been well and truly lifted.
The citizens and leaders of the European Union, including this Parliament, have shown themselves equal to the mammoth task of preparing both the Union and the applicant countries for enlargement. The citizens of the accession countries have endured the painful reforms required for membership and thanks to their determination they stand on the doorstep of the Union much more quickly than anyone could have anticipated. Where not long ago totalitarian regimes reigned, now, respect for the rule of law, democratic institutions, human rights and fundamental freedoms have put down deep roots again. If the war graves of Europe could speak they would tell us we are living a miracle - a radical transformation of human history is being wrought by a relentless process of sheer hard work and utter fidelity to the vision of the transcendent power of cooperation which is at the heart of the Union.
And, of course, the enlargement process does not conclude on 1 May 2004. During the Irish presidency, the accession negotiations on Bulgaria and Romania will be pursued, based on the same principles that have guided all the enlargement negotiations to date, with a view to a target date of 2007 for their accession. In addition, the Irish presidency will monitor very closely developments with Turkey, in advance of the key decisions on opening negotiations to be taken in December 2004.
The new Member States will be ambitious for their futures and we want to see them prosper as they put the opportunities of membership to good use. They rely on the continuation of that very strong support from existing Member States which has brought them safely thus far. Now it is our common challenge to ensure the success of a Union of 25 Member States. The Italian presidency is demonstrating its determination to do all in its power to reach agreement in the IGC by next month, and Ireland, naturally, is strongly supportive of this aim.
The new Treaty will inject fresh excitement into the Union, transforming its unfortunate bureaucratic image, re-energising its relationships with Europe's citizens, making them feel like insiders and not spectators. The draft text produced by the Convention is a huge step forward in this regard. Naturally, however, a number of questions remain to be fully debated and finally resolved, including the issue of a reference to God in the preamble to the new Treaty. The Irish Government has indicated that it would welcome such an inclusion if consensus can be reached on suitable language.
At the end of the day the Union does not live by words alone but by actions which make those lofty words real in our lives. How we manage economic and social development in the new Europe, how we harness the real potential offered by enlargement, how we breathe life into those words - these are, therefore, vital questions that Ireland will seek to address during our presidency.
A key task during Ireland's tenure will be to advance the Lisbon agenda of social, economic and environmental renewal. At the Lisbon Summit of 2000, the Union set itself the ambitious objective of becoming the most competitive and dynamic knowledge-based economy in the world by the end of this decade. That strategy was agreed at a time of rapid economic growth across Europe and a lot has been achieved so far. But these are much less buoyant times, made all the more challenging by enlargement and if we are to achieve our targets we need to increase the pace of reform. The Irish presidency will seek to increase the relevance of the Lisbon agenda by focusing on areas that affect our everyday lives, because there can be no doubt that economic competitiveness, growth and investment, job creation, social protection, social inclusion, and sustainable development are all critical issues for the quality of life of Europe's citizens and for the relevance of the Union in their lives.
The European citizen is also deeply concerned about world affairs, because ours is an increasingly interdependent world. The Union has both a duty and an opportunity to exercise its influence in the wider world, in pursuit of our shared values and, of course, our shared interests. The Union's external relations agenda is simply vast. It reflects the influence and the respect that the Union garners in all parts of our world. I experienced this personally during a recent State Visit to China, whose leaders greatly value the development of closer links with the Union. And, of course, with enlargement will come even greater authority.
Ireland's presidency will be taking place at a time of deep global insecurity. War, terrorism, weapons of mass destruction, famine, disease and organised crime are all vying for places on the international agenda alongside issues of trade, tariffs, global economics and global relationships. External relations, therefore, will be another key aspect of the Irish presidency. There is a variety of means by which the Irish presidency will continue to address these and other issues, including the power of our own particular history which makes us an especially effective bridge to the United States, home to so many of our Irish emigrants. Ireland is also a special bridge to the developing countries, adopted homelands for thousands of Irish nurses, doctors, teachers, missionaries and aid workers who have made common cause for generations with the poorest of the poor.
Underpinning international peace and security is a vital network of multinational organisations and multilateral organisations of global, bilateral and regional relationships. A stronger European Union makes that network stronger and it makes much louder the voice that champions the cause of peaceful coexistence and the fundamental human rights of every human being. Close and direct cooperation on bilateral and regional issues will be a feature of our presidency, whether it is in Africa, Asia, the Americas or, closer to home, in the neighbouring countries to the Union's east and south-east - our new borders.
Nowhere is the call for the responsible exercise of power stronger than in the conduct of our relationships with the developing world. The Union is the global leader in the provision of development assistance and this generosity of spirit is a badge we can wear with honour. The European Commission and the Member States collectively contribute over 50% of global Overseas Development Assistance: over EUR 25 billion per year. The European Union is the largest donor to multilateral debt relief. It is the largest donor to AIDS programmes. It is, by far, the biggest donor to Africa. I have been fortunate to see with my own eyes the practical benefits of this aid in countries such as Uganda and Kenya and the real hope it gives to lives otherwise blighted by despair.
However, we cannot escape the fact that the overall level of development assistance from the rich countries has dropped to an unacceptably low level.
Even if we were to ignore the altruistic aspect of development assistance - which, of course, we should not - the single global civilisation in which we all now live highlights the myopia of such an approach. The human misery caused by endemic poverty should shame us, but the instability engendered by it threatens all of us.
Poverty reduction rather than simply poverty management, is fundamental to Europe's future security strategy and we are in an ideal position to champion and end the poverty, disease, corruption, the oppression, the wasteful conflicts and post-colonial malaise which are denying so many human beings the right to a decent life. Perhaps this is the new gauntlet that should be thrown down to the 25 Member States of the enlarged Union.
A Europe that has healed its own divisions can advocate its values with genuine credibility on the global stage. Yet the recent conflicts in Yugoslavia and my birthplace, Northern Ireland, and the relentless misery of the Middle East should keep us humble and alert to the dangers that still lurk on or close to our own doorsteps. It is chilling to realise that people can live literally right next door to one another and yet live in dangerous ignorance and fear of one another. We Europeans must ensure that inside each of our nations and between our 25 nations, our children are taught respect for others so that they can grow up completely at home, comfortable, in a world of difference and diversity and be an example to the rest of the world.
The historic Good Friday Agreement was in many ways inspired by the European ideal. Its institutional architecture was strongly influenced by the experience of conflict resolution in Western Europe. One Member of this distinguished Chamber has been a tireless and persuasive advocate of the European model and he was, without a shadow of doubt, a key architect - if not key architect - of the Good Friday Agreement. I refer, of course, to the great Derryman, Irishman and European, your colleague and Nobel Laureate, John Hume.
I am very privileged to be here today to salute with gratitude your vision, your courage and your achievements, John.
In Northern Ireland the European Union's Peace and Reconciliation Programmes, which are generously supported by the European Parliament, have benefited many previously alienated and excluded communities and given a renewed sense of hope and optimism about the future. Together with the United States, the European Union has also been a very generous contributor to the International Fund for Ireland, which has worked right at the coalface of economic regeneration and reconciliation. Now all that work is paying off and it is clear that the will for peace is the strongest impulse in the vast majority of hearts.
Elections to the Northern Ireland Assembly will take place on 26 November 2003 and it is my fervent hope - and I am sure a hope shared by many of you here - that the choices made will help my birthplace become what I know it is capable of becoming - a showcase of partnership, tolerance, equality and peace.
A Uachtaráin, is mór an méid atá déanta ag Parlaimint na hEorpa chun pobal na hEorpa a threorú ar bhóthar a leasa, agus áirim mar chuid den treorú sin méadú an Aontais. Is mór an onóir don tír s'againn féin gur le linn Uachtaránacht na hÉireann a thiocfaidh an méadú seo chun críche. Is aisteach agus is iontach é gurb é an Stát is faide siar a chuirfidh fáilte roimh na stáit is faide soir - cruthú eile, má's gá a leithéid, gur I dteannta a chéile is ea a dhéanfaidh muid ár dtodhchai a fhí.
There is a saying in the Irish language - - 'our strength is in partnership'. It could be the motto of the European Union. Its truth has been revealed many times over since the Union was founded and nowhere is its truth more evident than in my own country. Now, a new generation, probably the most privileged ever to inhabit this continent, will have a chance to see what great strength is created when 15 becomes 25, when the restless energy of a half a billion people, working with each other and for each other, is harnessed to the task of writing Europe's best and happiest chapter yet. Irish luck places us in the right place at the right time. We intend to honour it well.
I thank the President on behalf of the House. I should like to say to her that this House is deeply committed to gender equality. You are a splendid example of female political leadership.
The formal sitting is closed.